 

Exhibit 10.1

 

EXECUTION VERSION

 

 

$300,000,000

CREDIT AGREEMENT

Dated as of November 30, 2017

among

ENTRAVISION COMMUNICATIONS CORPORATION,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent,

Rbc capital markets1,

as Syndication Agent,


wells fargo bank, national association
as Documentation Agent,

and

The Lenders Party Hereto

BANK OF AMERICA, N.A.,

RBC CApital MARKETS
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

1

RBC Capital Markets is a brand name for the capital markets businesses of Royal
Bank of Canada and its affiliates.

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms

34

1.04

Rounding

34

1.05

Times of Day; Rates

35

1.06

[Reserved]

35

1.07

Pro Forma Calculations

35

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

 

2.01

Term B Loans

36

2.02

Borrowings, Conversions and Continuations of Loans

36

2.03

[Reserved]

38

2.04

[Reserved]

38

2.05

Prepayments

38

2.06

Termination or Reduction of Commitments

41

2.07

Repayment of Obligations

41

2.08

Interest

42

2.09

Fees

42

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

42

2.11

Evidence of Debt

43

2.12

Payments Generally; Administrative Agent’s Clawback

43

2.13

Sharing of Payments by Lenders

44

2.14

Collateral Documents and Guaranty Agreements

45

2.15

[Reserved]

46

2.16

Defaulting Lenders

46

2.17

Discounted Voluntary Prepayments

46

2.18

Incremental Facility

47

2.19

Extensions of Term Loans

49

2.20

Refinancing Amendment

51

2.21

MIRE Event

51

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

52

3.02

Illegality

54

3.03

Inability to Determine Rates

55

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

56

3.05

Compensation for Losses

57

3.06

Mitigation Obligations; Replacement of Lenders

57

3.07

Survival

58

 

-i-

 

--------------------------------------------------------------------------------

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

 

4.01

Conditions of Initial Credit Extension

58

4.02

Conditions to all Credit Extensions

60

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

 

 

5.01

Existence, Qualification and Power; Compliance with Laws

60

5.02

Authorization; No Contravention

61

5.03

Governmental Authorization; Other Consents

61

5.04

Binding Effect

61

5.05

Financial Statements; No Material Adverse Effect

61

5.06

Litigation

62

5.07

No Default

62

5.08

Ownership of Property; Liens

62

5.09

Environmental Compliance

62

5.10

Insurance

62

5.11

Taxes

62

5.12

ERISA Compliance

62

5.13

Subsidiaries; Equity Interests

63

5.14

Use of Proceeds; Margin Regulations; Investment Company Act

63

5.15

Disclosure

63

5.16

Compliance with Laws

63

5.17

[Reserved]

64

5.18

[Reserved]

64

5.19

Solvent

64

5.20

Collateral Documents

64

5.21

Intellectual Property; Licenses, Etc.

64

5.22

Patriot Act

64

5.23

OFAC

64

5.24

Anti-Corruption Laws

65

5.25

EEA Financial Institution

65

5.26

[Reserved]

65

5.27

FCC Rules and Regulations

65

5.28

Labor Matters

66

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

 

 

6.01

Financial Statements

66

6.02

Certificates; Other Information

67

6.03

Notices

68

6.04

Payment of Certain Obligations

69

6.05

Preservation of Existence, Etc.

69

6.06

Maintenance of Properties

69

6.07

Maintenance of Insurance

69

6.08

Compliance with Laws

70

6.09

Books and Records

70

6.10

Inspection Rights; Lender Calls

70

6.11

Use of Proceeds

70

-ii-

 

--------------------------------------------------------------------------------

 

6.12

Additional Guarantors and Covenant to Give Security

70

6.13

[Reserved]

71

6.14

Collateral

71

6.15

Further Assurances

73

6.16

[Reserved]

73

6.17

Ratings

73

6.18

Anti-Corruption Laws

73

6.19

Communications Authorizations

73

6.20

Post-Closing Matters

73

 

ARTICLE VII.

NEGATIVE COVENANTS

 

 

 

7.01

Liens

73

7.02

Investments

76

7.03

Indebtedness

77

7.04

Fundamental Changes

81

7.05

Dispositions

81

7.06

Restricted Payments

83

7.07

Acquisitions

84

7.08

Change in Nature of Business

85

7.09

Transactions with Affiliates

85

7.10

Negative Pledge Clauses; Limitations on Subsidiary Distributions

85

7.11

Use of Proceeds

86

7.12

Amendment of Material Documents and Agreements

86

7.13

[Reserved]

87

7.14

[Reserved]

87

7.15

Sale and Leaseback Transactions

87

7.16

[Reserved]

87

7.17

Change in Status of Subsidiaries

87

7.18

Prepayments, Etc. of Indebtedness

87

7.19

Sanctions

88

7.20

Anti-Corruption Laws

88

7.21

License Subsidiaries

88

7.22

[Reserved].

89

7.23

Fiscal Year

89

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

 

 

8.01

Events of Default

89

8.02

Remedies Upon Event of Default

91

8.03

Application of Funds

91

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

 

 

9.01

Appointment and Authority

92

9.02

Rights as a Lender

92

9.03

Exculpatory Provisions

93

9.04

Reliance by Administrative Agent

93

9.05

Delegation of Duties

94

-iii-

 

--------------------------------------------------------------------------------

 

9.06

Resignation of Administrative Agent

94

9.07

Non-Reliance on Administrative Agent and Other Lenders

95

9.08

No Other Duties, Etc.

95

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding

95

9.10

Collateral and Guaranty Matters

96

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

97

9.12

No Fiduciary Relationships

97

9.13

Withholding Taxes

97

 

ARTICLE X.

MISCELLANEOUS

 

 

 

10.01

Amendments, Etc.

98

10.02

Notices; Effectiveness; Electronic Communication

100

10.03

No Waiver; Cumulative Remedies; Enforcement

101

10.04

Expenses; Indemnity; Damage Waiver

102

10.05

Payments Set Aside

103

10.06

Successors and Assigns

103

10.07

Treatment of Certain Information; Confidentiality

107

10.08

Right of Setoff

108

10.09

Interest Rate Limitation

108

10.10

Counterparts; Integration; Effectiveness

109

10.11

Survival of Representations and Warranties

109

10.12

Severability

109

10.13

Replacement of Lenders

109

10.14

Governing Law; Jurisdiction; Etc.

110

10.15

Waiver of Jury Trial

110

10.16

USA PATRIOT Act Notice

111

10.17

Time of the Essence

111

10.18

Designation as Senior Indebtedness

111

10.19

No Advisory or Fiduciary Responsibility

111

10.20

Electronic Execution of Assignments and Certain Other Documents

111

10.21

ENTIRE AGREEMENT

112

10.22

Keepwell

112

10.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

112

10.24

ERISA

113

 

 

 

SCHEDULES

1.01(a)Immaterial Subsidiaries

1.01(b) License Subsidiaries

2.01Commitments and Applicable Percentages

5.08Real Property

5.13Subsidiaries and Other Equity Investments

5.27(b)Station Disclosures

5.27(e)MVPD Disclosures

6.20Post-Closing Matters

7.01Existing Liens

7.03Existing Indebtedness

7.09Transactions with Affiliates

10.02Administrative Agent’s Office, Certain Addresses for Notices

-iv-

 

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Form of

A

Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Guaranty

F

Security Agreement

G

[Reserved]

H

Auction Procedures

I

Forms of U.S. Tax Certificates

J

Notice of Loan Prepayment

K

Perfection Certificate

L

Perfection Certificate Supplement

 

 

-v-

 

--------------------------------------------------------------------------------

 

ENTRAVISION COMMUNICATIONS CORPORATION

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 30, 2017,
among Entravision Communications Corporation, a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.  The terms “Acquire,” “Acquired” and
“Acquisition of” shall have correlative meanings.

“Act” has the meaning set forth in Section 10.16.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
engaged in accordance with the terms of Section 9.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agents” means the Administrative Agent, the Documentation Agent and Syndication
Agent.

“Aggregate Non-Loan Party Indebtedness” means the aggregate principal amount of
Indebtedness incurred by Restricted Subsidiaries that are not Guarantors under
Sections 7.03(i), (j) and (l).  

“Agreement” means this Credit Agreement.

“Applicable Percentage” means (a) in respect of the Term B Facility, with
respect to any Term B Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term B Facility represented by (i) on or prior to
the Closing Date, such Term B Lender’s Term B Commitment at such time, and (ii)
thereafter, the principal

 

--------------------------------------------------------------------------------

 

amount of such Term B Lender’s Term B Loans at such time, (b) in respect of any
Incremental Term Facility, with respect to any Incremental Term Lender at any
time, the percentage (carried out to the ninth decimal place) of such
Incremental Term Facility represented by (i) on or prior to the funding of the
Incremental Term Loans thereunder, such Incremental Term Lender’s Incremental
Term Commitment under such Incremental Term Facility at such time, and (ii)
thereafter, the principal amount of such Incremental Term Lender’s Incremental
Term Loans under such Incremental Term Facility at such time and (c) in respect
of any Incremental Revolving Facility, with respect to any Incremental Revolving
Lender at any time, the percentage (carried out to the ninth decimal place) of
such Incremental Revolving Lender’s Incremental Revolving Commitment at such
time, subject to adjustment as provided in Section 2.16.  If the commitment of
each Incremental Revolving Lender to make Incremental Revolving Loans has been
terminated pursuant to Section 8.02 or if the Incremental Revolving Commitments
have expired, then the Applicable Percentage of each Incremental Revolving
Lender in respect of the applicable Incremental Revolving Facility shall be
determined based on the Applicable Percentage of such Incremental Revolving
Lender in respect of the applicable Incremental Revolving Facility most recently
in effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Incremental Loan Amendment,
Increase Agreement or Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means in respect of the Term B Facility, 2.75% per annum with
respect to the Eurodollar Rate and 1.75% per annum with respect to the Base
Rate.  Notwithstanding the foregoing, (x) the Applicable Rate in respect of any
tranche of any Extended Term Loans shall be the applicable percentages per annum
set forth in the relevant Extension Offer and (y) the Applicable Rate in respect
of any tranche of Incremental Term Loans or Incremental Revolving Commitments
shall be the applicable percentages per annum set forth in the relevant
Incremental Loan Amendment.

“Appropriate Lender” means, at any time, with respect to any of the Term B
Facility, any Incremental Term Facility or any Incremental Revolving Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, RBC Capital Markets and Wells Fargo Securities,
LLC, in their capacities as joint lead arrangers and joint bookrunners.

“Asset Swap” means any transfer of assets of the Borrower or any of its
Restricted Subsidiaries to any Person other than to the Borrower or any of its
wholly-owned Restricted Subsidiaries in exchange for assets of such Person.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease or similar obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Auction Manager” means (a) Bank of America or (b) a financial institution,
advisor or other Person of recognized standing selected by the Borrower and
reasonably satisfactory to the Administrative Agent (which such Person shall not
be a Lender, the Borrower or an Affiliate of the Borrower), in each case that
will manage the Discounted Voluntary Prepayment Offer.

-2-

 

--------------------------------------------------------------------------------

 

“Auction Procedures” means the auction procedures with respect to Discounted
Voluntary Prepayment Offers set forth in Exhibit H hereto.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower (including accounts its Restricted Subsidiaries) for the fiscal
years ended December 31, 2014, December 31, 2015 and December 31, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower, including the notes
thereto.

“Available Amount” means at any time (the “Available Amount Reference Time”), an
amount which is initially equal to zero but never less than zero, and that is
equal to the difference between

(a) the sum of:

(i) 100% of Cumulative Retained Excess Cash Flow for all fiscal years prior to
the Available Amount Reference Time,

(ii) 100% of the Eligible Equity Proceeds received by the Borrower during the
period from and including the Business Day immediately following the Closing
Date through and including the Available Amount Reference Time;

(iii) if during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time, the Borrower has designated and converted an Unrestricted Subsidiary to a
Restricted Subsidiary in accordance with the terms of this Agreement and such
Person remains a Restricted Subsidiary, without duplication, an amount equal to
the lesser of (x) the original amount of any investment by the applicable Loan
Party in such Unrestricted Subsidiary prior to the Available Amount Reference
Time and (y) the fair market value of the investment of the applicable Loan
Party in such Unrestricted Subsidiary at the time of such designation or
conversion, and

(iv) $50,000,000;

provided, however, that, notwithstanding any provision in the foregoing to the
contrary, to the extent that any amounts which would be included in the
calculation of the Available Amount for any fiscal year pursuant to
subsection (ii) preceding are required by any provision of any other agreement
entered into by any Loan Party with respect to other Indebtedness of any Loan
Party, or any other Subsidiary of any Loan Party, to repay or prepay obligations
or liabilities under such Indebtedness, such amounts may not be included in the
calculation of the Available Amount;

(b) minus the sum of:

(i) the aggregate amount of Investments (including (x) Investments in
Unrestricted Subsidiaries and (y) Investments deemed made in Unrestricted
Subsidiaries upon the designation or conversion of any Restricted Subsidiary as
an Unrestricted Subsidiary) made relying on the permitted basket in Section
7.02(f) during the period commencing on the Closing Date and ending on the
Available Amount Reference Time without taking into account of the intended
usage of the Available Amount at such Available Amount Reference Time, plus

(ii) the aggregate amount of Restricted Payments made relying on the permitted
basket in Section 7.06(c) during the period commencing on the Closing Date and
ending on the Available Amount Reference Time without taking into account of the
intended usage of the Available Amount at such Available Amount Reference Time,
plus

(iii) the aggregate amount of prepayments, redemption, defeasance, repurchase or
cancellation of Indebtedness, made relying on the permitted basket in
Section 7.18(a) during the period commencing on the Closing Date and ending on
the Available Amount Reference Time without

-3-

 

--------------------------------------------------------------------------------

 

taking into account of the intended usage of the Available Amount at such
Available Amount Reference Time; provided that if such Indebtedness is purchased
at a discount to par or cancelled, only the actual amount of cash U.S. dollars
spent to retire or cancel such Indebtedness shall be included in such
calculation.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.  The “prime rate” is a rate set by the Administrative Agent
based upon various factors including Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The term
“Beneficially Own” will have correlative meaning.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Business” means any television broadcasting station, radio broadcasting
station, digital media or digital advertising platform or service or any other
business similar in nature to any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date and any
business reasonably ancillary, incidental, complementary or related to the
business conducted or proposed to be conducted by the Borrower and the
Restricted Subsidiaries on the Closing Date or a reasonable extension,
development or expansion thereof, in each case, as determined in good faith by
the Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Cable Act” means Title VI of the Communications Act of 1934, as amended, 47
U.S.C. §§ 151 et seq., and all other provisions of the Cable Communications
Policy Act of 1984, Pub. L. No. 98-549, and the Cable Tele

-4-

 

--------------------------------------------------------------------------------

 

vision Consumer Protection and Competition Act of 1992, Pub. L. No. 102-385, and
the Telecommunications Act of 1996, Pub. L. No. 104-104, as such statutes may be
amended from time to time, and the rules and regulations promulgated thereunder
by the FCC.

“Capital Expenditures” means with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset which is required to be capitalized in accordance with GAAP.

“Cash Equivalents” means any of the following types of Investments:

(a) United States dollars;

(b) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(c) certificates of deposit, time deposits and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $300,0000,000;

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) entered into with any financial institution meeting the
qualifications specified in clause (c) above and in U.S. dollars;

(e) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof, in U.S.
dollars;

(f) marketable short term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and in each case maturing within 24 months after the
date of creation thereof and in U.S. dollars;

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above;

(h) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(i) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition and in each case in U.S. dollars;

(j) Investments with weighted average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s and in
each case in U.S. dollars; and

(k) credit card receivables and debit card receivables so long as such are
considered cash equivalents under GAAP and are so reflected on the Borrower’s
balance sheet.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than U.S. dollars.  In the case of Investments
by any Foreign Subsidiary or Investments made in a country outside the United
States, Cash Equivalents shall also include (i) Investments of the type and
maturity described in clauses

-5-

 

--------------------------------------------------------------------------------

 

(a) through (k) above of foreign obligors, which Investments or obligors (or the
parents of such obligors) have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (ii) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or on the Closing Date with respect to Cash Management
Agreements existing on the Closing Date), is the Administrative Agent or an
Affiliate of the Administrative Agent, a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement.

“Casualty Event Receipts” means any cash or proceeds received by or paid to or
for the account of any Person under any casualty insurance policy in respect of
a covered loss thereunder or as a result of the taking of any assets of any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code, as amended.

“CFC Holdco” means a Domestic Subsidiary that has no material assets (directly
or through subsidiaries) other than (i) equity interests in one or more Foreign
Subsidiaries of the Borrower that are CFCs or (ii) intercompany loans,
Indebtedness or receivables owed, or treated as owed for U.S. federal income tax
purposes, by one or more Foreign Subsidiaries of the Borrower that are CFCs.

“Change in Law” means the occurrence, after the date of this Agreement (or in
the case of any Replacement Term Loan, on or after the effective date of the
amendment pursuant to which such Replacement Term Loan is made), of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries, taken as a whole, to any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) other than one or more
Permitted Holders or Related Holders; or

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders or Related
Holders, (a) becomes the Beneficial Owner, directly or indirectly, of 35% or
more of the voting power of the Voting Stock of the Borrower and (b) (i) at such
time, the Permitted Holders Beneficially Own, directly or indirectly, in the
aggregate a lesser percentage of the total voting power of the Voting Stock of
the Borrower than such other person or group and (ii) at such time, the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the board of
directors of the Borrower; or

-6-

 

--------------------------------------------------------------------------------

 

(d) the Borrower consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into the Borrower, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Borrower is converted into or exchanged for cash, securities or other property,
other than any such transaction where (A) the Voting Stock of the Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock (other than Disqualified Stock) of the surviving or transferee
Person constituting a majority of the voting power of the outstanding shares of
such Voting Stock of such surviving or transferee Person (immediately after
giving effect to such issuance) and (B) immediately after such transaction, no
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act), other than the Permitted Holders and any Related Holder, (a)
becomes, directly or indirectly, the Beneficial Owner of 35% or more of the
voting power of the Voting Stock of the surviving or transferee Person and (b)
(i) at such time, the Permitted Holders Beneficially Own, directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of the surviving or transferee Person than such other person or
group and (ii) at such time, the Permitted Holders do not have the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors of the surviving or transferee
Person.

“Class” means, (a) when used in reference to any Loan, whether such Loan is a
Term B Loan, Incremental Term Loan or an Incremental Revolving Loan, and (b)
when used in reference to any Commitment, whether such Commitment is a Term B
Commitment, an Incremental Revolving Commitment or an Incremental Term
Commitment.

“Closing Date” means November 30, 2017.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” or other similar term referred to in
the Collateral Documents and all Mortgaged Property and all of the other
property that is or is intended under the terms of the Collateral Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties, and excludes, for the avoidance of doubt, any Excluded
Collateral.

“Collateral Documents” means the Security Agreement, each of the Security
Agreement Supplements, each Intellectual Property Security Agreement, mortgages,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term B Commitment, an Incremental Revolving Commitment or
an Incremental Term Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Laws” has the meaning set forth in Section 5.27(a).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, or any other form approved by the Administrative Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

-7-

 

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” means, for any period of determination:

(a) Consolidated Net Income plus the sum of (in each case, without duplication):

(i) all amounts deducted in calculating Consolidated Net Income for depreciation
or amortization for such period, plus

(ii) interest expense (less interest income) deducted in calculating net income
(or loss) for such period, plus

(iii) fees and expenses incurred in connection with the Loan Documents
(including without limitation all amendments, restatements, modifications or
extensions thereof), plus

(iv) all taxes on or measured by income to the extent deducted in calculating
Consolidated Net Income for such period, plus

(v) any unusual, extraordinary or non-recurring cash expenses of the Borrower
and its Subsidiaries to the extent that such expenses were deducted in computing
Consolidated Net Income for such period; provided, however, that such
extraordinary or non-recurring cash expenses do not exceed 10.0% of Consolidated
EBITDA as calculated hereunder for such period unless approved by the
Administrative Agent, plus  

(vi) all non-cash losses or expenses (or minus non-cash income or gain) included
or deducted in calculating Consolidated Net Income for such period, including,
without limitation, any non-cash loss or expense (or income or gain) due to the
application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of good will and indefinite-lived intangible assets, FASB
ASC 480-10 regarding accounting for financial instruments with debt and equity
characteristics, non-cash foreign currency exchange losses (or minus gains) and
non-cash expenses deducted as a result of any grant of Stock or Stock
Equivalents to employees, officers or directors, but excluding any non-cash loss
or expense that is an accrual of a reserve for a cash expenditure or payment to
be made, or anticipated to be made, in a future period, plus

(vii) fees, costs and expenses of the Borrower and its Subsidiaries for such
period in connection with any equity offering of the Borrower, any Investment
permitted under Section 7.02 (including, for the avoidance of doubt, any
Permitted Acquisition), any Disposition permitted under Section 7.05 or any
issuance of Indebtedness permitted under Section 7.03 (including any refinancing
of any such Indebtedness permitted under Section 7.03), in each case, whether or
not consummated, plus

(viii) the amount of net cost savings and synergies projected by the Borrower in
good faith to be realized (calculated on a pro forma basis as though such items
had been realized on the first day of such period) by the Borrower and its
Subsidiaries as a result of actions taken or to be taken within 12 months of the
end of such period of determination, net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided, that such net cost savings and
synergies are reasonably anticipated to be realized within eighteen (18) months
after the date of such calculation and are factually supportable, all as
determined in good faith by the Borrower, that, together with expenses added
back pursuant to clause (v) above, do not exceed 15.0% of Consolidated EBITDA as
calculated hereunder for such period.

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to equal (a)
$12,707,000 for the fiscal quarter ended September 30, 2017, (b) $14,924,000 for
the fiscal quarter ended June 30, 2017, (c) $12,570,000 for the fiscal quarter
ended March 31, 2017 and (d) $20,620,000 for the fiscal quarter ended December
31, 2016.

-8-

 

--------------------------------------------------------------------------------

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis (which
shall specifically exclude Indebtedness of the Unrestricted Subsidiaries, except
Indebtedness to the extent set forth in subclauses (f) and (g) below), the sum
of (without duplication) (a) the outstanding principal amount of all
obligations, whether current or long-term, for borrowed money (including
Obligations hereunder) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct and indirect obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than (i) trade
accounts payable and other accrued liabilities incurred in the ordinary course
of business and (ii) deferred compensation, but including any “earn-out”
obligation payable in connection with the purchase of any assets or any
Permitted Acquisition to the extent such obligation is past due), (e)
Attributable Indebtedness in respect of capital leases and similar obligations
and Synthetic Lease Obligations, (f) all Guarantees (for the avoidance of doubt,
excluding Guarantees made by any Unrestricted Subsidiary) with respect to
outstanding Indebtedness of the types specified in subsections (a) through (e)
above of Persons other than the Borrower or any Restricted Subsidiary, and (g)
the aggregate amount of Indebtedness of Unrestricted Subsidiaries of the types
referred to in subsections (a) through (f) above for which any Loan Party has
direct liability.  The amount of any capital lease, similar obligation or
Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  Notwithstanding
anything herein to the contrary, in no event will any “earn-out” obligation
payable in connection with the purchase of any assets or any Permitted
Acquisition to the extent not past due be included in the calculation of
Consolidated Funded Indebtedness.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all cash
interest, fees, charges (excluding fees and charges related to the Loans) and
related cash expenses of the Borrower and its Restricted Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) dividends paid in cash with respect to
any Disqualified Stock and (c) the portion of rent expense of the Borrower and
its Restricted Subsidiaries paid in cash during such period under capital leases
that is treated as interest in accordance with generally accepted accounting
principles, in the case of clauses (a) and (c) preceding, net of
(i) consolidated interest income of the Borrower and its Restricted Subsidiaries
for such period and (ii) interest accrued on the Attributable Indebtedness and
other obligations described in subsection (e) of the definition of “Consolidated
Funded Indebtedness.”

“Consolidated Net Income” means net income (or loss) for the applicable period
of measurement of Borrower and its Subsidiaries on a consolidated basis
determined in accordance with GAAP, but excluding: (a) the income (or loss) of
any Person which is not a Subsidiary of the Borrower, except to the extent of
the amount of dividends or other distributions actually paid to the Borrower or
any of its Subsidiaries by such Person during such period; (b) the income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries; (c) the income of any Subsidiary of the Borrower (other than a
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any consensual restriction
in any agreement or instrument applicable to that Subsidiary; (d) after-tax
gains or losses from the sale, exchange, transfer or other disposition of
property or assets not in the ordinary course of business of the Borrower and
its Subsidiaries or returned surplus assets of any pension plan; (e) the
cumulative effect of a change in accounting principles; (f) any non-cash
compensation expense realized from grants of performance shares, stock options
or other rights to officers, directors and employees of the Borrower and its
Subsidiaries (provided, that such shares, options or other rights can be
redeemed at the option of the holder only for Stock (other than Disqualified
Stock) of the Borrower); (g) any other net extraordinary gains or losses of the
Borrower or its Subsidiaries; and (h) all expenses related to, and gains arising
from, the Borrower’s participation, through its wholly-owned Subsidiary, in
the broadcast incentive auction conducted by the FCC pursuant to Section 6403 of
the Middle Class Tax Relief and Job Creation Act (Pub. L. No. 11296, § 6403, 126
Stat. 156, 225-230 (2012) and the rules and regulations adopted by the FCC to
effectuate such law.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

-9-

 

--------------------------------------------------------------------------------

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that, the directors, officers and employees of a Person shall not be deemed to
control such Person as a result of their role as such.  “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment; provided that, in each case, such Indebtedness is issued,
incurred or otherwise funded (including by means of the extension or renewal of
existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, the existing Term B Loans, or any then-existing
Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided further
that (i) except in the case of Indebtedness incurred in connection with a
Refinancing Amendment, the terms and conditions of such Indebtedness (excluding
pricing and optional prepayment or redemption terms) are ordinary and customary
with respect to the type of Indebtedness being incurred and which the Borrower
determines in good faith shall not adversely affect the Borrower’s ability to
make payments of principal or interest on the Loans, (ii) such Indebtedness has
an equal or later maturity than the Refinanced Debt (provided that if such
Indebtedness is subordinated to the Refinanced Debt or is secured by a junior
Lien on the Collateral then its maturity shall be no earlier than the 91st day
following the maturity of the Refinanced Debt) and a weighted average life to
maturity equal to or greater than the Refinanced Debt, (iii) except to the
extent otherwise permitted hereunder (subject to a dollar for dollar usage of
any other applicable basket, if applicable), such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, (iv) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged on a dollar-for-dollar basis, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or funded and (v) the aggregate unused revolving commitments under such
Credit Agreement Refinancing Indebtedness shall not exceed the unused revolving
commitments being replaced.

“Credit Extension” means each of the following: (a) a Term B Borrowing and (b) a
borrowing of simultaneous Incremental Term Loans or Incremental Revolving Loans,
as applicable, of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period.

“Cumulative Retained Excess Cash Flow” means an amount equal to (a) the
cumulative amount of Excess Cash Flow for each fiscal year of the Borrower
ending after January 1, 2018 (commencing with the fiscal year ending
December 31, 2018), including any reduction resulting from the addition of a
negative amount of Excess Cash Flow for each fiscal year during such period,
minus (b) the applicable ECF Percentage for each such fiscal year multiplied by
the amount of Excess Cash Flow for each such fiscal year.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, in each case
as specified in Section 8.01, would be an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more of the conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the

-10-

 

--------------------------------------------------------------------------------

 

date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with any such funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
a writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory itself is the subject of any Sanction.

“Discounted Voluntary Prepayment” has the meaning specified in Section 2.17(a).

“Discounted Voluntary Prepayment Offer” has the meaning specified in Section
2.17(a).

“Disposition” or “Dispose” means the sale, assignment, transfer in full,
conveyance, or other disposition (including dispositions pursuant to any sale
and leaseback transaction) of any property by the Borrower or any of its
Restricted Subsidiaries, including any such disposition or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding property disposed of in the ordinary
course of business of such Person.

“Disqualified Stock” means any Equity Interest of the Borrower which, by its
terms, or by the terms of any security into which it is convertible or for which
it is putable or exchangeable by the holder thereof, or upon the happening of
any event, matures, requires prepayment, triggers a put option, is mandatorily
redeemable or otherwise required to be repaid or secured (other than solely as a
result of a change of control or a sale of substantially all assets) pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than solely as a result of a change of control or a sale
of substantially all assets), in whole or in part, in each case prior to the
date that is 180 days after the Maturity Date (or, if later, the maturity date
of any Extended Term Loan); provided, however, that if such Equity Interest is
issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Disregarded Entity” means an entity disregarded from its owner for federal
income tax purposes under Section 301.7701-3 of the United States Treasury
Regulations.

“Documentation Agent” means Wells Fargo Bank, National Association or any
successor syndication agents.

“Dollar” and “$” mean lawful money of the United States.

-11-

 

--------------------------------------------------------------------------------

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States, any state thereof, or the District of Columbia.

“ECF Percentage” means 50%; provided, that, with respect to any fiscal year of
the Borrower, the ECF Percentage shall be reduced to (a) 25% if the Total Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
4.25 to 1.00 but greater than 3.25 to 1.00 and (b) 0% if the Total Net Leverage
Ratio as of the last day of such fiscal year is less than or equal to 3.25 to
1.0.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system or
any similar system used by the SEC for electronic SEC filings.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.  For the avoidance of doubt, any
assignment to the Borrower is subject to Section 10.06(g).

“Eligible Equity Proceeds” means, at any date of determination after the Closing
Date, the Net Issuance Proceeds from the sale after the Closing Date of Equity
Interests of the Borrower that are not (a) Disqualified Stock and/or (b) being
used to prepay Indebtedness in accordance with the terms of Section 7.18(g);
provided that Net Issuance Proceeds from any such sales to a Person that is a
Loan Party, an Unrestricted Subsidiary or a Subsidiary of a Loan Party or
Unrestricted Subsidiary, or any Person that is owned in whole or in part by a
Loan Party, an Unrestricted Subsidiary, or a Subsidiary of a Loan Party or an
Unrestricted Subsidiary, may not be included in Eligible Equity Proceeds.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the Environment or the Release or threatened
Release of any Hazardous Materials into the Environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the Environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock or membership or partnership interests of (or other ownership
interests in) such Person, all of the warrants, options or other rights for

-12-

 

--------------------------------------------------------------------------------

 

the purchase or Acquisition from such Person of shares of capital stock or
membership or partnership interests of (or other ownership interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership interests in) such Person or warrants,
rights or options for the purchase or Acquisition from such Person of such
shares (or such other interests), and all of the other ownership interests in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is insolvent or in reorganization
(within the meaning of Title IV of ERISA); (d) the filing of a notice of intent
to terminate, the treatment of a plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the determination that any Pension Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430 or 432 of the Code or Sections 303 or 305 of ERISA; (g) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate or (h) a failure by the Borrower or any ERISA Affiliate
to meet the applicable requirements under the Pension Funding Rules in respect
of a Pension Plan, whether or not waived, the imposition of a lien under Section
430(k) of the Code or Section 303(k) of ERISA with respect to any Pension Plan,
or the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), as published on the
applicable Bloomberg screen page (or another LIBOR Screen Rate) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent an alternative LIBOR Screen Rate is designated by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further, that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner otherwise
reasonably determined by the Administrative Agent; and provided, further, that
in respect of any Term Loans that are (i) Eurodollar Rate Loans or (ii) Base
Rate Loans the interest rate on

-13-

 

--------------------------------------------------------------------------------

 

which is determined by reference to the Eurodollar Rate component of the Base
Rate, the Eurodollar Rate shall be at all times not less than 0.00%.  The
Eurodollar Rate may be superseded by a LIBOR Successor Rate in accordance with
the provisions of Section 3.03 hereof.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
subsection (a) of the definition of Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for each fiscal year of the Borrower, the excess (if
any) of

(a) Consolidated EBITDA for such fiscal year less

(b) the sum (for such fiscal year) of

(i) consolidated interest expense actually paid in cash by the Borrower and its
Restricted Subsidiaries,

(ii) scheduled principal repayments, to the extent actually made, of Term Loans
pursuant to Section 2.07(a) or other Funded Indebtedness permitted under this
Agreement, excluding any such principal payments that are financed with other
long-term Indebtedness (other than under any revolving credit facility) or that
are financed with the proceeds of any equity issuance, asset sale or other
proceeds that would not be included in the calculation of Consolidated EBITDA or
satisfied with the proceeds of any Reinvestment Deferred Amount,  

(iii) mandatory principal repayments, to the extent actually made, of Term Loans
pursuant to Section 2.05(b)(iii) or other Funded Indebtedness permitted under
this Agreement, excluding any such principal payments that are financed with
other long-term Indebtedness (other than under any revolving credit facility) or
that are financed with the proceeds of any equity issuance, asset sale or other
proceeds that would not be included in the calculation of Consolidated EBITDA or
satisfied with the proceeds of any Reinvestment Deferred Amount,

(iv) voluntary principal prepayments of Funded Indebtedness permitted under
Sections 7.03(b), (d) and (e), excluding any such principal payments that are
financed with other long-term Indebtedness (other than under any revolving
credit facility) or that are financed with the proceeds of any equity issuance,
asset sale or other proceeds that would not be included in the calculation of
Consolidated EBITDA or satisfied with the proceeds of any Reinvestment Deferred
Amount,

(v) all income taxes actually paid in cash by the Borrower and its Restricted
Subsidiaries,

(vi) the aggregate amount of pro forma synergies added to Consolidated EBITDA
under clause (a)(viii) thereof,

(vii) the aggregate amount incurred by the Borrower and its Restricted
Subsidiaries during such period on account of Capital Expenditures, Permitted
Acquisitions and similar Investments (excluding any such amount that is financed
with long-term Indebtedness (other than under any revolving credit facility) or
that is financed with the proceeds of any equity issuance, asset sale or other
proceeds that would not be included in the calculation of Consolidated EBITDA or
Investments made utilizing the Available Amount),

(viii) Taxes on or measured by income actually paid in cash,

(ix) fees and expenses incurred in connection with the Loan Documents (including
without limitation all amendments, restatements, modifications or extensions
thereof),

-14-

 

--------------------------------------------------------------------------------

 

(x) expenses incurred in connection with the prepayment, amendment or
refinancing of Indebtedness during such fiscal year to the extent paid from
internally generated funds,

(xi) extraordinary or non-recurring cash expenses of the Borrower and its
Subsidiaries to the extent that such expenses were deducted in computing net
income (or loss) for such period and were included in the calculation of
Consolidated EBITDA,

(xii) non-cash reductions of net income to the extent added back in the
calculation of Consolidated EBITDA,

(xiii) Restricted Payments permitted under Section 7.06 made during such period
with internally generated cash (other than Restricted Payments made pursuant to
Section 7.06(c) and 7.06(f)), and

(xiv) payments made in cash on earnout obligations by the Borrower and its
Restricted Subsidiaries during such fiscal year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Collateral” means, collectively, (i) fee owned real property with a
value of less than $10,000,000 and all leasehold interests in real property, and
all real property located outside the United States, (ii) any permit or license
or any contract (including any License (other than, to the maximum extent
permitted by law, the economic value of the Licenses and the right to receive
all monies, consideration and proceeds derived from or in connection with the
sale, assignment or transfer of the Licenses)) entered into by any Loan Party
(A) that validly prohibits, or requires the consent of any Person other than a
Loan Party which has not been obtained as a condition to, the creation by such
Loan Party of a Lien on such permit, license or contract or (B) to the extent
that any requirement of Law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the Uniform Commercial Code of
any applicable jurisdiction or any other requirement of Law, (iii) any U.S.
“intent to use” trademark applications for which a statement of use has not been
filed (but only until such statement is filed), (iv) equipment or similar
property that is the subject of a purchase-money security interest or capital
lease or similar arrangement permitted hereunder to the extent the underlying
documents governing such purchase-money security interest, capital lease or
similar arrangement prohibit the Administrative Agent’s lien in such equipment,
(v) motor vehicles and other assets subject to a certificate of title to the
extent perfection must be obtained solely through notation on a certificate of
title, (vi) letter of credit rights (other than to the extent such rights can be
perfected by filing a UCC-1), (vii) those assets as to which the Administrative
Agent and the Borrower reasonably determine that the costs of obtaining,
perfecting or maintaining a security interest in such assets exceeds the fair
market value thereof (which fair market value shall be determined by the
Borrower in its reasonable judgment) or the practical benefit to the Lenders
afforded thereby, (viii) voting Equity Interests owned by the Borrower or any of
its Subsidiaries in any Subsidiary of the Borrower that is a CFC or CFC Holdco
in excess of 65% of the voting Equity Interests of such CFC or CFC Holdco, (ix)
margin stock, (x) cash or Cash Equivalents that are held by an intermediary that
is an unaffiliated third party holding such cash and Cash Equivalents for the
sole purpose of conducting a Like-Kind Exchange pending consummation of such
Like-Kind Exchange (it being understood that this clause (x) does not include
any assets received by a Loan Party in such Like-Kind Exchange), (xi) any cash
collateral posted by such Loan Party to any Person (other than any Loan Party or
any Affiliate of any Loan Party) in the ordinary course of business (including,
for the avoidance of doubt, any account containing solely such cash collateral)
constituting a Permitted Lien, (xii) the Equity Interests of a non-wholly-owned
Subsidiary or joint venture, solely to the extent that the pledge of such Equity
Interests would violate a contractual obligation owing by such Loan Party to the
owners of the other Equity Interests of such non-wholly-owned Subsidiary or
joint venture (other than any such owners that are Parent or Affiliates of the
Borrower) after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code of any applicable jurisdiction and other applicable
law, and (xiii) any assets to the extent a security interest in such assets
would result (in the reasonable good faith judgment of the Borrower in
consultation with the Administrative Agent) in material adverse tax consequences
to the Borrower and its Restricted Subsidiaries (including as a result of the
operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction); provided, further; “Excluded Collateral” shall not
include any proceeds,

-15-

 

--------------------------------------------------------------------------------

 

products, substitutions or replacements of Excluded Collateral (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Collateral).  

“Excluded Perfection Action” means, collectively, (a) any filings or other
action in any jurisdiction outside of the United States or required by the Laws
of any jurisdiction outside of the United States to create or perfect any
security interest in any assets located or titled outside of the United States,
including, without limitation, any such filings or other actions with respect to
intellectual property registered in any jurisdiction outside the United States
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any jurisdiction outside the United
States), (b) any bailee waivers, landlord waivers, estoppels or collateral
access letters, (c) any notices to be sent to account debtors or other
contractual third parties (other than during the continuance of an Event of
Default), (d) any perfection action to the extent this Agreement or the Security
Agreement expressly provides such action is not required and (e) any control
agreements with respect to any Excluded Accounts (as defined in the Security
Agreement).

“Excluded Subsidiary” means (a) any Subsidiary that is not wholly-owned,
directly or indirectly, by the Borrower, (b) any Unrestricted Subsidiary, (c)
any Immaterial Subsidiary, (d) any direct or indirect Domestic Subsidiary of a
Foreign Subsidiary of the Borrower that is a CFC, and (e) any CFC Holdco.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.22 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income or
net profits (in each case, however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the applicable Commitment (or, to the extent a Lender acquires an interest in
a Loan not funded pursuant to a prior Commitment, acquires such interest in such
Loan) (in each case, other than pursuant to an assignment request by the
Borrower under Section 3.06) or (ii) such Lender changes its Lending Office,
except in each case under clause (i) or clause (ii) to the extent that, pursuant
to Section 3.01(a) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in such Commitment or Loan or to such Lender immediately
before it changed its Lending Office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(e), (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA and (e) all liabilities, penalties and interest with
respect to any of the foregoing. For purposes of subclause (b) of this
definition, a Lender that acquires a participation pursuant to Section 2.13
shall be treated as having acquired such participation on the earlier date(s) on
which such Lender acquired the applicable interest(s) in the Commitment(s)
and/or the Loan(s) to which such participation relates.

“Existing Credit Agreement” means that certain Credit Agreement dated as of May
31, 2013 among the Borrower, General Electric Capital Corporation, as agent, and
the lenders party thereto, as amended and modified from time to time prior to
the date hereof.

“Extended Term Loans” has the meaning specified in Section 2.19(a).

-16-

 

--------------------------------------------------------------------------------

 

“Extension” has the meaning specified in Section 2.19(a).

“Extension Offer” has the meaning specified in Section 2.19(a).

“Facility” means the Term B Facility or the applicable Incremental Facility, as
the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above), any intergovernmental agreements (and any related
legislation, rules, or official administrative guidance) implementing the
foregoing.

“FCC” means the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the date hereof.

“FCC License” means any radio, television, community antenna relay service,
broadcast auxiliary license, earth station license or registration, business
radio, microwave or wireless radio service license issued by the FCC pursuant to
the Communications Laws.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letters” means (i) the engagement letter dated June 7, 2017 among the
Borrower and Arrangers, (ii) the fee letter dated November 30, 2017 by and
between the Borrower and the Administrative Agent, and (iii) any other fee
letter entered into by the Borrower and any Agent, Arranger or Lender in
connection with this Agreement.

“Final Order” means an action or order issued by the FCC (a) which has not been
reversed, stayed, enjoined, set aside, annulled or suspended, and (b) with
respect to which (i) no requests or petitions have been filed for administrative
or judicial review, reconsideration, rehearing, appeal or stay and the time for
filing any such requests or petitions and for the FCC to set aside the action on
its own motion have expired, (ii) in the event that administrative or judicial
review was sought, the time for further  administrative or judicial review has
expired, and (iii) no appeal to a court or request for stay by a court of such
action is pending or in effect, and, if any deadline for filing any such appeal
or request is designated by statute or rule, it has passed.

“First Lien Net Leverage Ratio” means for purposes of any calculation made with
reference to a Measurement Period, as of any date of determination, the ratio of
(i) First Lien Secured Indebtedness as of such date to (ii) Consolidated EBITDA
for the Measurement Period.  For purposes of calculating the First Lien Net
Leverage Ratio as of any date of determination, First Lien Secured Indebtedness
shall be reduced by the amount of domestic unrestricted cash and Cash
Equivalents on hand of the Borrower and its Restricted Subsidiaries as of such
date, provided that, in no event shall First Lien Secured Indebtedness be so
reduced by an amount greater than $75,000,000 and excluding the proceeds of any
Indebtedness incurred substantially concurrently with the determination of such
ratio.

“First Lien Secured Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Consolidated Funded Indebtedness secured by a
first priority security interest in any assets of the Borrower or any Restricted
Subsidiary.

-17-

 

--------------------------------------------------------------------------------

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Force Majeure Effect” means  any cause beyond the reasonable control of the
applicable Party (e.g., war, terrorist attack, catastrophic weather, satellite
or program distribution failure).

“Foreign Disposition” has the meaning specified in Section 2.05(b)(v).

“Foreign Event of Loss” has the meaning specified in Section 2.05(b)(v).

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Restricted Subsidiary” has the meaning specified in Section 2.05(b)(v).

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Foreign Subsidiary Excess Cash Flow” has the meaning specified in Section
2.05(b)(v).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means Indebtedness of the type described in the definition
of Consolidated Funded Indebtedness.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(f).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such

-18-

 

--------------------------------------------------------------------------------

 

obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien); provided, however, that the term
“Guarantee” shall not include any liability by endorsement of instruments for
deposit or collection or similar transactions in the ordinary course of business
or any customary and reasonable indemnity obligations in effect on the Closing
Date or otherwise entered into in the ordinary course of business, including in
connection with any Acquisition or Disposition or the incurrence of Indebtedness
or the issuance of Equity Interests, in any case to the extent the subject
transaction is otherwise permitted hereby.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, for which such Person is liable under
such Guarantee or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantors” means the Borrower (other than with respect to its own Obligations)
and all existing and future direct and indirect wholly-owned Restricted
Subsidiaries of the Borrower that are Domestic Subsidiaries (other than Excluded
Subsidiaries) party to the Guaranty.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit E.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII (or on the Closing Date with respect to Swap
Contracts existing on the Closing Date), is the Administrative Agent or an
Affiliate of the Administrative Agent, a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“HMT” has the meaning specified in the definition of “Sanction(s).”

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means, as of any date of determination, each Restricted
Subsidiary of the Borrower that (a) has not Guaranteed any Indebtedness of, or
provided any other credit support for, the Borrower or any of its Restricted
Subsidiaries and (b) owns 2.5% or less of Total Assets at the end of any fiscal
quarter or generates 2.5% or less of Consolidated EBITDA for any period of four
consecutive fiscal quarters, in each case determined by reference to the most
recent Measurement Period, provided, however, at no time shall all Immaterial
Subsidiaries that have not become Guarantors in the aggregate own more than 5%
of Total Assets at the end of any fiscal quarter or generate more than 5% of
Consolidated EBITDA for any period of four consecutive fiscal quarters, in each
case determined by reference to the most recent Measurement Period; provided,
further at such time as any such Subsidiary (A) becomes a party to any Loan
Document, (B) executes and delivers a Guaranty (if applicable) or any Collateral
Documents, or (C) Guarantees or provides any other credit support for any
Indebtedness of the Borrower or any of its Restricted Subsidiaries, such
Subsidiary shall at all times thereafter cease to be an Immaterial Subsidiary
irrespective of the value of its assets or its revenues.  The Borrower shall not
designate any new Immaterial Subsidiary if such designation would not comply
with the provisions set forth in clause (b) above and if the limitation set
forth in the first proviso to clause (b) above is exceeded as of the last day of
the most recent Measurement Period, then the Borrower on or before the date on
which the financial statements for such Measurement Period were required to be
delivered pursuant to this Agreement, re-designate one or more Subsidiaries as
“non-Immaterial Subsidiaries” to cause compliance with the limitation set forth
in the proviso to clause (b) above.  Each Immaterial Subsidiary as of the
Closing Date is set forth on Schedule 1.01(a) hereto.

“Increase Agreement” has the meaning specified in Section 2.18(d).

-19-

 

--------------------------------------------------------------------------------

 

“Increase Effective Date” has the meaning set forth in Section 2.18(d).

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(m).

“Incremental Facility” has the meaning set forth in Section 2.18(a).

“Incremental Loan Amendment” has the meaning set forth in Section 2.18(e).

“Incremental Revolving Commitment” means, as to any Incremental Revolving
Lender, its obligation to make Incremental Revolving Loans to the Borrower
pursuant to the applicable Incremental Loan Amendment or Increase Agreement, in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name in such Incremental Loan Amendment
or Increase Agreement, as applicable or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Incremental Revolving Facility” has the meaning set forth in Section 2.18(a).

“Incremental Revolving Increases” has the meaning set forth in Section 2.18(a).

“Incremental Revolving Lender” means, at any time, any Lender that has an
Incremental Revolving Commitment at such time.

“Incremental Revolving Loan” means any revolving loan made by an Incremental
Revolving Lender to the Borrower, in Dollars, pursuant to such Incremental
Revolving Lender’s Incremental Revolving Commitment.

“Incremental Term Commitment” means, as to any Incremental Term Lender, its
obligation to make Incremental Term Loans to the Borrower pursuant to the
applicable Incremental Loan Amendment or Increase Agreement in an aggregate
principal amount not to exceed the amount set forth in such Incremental Loan
Amendment or Increase Agreement, as applicable.

“Incremental Term Facility” has the meaning set forth in Section 2.18(a).

“Incremental Term Lender” means, (a) on or prior to the effectiveness of any
Incremental Loan Amendment, any Lender that has an Incremental Term Commitment
at such time and (b) at any time after the effectiveness of any Incremental Loan
Amendment, any Lender that holds Incremental Term Loans.

“Incremental Term Loans” means any term loan made by an Incremental Term Lender
to the Borrower, in Dollars, pursuant to such Incremental Term Lender’s
Incremental Term Commitment.

“Incremental Term Loan Increases” has the meaning set forth in Section 2.18(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, including, without limitation, all Disqualified Stock;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and other accrued
liabilities incurred in the ordinary course of business and

-20-

 

--------------------------------------------------------------------------------

 

(ii) deferred compensation, but including any “earn-out” obligation payable in
connection with the purchase of any assets or any Permitted Acquisition to the
extent such obligation is past due);

(e) indebtedness (excluding prepaid interest thereon) secured by (or for which
the holder of such debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by the Borrower or any of its
Restricted Subsidiaries, whether or not the obligations secured thereby have
been assumed by such Person or is limited in recourse (provided that, if such
Indebtedness is non-recourse, the amount of such Indebtedness for purposes
hereof shall be limited to the lesser of the principal amount of such
Indebtedness and the fair market value of the property serving as collateral
therefor);

(f) capital leases and similar obligations, Synthetic Lease Obligations; and

(g) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer to the extent a Loan Party is liable
therefor.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any capital lease or similar obligation or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.  

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), all Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
Patent Security Agreement and/or Trademark Security Agreement (each as defined
in the Security Agreement).

“Intercreditor Agreement” means any intercreditor agreement by and among the
Borrower, the Administrative Agent and the collateral agents or other
representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank pari passu (without control of remedies) or
junior to the Liens securing the Obligations and that are otherwise Liens
permitted pursuant to Section 7.01, and in form and substance reasonably
satisfactory to the Administrative Agent.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if applicable to, and agreed by, each applicable Lender, twelve months)
thereafter, as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

-21-

 

--------------------------------------------------------------------------------

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made (or, with respect to any Extended Term Loan, the
maturity date with respect thereto).

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of capital
stock or other securities of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guaranties Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning set forth in Section 5.21.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law, including, when used with
respect to the Borrower and its Subsidiaries, Communications Laws.

“LCA Election” has the meaning set forth in Section 1.07(d).

“LCA Test Date” has the meaning set forth in Section 1.07(d).

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning set forth in the definition of “Eurodollar Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning set forth in Section 3.03.

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by, or entered into by a federal, state or local Governmental Authority which
permits or authorizes the acquisition, construction or operation of a radio
broadcasting station, or any part of a radio broadcasting station or which is
required for the acquisition, ownership or operation of any Station (including,
without limitation, FCC Licenses).

“License Entity” has the meaning set forth in Section 5.27(f).

-22-

 

--------------------------------------------------------------------------------

 

“License Subsidiary” means any Subsidiary of the Borrower which is the holder of
FCC Licenses.  Each License Subsidiary as of the Closing Date is set forth on
Schedule 1.01(b).

“Licensing Authority” means a Governmental Authority which has granted or issued
a License.

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other) or other security interest or preferential arrangement in the nature
of a security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Like Kind Exchange” means an exchange of like-kind property qualifying under
Section 1031 of the Code.

“Limited Condition Acquisition” means any Permitted Acquisition by the Borrower
or one or more of its Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan or an Incremental Revolving Loan.

“Loan Documents” means this Agreement, amendments and joinders to this
Agreement, each Note, each Fee Letter, each Intercreditor Agreement, each
Collateral Document and the Guaranty, and each other document or agreement
executed by any Loan Party in connection with this Agreement from time to time
and any amendment or modification entered into in connection with any
Incremental Facility or Extension; excluding Swap Contracts.

“Loan Notice” means a notice of (a) a Credit Extension, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, pursuant to Section 2.02(a), which, in each case, shall be substantially
in the form of Exhibit A, or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, operations or financial condition
of either (i) the Borrower and its Subsidiaries taken as a whole or (ii) the
Borrower and the Restricted Subsidiaries taken as a whole; (b) a material
adverse effect upon the ability of the Borrower to perform its material
obligations under this Agreement; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of
this Agreement or (d) a material adverse effect upon (i) the ability of the Loan
Parties taken as a whole to perform their material obligations under the Loan
Documents or (ii) the legality, validity, binding effect or enforceability
against the Loan Parties taken as a whole of the Loan Documents.

“Material Contractual Obligation” means, as to the Borrower and its
Subsidiaries, any provision of any security issued by such Person, or of any
agreement, instrument or other undertaking (other than Material Operating
Agreements) to which such Person is a party or by which it or any of its
property is bound, in each case set forth above, the termination or adverse
modification of which could reasonably be expected to have a Material Adverse
Effect.

“Material Operating Agreement” means any programming agreement, time brokerage
or similar agreement, franchise agreement, lease or other agreement relating to
the operation of a Station by the Borrower or any of its Subsidiaries, in each
case set forth above, the termination or adverse modification of which could
reasonably be expected to have a Material Adverse Effect.

-23-

 

--------------------------------------------------------------------------------

 

“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party with a fair market value (as reasonably
determined by the Borrower in good faith) in excess of $10,000,000 at the
Closing Date or, with respect to real property acquired after the Closing Date,
at the time of acquisition.

“Maturity Date” means (a) November 30, 2024 or (b) such earlier date as the
Obligations become due and payable pursuant to this Agreement (whether by
acceleration, scheduled reduction or otherwise); provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“Measurement Period” means, with respect to any date, the period of the four
most recently completed fiscal quarters for which financial statements have been
or were required to have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b).

“Mexico” has the meaning set forth in Section 5.27(f).

“Minimum Extension Condition” has the meaning set forth in Section 2.19(b).

“Minimum Tranche Amount” has the meaning set forth in Section 2.19(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any agreement including but not limited to, mortgages, deeds of
trust, trust deeds, and deeds to secure debt, as the same may be amended from
time to time, made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties in the form and substance
reasonably acceptable to the Administrative Agent (with such changes as may be
customary to account for local law matters) encumbering a Mortgaged Property.

“Mortgaged Property” shall mean (a) each Material Real Property identified on
Schedule 5.08 hereto and (b) each Material Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to Sections
6.14(e).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“MVPDs” has the meaning set forth in Section 5.27(d).

“Net Cash Proceeds” means, in connection with any Disposition, the cash proceeds
(including any cash payments received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received in cash)
of such Disposition net of (i) reasonable transaction costs (including any
underwriting, brokerage or other selling commissions and reasonable legal,
advisory and other fees and expenses, including title and recording expenses and
fees and expenses of regulatory-related advisors, associated therewith actually
incurred and satisfactorily documented) paid or estimated in good faith to be
paid to any Person not an Affiliate of a Loan Party, (ii) required payments on
Indebtedness permitted to exist hereunder related to assets sold in such
Disposition (other than payments due with respect to the Obligations), (iii)
taxes estimated to be paid as a result of such Disposition, (iv) any reserve for
adjustment in respect of (A) the sale price of the property that is the subject
of such Disposition established in accordance with GAAP and (B) any liabilities
associated with such property and retained by such Loan Party or such Subsidiary
after such Disposition, and (v) with respect to the Disposition by the Borrower
or any Restricted Subsidiary of the Equity Interests of any Subsidiary that is
an Unrestricted Subsidiary, the portion of the gross proceeds of such
Disposition payable to the minority holder(s) of the Equity Interests in such
Unrestricted Subsidiary in accordance with the applicable percentage ownership
of such Equity Interests.

“Net Debt Proceeds” means, in connection with any incurrence or issuance of any
Indebtedness by any Loan Party, the cash proceeds received in connection with
such incurrence or issuance, as and when received, net of all reasonable
transaction costs (including any underwriting, investment banking and reasonable
legal, advisory and

-24-

 

--------------------------------------------------------------------------------

 

other fees and expenses associated therewith actually incurred and
satisfactorily documented) paid or estimated in good faith to be paid to any
Person not an Affiliate of a Loan Party.

“Net Issuance Proceeds” means, in connection with any sale or issuance of Equity
Interests of, or any capital contribution to, any Loan Party from a source other
than a Loan Party, the cash proceeds received by a Loan Party in connection with
such sale or issuance or such capital contribution, as and when received net of
all reasonable transaction costs (including any underwriting, investment banking
and reasonable legal, advisory and other fees and expenses associated therewith
actually incurred and satisfactorily documented) paid or estimated in good faith
to be paid to any Person not an Affiliate of a Loan Party.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Notes” means promissory notes made by the Borrower in favor of a Lender
evidencing Loans made by such Lender substantially in the form of Exhibit B, and
“Note” means any one or more of the Notes, as applicable in the context used.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
including with respect to any Loan, or with respect to any Secured Cash
Management Agreement or Secured Hedge Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest, fees
and other amounts with respect to any of the foregoing that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and other amounts are
allowed or available in such proceeding; provided that the Obligations of any
Guarantor shall exclude any Excluded Swap Obligations of such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Docu

-25-

 

--------------------------------------------------------------------------------

 

ment, except any such Taxes that are Other Connection Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of Term Loans occurring on such date and (ii) with
respect to Incremental Revolving Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Incremental Revolving Loans occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) and set forth
in Sections 412 and 430 of the Code and Sections 302 and 303 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or the Pension Funding Rules and is sponsored or
maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit K or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L or any other form approved by the Administrative Agent.

“Permitted Acquisitions” means Acquisitions by the Borrower and their Restricted
Subsidiaries of radio broadcasting stations, television broadcasting stations or
other communications or broadcasting stations, any other Business or any other
assets useful in the Business, provided that each such Acquisition satisfies one
of two following qualifications: (a) such Acquisition consists of assets (i)
acquired by the Borrower or a Restricted Subsidiary and (ii) that are or will
be, in accordance with the provisions of Section 6.12, subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties to secure the
Obligations in accordance with the terms of this Agreement or (b) such
Acquisition consists of Equity Interests acquired by the Borrower or a
Restricted Subsidiary and such Restricted Subsidiary has complied or will comply
with the provisions of Section 6.12 with respect to Restricted Subsidiaries.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by Borrower (and any guarantees thereof by the Guarantors) in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of any Loan Party other than the Collateral, (ii) such
Indebtedness satisfies the requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness”, (iii) such
Indebtedness is not at any time guaranteed by any Loan Party other than the
Guarantors and (iv) the holders of such Indebtedness (or their representative)
and Administrative Agent shall be party to an Intercreditor Agreement.

“Permitted Holders” means Walter Ulloa and Paul Zevnik.

“Permitted Incremental Amount” means the sum of (a) $100,000,000 plus (b) the
amount that would result in the First Lien Net Leverage Ratio not exceeding 4.0
to 1.0 (determined as of the most recently ended Measure

-26-

 

--------------------------------------------------------------------------------

 

ment Period and on a Pro Forma Basis after giving effect to the incurrence of
such Incremental Facility or such Incremental Equivalent Debt, as applicable,
and the use of proceeds thereof and assuming the full amount thereof is drawn
and is secured on a pari passu basis with the Term B Facility whether or not so
secured).

“Permitted Liens” means Liens permitted by Section 7.01.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by Borrower (and any guarantees thereof by the Guarantors) in the form of one or
more series of second Lien (or other junior Lien) secured notes or second Lien
(or other junior Lien) secured loans; provided that (i) such Indebtedness is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Loans, the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
any Loan Party other than the Collateral, (ii) such Indebtedness satisfies the
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness”, (iii) such Indebtedness is not at any time guaranteed
by any Loan Party other than the Guarantors, (iv) such Indebtedness has no
financial maintenance covenants, (v) such Indebtedness does not contain any
provisions that cross-default to any Default or Event of Default hereunder other
than a payment default (provided that such Indebtedness may contain
cross-acceleration provisions) and (vi) the holders of such Indebtedness (or
their representative) and the Administrative Agent shall be party to an
Intercreditor Agreement.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Borrower (and any guarantees thereof by the Guarantors) in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
indebtedness satisfies the requirements set forth in the provisos in the
definition of “Credit Agreement Refinancing Indebtedness”, (ii) such
Indebtedness has no financial maintenance covenants, (iii) such Indebtedness
does not contain any provisions that cross-default to any Default or Event of
Default hereunder other than a payment default (provided that such Indebtedness
may contain cross-acceleration provisions) and (iv) such Indebtedness is not at
any time guaranteed by any Loan Party other than the Guarantors.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by the Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock” means any Equity Interests with preferential rights of payment
or dividends or upon liquidation, dissolution or winding up.

“Pro Forma Basis” means a method of calculation in accordance with the terms of
Section 1.07(a).

“Program Services Agreements” means any local marketing agreement, time
brokerage agreement, program services agreement or similar agreement to which
the Borrower or any Subsidiary is party, providing for a Person, other than the
licensee of such station, to program or sell advertising on all or any portion
of the broadcast time of any television or radio station.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

-27-

 

--------------------------------------------------------------------------------

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Refinanced Term Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance satisfactory to the Administrative Agent and the Borrower executed by
each of (a) the Loan Parties party thereto, (b) the Administrative Agent, (c)
each Refinancing Lender and (d) each existing Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto.

“Refinancing Lender” means, at any time, any bank or other institution that
agrees to provide any portion of any Credit Agreement Refinancing Indebtedness
pursuant to a Refinancing Amendment in accordance with Section 2.20; provided
that each Refinancing Lender (other than any Person that is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender at such time) shall be
subject to the approval of the Borrower and the Administrative Agent (such
approval not to be unreasonably withheld or delayed), in each case to the extent
any such consent would be required from the Borrower or the Administrative Agent
under Section 10.06(b) for an assignment of Loans or Commitments to such
Refinancing Lender.

“Refinancing Term Loan Commitments” means one or more classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Refinancing Term Loans” means one or more classes of term loans that result
from a Refinancing Amendment.

“Register” has the meaning specified in Section 10.06(c).

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds or Casualty Event Receipts received by the
Borrower or any Restricted Subsidiary in connection with such event that are not
applied to prepay Indebtedness pursuant to Section 2.05(b)(i) or Section
2.05(b)(ii).

“Reinvestment Event” means any Disposition or receipt of Casualty Event Receipts
in respect of which the Borrower has exercised its reinvestment rights pursuant
to and in accordance with Section 2.05(b)(i) or Section 2.05(b)(ii).

“Reinvestment Period” has the meaning specified in Section 2.05(b)(i).

“Related Holder” means (i) any controlling stockholder, 66 2/3% owned
Subsidiary, or immediate family member (in the case of an individual) of any
Permitted Holder; or (ii) any trust, corporation, partnership or other entity,
the beneficiaries, stockholders, partners, owners or persons beneficially
holding a 66 2/3% controlling interest of which consist of any one or more
Permitted Holders and/or such other Persons referred to in the immediately
preceding clause (i).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and directors, officers, employees, agents, trustees, administrators, managers,
partners and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection, leaching, migrating
into or through the Environment, or into, from or through any building,
structure or facility.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Replacement Term Loans” has the meaning specified in Section 10.01.

-28-

 

--------------------------------------------------------------------------------

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the 30 day
notice period has been waived.

“Repricing Event” means (a) any voluntary prepayment or repayment of Term B
Loans with the proceeds of, or any conversion of Term B Loans into, any new or
replacement tranche of loans bearing interest with an “effective” yield less
than the “effective” yield applicable to the Term B Loans subject to such event
(as such comparative rates are determined by the Administrative Agent in
consultation with the Borrower), and (b) any amendment to the Term B Facility
that reduces the “effective” yield applicable to the Term B Loans (in each case,
with OID and upfront fees, which shall be deemed to constitute like amounts of
OID, being equated to interest margins in a manner consistent with generally
accepted financial practice based on an assumed four-year life to maturity (or,
if less, the stated life to maturity at the time of incurrence of the Term B
Loans), and in each case excluding customary arrangement or commitment fees
payable to the Arrangers (or their affiliates) in connection with the Term B
Facility or to one or more arrangers (or their affiliates) in connection with
the Incremental Term Loans), including any mandatory assignment in connection
therewith with respect to each Lender that refuses to consent to such
amendment.  Notwithstanding the foregoing, a transaction resulting in a Change
of Control shall not constitute a Repricing Event.  

“Required Incremental Lenders” means, as of any date of determination, with
respect to any Incremental Facility, Lenders holding more than 50% of such
Incremental Facility on such date, provided that the portion of such Incremental
Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Incremental Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Outstanding Amount of all Loans; provided the portion
of the Outstanding Amount of all Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Term B Lenders” means, as of any date of determination, Term B Lenders
holding more than 50% of the Term B Facility on such date; provided that the
portion of the Term B Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term B Lenders.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, treasurer or assistant treasurer of
a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  For the avoidance of doubt, any certificate executed by any
officer pursuant to or in connection with any Loan Document shall be deemed
executed by such officer in his or her capacity as an officer of the applicable
Loan Party and not in his or her individual capacity, and such officer shall
have no individual or personal liability with respect thereto.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property) including (a) any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof) and (b) any interest or other cash
payment with respect to any Preferred Stock (excluding Disqualified Stock).

“Restricted Subsidiary” means (unless designated an “Unrestricted Subsidiary” in
accordance with the terms of the definition of “Unrestricted Subsidiary”), each
Subsidiary of the Borrower.

-29-

 

--------------------------------------------------------------------------------

 

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services, LLC, and any successor thereto.

“Sanction(s)” means any sanction(s) administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, or Her Majesty’s Treasury (“HMT”).

“Scheduled Unavailability Date” has the meaning set forth in Section 3.03.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.05, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Collateral Documents.

“Security Agreement” means one or more Security Agreements executed by each of
the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit F.

“Security Agreement Supplement” has the meaning assigned to such term in the
Security Agreement.

“Significant Subsidiary” means any Restricted Subsidiary of the Borrower whose
operating cash flow (using the determination set forth in Consolidated EBITDA
for such Subsidiary only) for the most recently completed twelve month period
was greater than 10% of Consolidated EBITDA or whose assets comprise more than
10% of Total Assets at the end of any fiscal quarter, in each case determined by
reference to the most recent Measurement Period.

“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business.  In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.

“SPC” has the meaning specified in Section 10.06(f).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.22).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation (as a
Restricted Subsidiary or an Unrestricted Subsidiary), discontinuance of
operations, the incurrence of an Incremental Facility, or any other event that
by the terms of this Agreement requires such test to be calculated on a “Pro
Forma Basis.”

-30-

 

--------------------------------------------------------------------------------

 

“Station Licenses” mean all FCC Licenses for the operation of the Stations
operated by or under the control of Borrower or any of its License Subsidiaries.

“Stations” means, as of any date, the radio broadcasting stations owned by the
Borrower and their Restricted Subsidiaries as of such date, all auxiliary
stations owned or operated by the Borrower and their Restricted Subsidiaries in
connection with the foregoing, all television or other broadcasting stations
owned by the Borrower and their Restricted Subsidiaries, or any other
communications station owned or operated at such time by the Borrower or any of
their Restricted Subsidiaries.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subordinated Indebtedness” means any Indebtedness of any Loan Party or any
Subsidiary of any Loan Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Survey” shall mean a survey of any Mortgaged Property (an all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such dated of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of such easement, right of
way or other interest in the Mortgaged Property, (iii) certified by the surveyor
(in a manner reasonably acceptable to the Administrative Agent) to the
Administrative agent and the Title Company, (iv) complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey and (v)
sufficient for the Title Company to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such Mortgaged Property
and issue the endorsements of the type required by Section 6.14(e) or (b)
otherwise acceptable to the Administrative Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc. or any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.

-31-

 

--------------------------------------------------------------------------------

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out (and any obligations arising thereunder
have not been paid) and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender or any Affiliate of a Lender).

“Syndication Agent” means RBC Capital Markets or any successor syndication
agents.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); provided however, that no
programming agreement, time brokerage agreement or similar agreement shall
constitute a Synthetic Lease Obligation.

“Target” means any other Person or business unit or asset group of any other
Person acquired or proposed to be acquired in an Acquisition.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or other similar fees
or charges in the nature of taxes imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term B Lenders pursuant to Section 2.01.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower on the Closing Date pursuant to Section 2.01 in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term B Commitment.”

“Term B Facility” means at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on or prior to the Closing Date, any
Lender that has a Term B Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term B Loans.

“Term B Loan” has the meaning specified in Section 2.01.

“Term B Repayment Amounts” has the meaning set forth in Section 2.07(a).

“Term Lender” means a Term B Lender or an Incremental Term Lender, as
applicable.

“Term Loans” means the Term B Loan and any Incremental Term Loan, as applicable.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in Section 6.14(e).

-32-

 

--------------------------------------------------------------------------------

 

“Total Assets” means, as of any date, the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
consolidated balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b).

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) (x) Consolidated Funded Indebtedness as of such date, minus (y) the amount
of unrestricted cash and Cash Equivalents on hand of the Borrower and its
Restricted Subsidiaries as of such date, in an amount not to exceed $75,000,000,
to (b) Consolidated EBITDA for the four fiscal quarter period then last ended.  

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Univision” means, as applicable, Univision Communications Inc., a Delaware
corporation, or Univision Network Limited Partnership, a Delaware limited
partnership.

“Unrestricted Subsidiary” means a direct or indirect Subsidiary of the Borrower
which the Borrower has designated as an “Unrestricted Subsidiary” by delivering
five days prior written notice to the Administrative Agent (or such lesser
notice as agreed to by the Administrative Agent).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Voting Stock” of any Person as of any date means the Stock of such Person that
is ordinarily entitled to vote in the election of the board of directors of such
Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Recitals, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Recitals, Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract
rights.  Derivatives of defined

-33-

 

--------------------------------------------------------------------------------

 

terms have corresponding meanings.  Any reference to the knowledge of a
non-individual Person shall mean the actual knowledge of an executive officer
(or individual holding a similar position) of such Person.  Any reference to
“consolidated” in connection with the Borrower and its Subsidiaries shall mean
eliminating all intercompany accounts.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Borrower and the Required Lenders); provided that, until so amended, (A)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (B) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries shall, in
each case, be deemed to include each variable interest entity that the Borrower
is required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.  Notwithstanding the preceding
sentence, the parties hereto specifically agree to exclude any impact of the
variable interest entities on the Borrower or Restricted Subsidiaries’ financial
position or results of operations (including, without limitation, Indebtedness,
Consolidated Funded Indebtedness, Consolidated Interest Charges, Consolidated
EBITDA and net income of such entities) in any calculation made under this
Agreement (including, without limitation, the calculation of any component of
the financial covenant ratios required to be calculated under the terms of this
Agreement and including, without limitation and for the avoidance of doubt, any
financial covenant ratios the compliance with which is required in connection
with any Acquisition, Disposition, repayment of Indebtedness, the making of any
Investment or Restricted Payment or any other action or event described in this
Agreement).

1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time.  The Administrative Agent does
not warrant, nor accept responsibility, nor shall the Administrative Agent have
any liability with respect to the ad

-34-

 

--------------------------------------------------------------------------------

 

ministration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto.

1.06 [Reserved].  

1.07 Pro Forma Calculations.

(a) (i) For purposes of making all financial calculations to determine any
financial covenant ratios the compliance with which is required in connection
with any Acquisition, Disposition, repayment of Indebtedness, the making of any
Investment or Restricted Payment or any other action or event described in this
Agreement (x) any Disposition (and any related incurrence or repayment of
Indebtedness) by the Borrower or its Restricted Subsidiaries, may, at the option
of the Borrower upon notice to the Administrative Agent as indicated in the
applicable Compliance Certificate, be deemed to have occurred on the first day
of the applicable Measurement Period and (y) any Acquisition of any Target for
which the Administrative Agent has received financial statements pursuant to
Section 6.01(b) for less than 12 months by the Borrower or any of its Restricted
Subsidiaries (and any related incurrence or repayment of Indebtedness) which
occurs during any applicable Measurement Period shall be deemed to have occurred
on the first day of such Measurement Period,

(ii) For purposes of determining the (A) Total Net Leverage Ratio and (B) First
Lien Net Leverage Ratio, Consolidated Funded Indebtedness shall be determined as
of such date of determination after giving effect to the applicable proposed
transaction, and all other incurrence and repayments of Indebtedness on the same
date or prior thereto (to the extent any such repayment is permitted by the Loan
Documents), and

(iii) Notwithstanding the foregoing clauses (i) and (ii), (A) any Disposition
and Acquisition occurring as part of the same or related transactions shall be
treated in a consistent manner and (B) with respect to any financial covenant
calculation, First Lien Net Leverage Ratio determination, or Total Net Leverage
Ratio determination for interest rates or any other provision herein, each
determination and calculation made with respect to such covenant shall include
or exclude financial information in connection with Acquisitions and
Dispositions in a consistent manner.  

(b) [Reserved].

(c) Any calculation required or permitted to be made on a pro forma basis in
accordance with clause (a) for any applicable Measurement Period, shall take
into account any transaction or event which has occurred after such Measurement
Period and on or prior to the date of such calculation.

(d) Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no Default or Event of Default
has occurred, is continuing or would result therefrom) in connection with a
Specified Transaction undertaken in connection with the consummation of a
Limited Condition Acquisition and the incurrence of any Indebtedness (and use of
the proceeds thereof) in connection therewith, the date of determination of such
ratio and determination of whether any Default or Event of Default has occurred,
is continuing or would result therefrom or the date of determination of such
other applicable covenant shall, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition (which election shall be made at any time on or prior to the date of
the definitive agreements for such Limited Condition Acquisition), an “LCA
Election”), be deemed to be the date the definitive agreements for such Limited
Condition Acquisition are entered into (the “LCA Test Date”) and if, after such
ratios and other provisions are measured on a Pro Forma Basis after giving
effect to such Limited Condition Acquisition and the other Specified
Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness (including any Incremental Facility) and the use of
proceeds thereof) as if they occurred at the beginning of the four consecutive
fiscal quarter period being used to calculate such financial ratio ending prior
to the LCA Test Date, the Borrower could have taken such action on the relevant
LCA Test Date in compliance with such ratios and provisions, such provisions
shall be deemed to have been complied with; provided that if financial
statements for one or more subsequent fiscal quarters or fiscal years shall have
become available and the Borrower has delivered such financial statements in
accordance with Section 6.01, the Borrower may elect, in its sole discretion, to

-35-

 

--------------------------------------------------------------------------------

 

re-determine all such ratios or other provisions on the basis of such financial
statements, in which case, such date of redetermination shall thereafter be
deemed to be the applicable LCA Test Date for purposes of such ratios or
provisions.  For the avoidance of doubt, if and after the Borrower has made an
LCA Election for any Limited Condition Acquisition, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition and any
related Specified Transaction and/or incurrence of Indebtedness in connection
therewith are permitted hereunder and (y) such ratios and other provisions shall
not be tested at the time of consummation of such Limited Condition Acquisition
or related Specified Transactions.  If the Borrower has made an LCA Election for
any Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated except that Consolidated EBITDA and
Consolidated Net Income of any target of such Limited Condition Acquisition
shall not be used in the determination of the relevant ratios and baskets for
any purpose other than the incurrence test under which such Limited Condition
Acquisition is being made and such Indebtedness is being incurred unless and
until such acquisition has closed.

(e) Notwithstanding anything in this Agreement or in any Loan Document to the
contrary, when calculating compliance with the Total Net Leverage Ratio, such
calculation shall be determined (i) on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness and any related prepayment of Indebtedness
and (ii) excluding any proceeds of the incurrence of any such Indebtedness in
the determination of unrestricted cash and Cash Equivalents.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Term B Loans.  Subject to the terms and conditions set forth herein, each
Term B Lender severally agrees to make a single term loan in Dollars to the
Borrower on the Closing Date in an amount not to exceed such Term B Lender’s
Applicable Percentage of $300,000,000 (each such loan, a “Term B Loan”).  The
Term B Borrowing on the Closing Date shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments.  Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed.  Term B Loans may be Base Rate Loans or Eurodollar Rate Loans
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Credit Extension, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice, provided that any telephone notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan
Notice.  Each Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Credit Extension of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Credit Extension of Base Rate Loans or
conversion of Eurodollar Rate Loans to Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Credit Extension, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Appropriate Lenders of
such request and determine whether the requested Interest Period (other than
interest periods of one, two, three or six months in duration) is acceptable to
all of them.  Not later than 11:00 a.m., three Business Days before the
requested date of such Credit Extension, conversion or continuation of
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Appropriate Lenders.  Each Credit Extension of,
conversion to or continuation of Eurodollar Rate Loans shall be in

-36-

 

--------------------------------------------------------------------------------

 

a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof.  Each borrowing of, or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice shall specify (i) whether the Borrower is requesting
a Credit Extension, a conversion of Term Loans from one Type to the other or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Credit
Extension, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed or the
principal amount of the Loans to be converted or continued, (iv) the Type of
Loans to be borrowed or the Type of Loans to which existing Loans are to be
converted, (v) the Class of Loans to be borrowed, converted or continued and
(vi) if applicable, the duration of the Interest Period with respect
thereto.  If the Borrower fails to specify a Type of Loan in a Loan Notice, or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans shall be made as, or converted to,
Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Credit
Extension of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Term B
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of the initial funding of the Term B Loan on the
Closing Date, each Appropriate Lender shall make the amount of its Term B Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Credit Extension is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower by 2:00 p.m. in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, no Loans may be requested
as, converted to or continued as Eurodollar Rate Loans without the consent of
the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Administrative Agent’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Credit Extensions, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than 8 Interest Periods in effect with respect to all of the
Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

-37-

 

--------------------------------------------------------------------------------

 

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

(a) Voluntary Prepayments.  The Borrower may, upon notice to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Loans in whole
or in part without premium or penalty (other than any prepayment premium
required to be paid pursuant to Section 2.05(c)(ii)); provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by the Borrower, subject to the last sentence of this
subsection, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
or the Borrower shall compensate the Lenders to the extent required by the terms
of Section 3.05.  Each such optional prepayment shall be applied as among the
Loans (and to the installments thereof, if any) at the direction of the Borrower
(but applied ratably within each chosen Facility in accordance with respective
Applicable Percentages of the Lenders of that Facility).  A notice of a
voluntary prepayment under this Section may state that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
proceeds from the issuance of other Indebtedness or the consummation of another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to 11:00 a.m. on the specified effective
date) if such condition is not satisfied; provided that upon such revocation,
the Borrower shall compensate the Lenders for any actions the Lenders have taken
in reliance upon such notice of voluntary prepayment to the extent required by
the terms of Section 3.05.

(b) Mandatory Prepayments.

(i) Asset Dispositions.  If the Borrower or any Restricted Subsidiary makes any
Disposition (other than (i) a Disposition permitted by subsections (a) through
(f) and (i) of Section 7.05, and (ii) Dispositions resulting in Net Cash
Proceeds of $5,000,000 or less individually or $10,000,000 or less in the
aggregate during the term of this Agreement), then the Borrower shall make a
mandatory prepayment of the Loans in the amount of the Net Cash Proceeds of such
Disposition (for the avoidance of doubt, excluding the first $5,000,000 of
individual Net Cash Proceeds and/or $10,000,000 of aggregate Net Cash Proceeds
excluded above); provided that, notwithstanding the foregoing, this requirement
for mandatory prepayment shall be reduced to the extent the Borrower or another
Loan Party reinvests such Net Cash Proceeds in assets useful in one or more
Businesses of a Loan Party or any Restricted Subsidiary thereof (other than
assets of, or Equity Interests in, Unrestricted Subsidiaries) (and any new
Subsidiary shall be a Restricted Subsidiary and shall have executed a Guarantee
of the Obligations substantially similar to the Guaranty), (I) during the first
12 months after the date of consummation of such Disposition or (II) if the
Borrower or Restricted Subsidiary commits to reinvest such Net Cash Proceeds
within 12 months following the date of consummation of such Disposition, then
within 180 days following such 12 month period (referred to herein as the
“Reinvestment Period”), so long as no payment Default under Section 8.01(a) or
Event of Default exists as of the (A) consummation of the applicable
Disposition, (B) receipt of the Net Cash Proceeds by the Borrower (but not
including Net Cash Proceeds received as a result of post-closing adjustments,
earn-outs and other customary post-closing arrangements) and (C) at the time of
reinvestment.  If (x) any such payment Default under Section 8.01(a) or Event of
Default occurs and is continuing at any such time (unless the Borrower has
entered into a written commitment during such Reinvestment Period to reinvest
such Net Cash Proceeds prior to the end of such Reinvestment Period in assets
useful in one or more Businesses of a Loan Party), or (y) all of such Net Cash
Proceeds are not so reinvested during the Reinvestment Period, then the Borrower
shall make a mandatory prepayment of the Loans promptly following the occurrence
of such

-38-

 

--------------------------------------------------------------------------------

 

payment Default under Section 8.01(a) or Event of Default or the end of the
Reinvestment Period, whichever is earlier, in an amount equal to the Net Cash
Proceeds of such Disposition less any amounts reinvested during the Reinvestment
Period in accordance with the terms of this provision and the other terms of
this Agreement.  Notwithstanding the foregoing, in no event shall this Section
2.05(b)(i) apply to (a) any dispositions required by any Governmental Authority
or applicable Law in connection with a Permitted Acquisition or other
acquisition and (b) any dispositions of any property acquired as part of a
strategic Permitted Acquisition or other acquisition of other property in order
to effect such strategic Permitted Acquisition or other acquisition and the
property or assets to be disposed of were not part of the property or assets
intended to be retained in the long term, as determined in good faith by the
Borrower; provided that, in each case, (i) no Default exists after giving effect
to each such disposition, (ii) the Borrower (or the Restricted Subsidiary), as
the case may be, receives consideration at the time of such disposition at least
equal to the fair market value of the assets disposed of and (iii) at least 75%
of the consideration for such disposition is in the form of cash or Cash
Equivalents.

(ii) Casualty Event Receipts.  Within five Business Days of the receipt by the
Borrower or any Restricted Subsidiary of any Casualty Event Receipts, the
Borrower shall make a mandatory prepayment in an amount equal to 100% of such
Casualty Event Receipts in excess of $5,000,000 for any single receipt or series
of related receipts, provided that, notwithstanding the foregoing, this
requirement for mandatory prepayment shall be reduced to the extent the Borrower
or another Loan Party reinvests such Casualty Event Receipts in assets useful in
one or more Businesses of a Loan Party or any Restricted Subsidiary thereof
(other than assets of, or Equity Interests in, Unrestricted Subsidiaries) (and
any new Subsidiary shall be a Restricted Subsidiary and shall have executed a
Guarantee of the Obligations substantially similar to the Guaranty), (I) during
the first 12 months after the date of receipt of such Casualty Event Receipts or
(II) if the Borrower or Restricted Subsidiary commits to reinvest such Casualty
Event Receipts within 12 months following the date of receipt of such Casualty
Event Receipts, then within 180 days following such 12 month period (referred to
herein as the “Casualty Reinvestment Period”), so long as no payment Default
under Section 8.01(a) or Event of Default exists as of the (A) date of the
casualty event giving rise to such Casualty Event Receipts, (B) receipt of the
Casualty Event Receipts by the Borrower and (C) at the time of reinvestment.  If
(x) any such payment Default under Section 8.01(a) or Event of Default occurs
and is continuing at any such time (unless the Borrower has entered into a
written commitment during such Casualty Reinvestment Period to reinvest such
Casualty Event Receipts prior to the end of such Casualty Reinvestment Period in
assets useful in one or more Businesses of a Loan Party), or (y) all of such
Casualty Event Receipts are not so reinvested during the Casualty Reinvestment
Period, then the Borrower shall make a mandatory prepayment of the Loans
promptly following the occurrence of such payment Default under Section 8.01(a)
or Event of Default or the end of the Casualty Reinvestment Period, whichever is
earlier, in an amount equal to the Casualty Event Receipts of such Disposition
less any amounts reinvested during the Casualty Reinvestment Period in
accordance with the terms of this provision and the other terms of this
Agreement.

(iii) Excess Cash Flow.  Beginning with the fiscal year ending December 31,
2018, within five Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall prepay an aggregate
principal amount (to the extent that Excess Cash Flow for the relevant fiscal
year exceeds $5,000,000) of Loans equal to the ECF Percentage of Excess Cash
Flow for the fiscal year covered by such financial statements less (in each case
of clauses (x) and (y) below, solely to the extent not funded by the proceeds of
Indebtedness (other than Indebtedness incurred under any Incremental Revolving
Facility), Reinvestment Deferred Amount or Net Issuance Proceeds) (x) the
aggregate amount of all optional principal prepayments of Term Loans pursuant to
Section 2.05(a) and Section 2.17 made during such fiscal year and (y) the
aggregate amount of all optional principal repayments of any Incremental
Revolving Loans pursuant to Section 2.05(a) made during such fiscal year that
are accompanied by an equivalent permanent reduction in such Incremental
Revolving Facility.  For the avoidance of doubt, optional prepayments of any
Refinanced Term Loans shall be deemed optional prepayments of the corresponding
Replacement Term Loans for purposes of calculating any Excess Cash Flow payment.

(iv) Debt Issuances. Within five Business Days of the receipt by the Borrower or
any Restricted Subsidiary of Net Debt Proceeds from any incurrence or issuance
of any Indebtedness by a Loan Party (ex

-39-

 

--------------------------------------------------------------------------------

 

cept Indebtedness of a Loan Party permitted to be incurred or issued under
Section 7.03), the Borrower shall make a mandatory prepayment in an amount equal
to 100% of all such Net Debt Proceeds.

(v) Limitation on Certain Mandatory Prepayments. Notwithstanding any other
provisions of this Section 2.05(b), (i) to the extent that any or all of the Net
Cash Proceeds of any Disposition by a Foreign Subsidiary that is a Restricted
Subsidiary (a “Foreign Restricted Subsidiary”) giving rise to a prepayment
pursuant to Section 2.05(b)(i) (a “Foreign Disposition”), Casualty Event
Receipts received by a Foreign Restricted Subsidiary giving rise to a prepayment
pursuant to Section 2.05(b)(ii) (a “Foreign Event of Loss”), Excess Cash Flow
attributable to Foreign Restricted Subsidiaries giving rise to a prepayment
pursuant to Section 2.05(b)(iii) (“Foreign Subsidiary Excess Cash Flow”) or Net
Debt Proceeds received by Foreign Restricted Subsidiaries giving rise to a
prepayment pursuant to Section 2.05(b)(iv) (“Foreign Net Debt Proceeds”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, the Borrower will not be required to prepay Term B Loans in an
amount equal to the affected portion of such Net Cash Proceeds, Casualty Event
Receipts, Foreign Subsidiary Excess Cash Flow or Net Debt Proceeds, as
applicable, at the times otherwise provided for such prepayments in this Section
2.05(b) for so long, but only so long, as such Net Cash Proceeds, Casualty Event
Receipts, Foreign Subsidiary Excess Cash Flow or Net Debt Proceeds are so
affected (the Borrower hereby agreeing to cause the applicable Foreign
Restricted Subsidiary to promptly use commercially reasonable under local law
that do not require (x) the expenditure of more than a nominal amount of funds
or (y) modifications to the organizational or tax structure of the Borrower and
its Subsidiaries efforts to cause such Net Cash Proceeds, Casualty Event
Receipts, Foreign Subsidiary Excess Cash Flow or Net Debt Proceeds not to be so
affected), and once such Net Cash Proceeds, Casualty Event Receipts, Foreign
Subsidiary Excess Cash Flow or Net Debt Proceeds are no longer affected,
Borrower will promptly (and in any event not later than three (3) Business Days
after Net Cash Proceeds, Casualty Event Receipts, Foreign Subsidiary Excess Cash
Flow or Foreign Net Debt Proceeds become no longer affected) repay the Loans
pursuant to this Section 2.05 to the extent provided herein and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
or all of the Net Cash Proceeds of any Foreign Disposition, Casualty Event
Receipts of any Foreign Event of Loss, Foreign Subsidiary Excess Cash Flow or
Foreign Net Debt Proceeds would cause the Borrower to incur a material tax
liability (including any material withholding tax, but other than any tax
deducted in arriving at the calculation of the Net Cash Proceeds, Casualty Event
Receipts, Foreign Subsidiary Excess Cash Flow or Foreign Net Debt Proceeds, as
applicable) (taking into account any foreign tax credit or benefit received in
connection with such repatriation) then, to the extent that such material tax
liability is not directly attributable to actions taken by the Borrower or its
Subsidiaries with the intent of avoiding or reducing the mandatory prepayments
otherwise required under this Agreement, Borrower shall not be required to
prepay Loans in an amount equal to the Net Cash Proceeds, Casualty Event
Receipts, Foreign Subsidiary Excess Cash Flow or Net Debt Proceeds so affected
until such time as such Foreign Restricted Subsidiary may repatriate such Net
Cash Proceeds of any Foreign Disposition, Casualty Event Receipts of any Foreign
Event of Loss, Foreign Subsidiary Excess Cash Flow or Foreign Net Debt Proceeds
without incurring such material tax liability, provided that, in each case, the
Borrower shall not be required to make such prepayments to the extent such Net
Cash Proceeds, Casualty Event Receipts, Foreign Subsidiary Excess Cash Flow or
Net Debt Proceeds, as applicable, had previously been used to repay Indebtedness
of the applicable Foreign Restricted Subsidiary.

(vi) Right to Decline Proceeds. Each such Lender may reject all or a portion of
its pro rata share of any mandatory repayment of Loans required to be made
pursuant to this Section 2.05(b) (such declined amounts, the “Declined
Proceeds”) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York City
time) on the Business Day after the date of such Lender’s receipt of notice from
Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Loans to be rejected
by such Lender. If a Lender fails to deliver such Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Loans to which such Lender is otherwise entitled.  Any
Declined Proceeds remaining thereafter shall be retained by the Borrower.

-40-

 

--------------------------------------------------------------------------------

 

(c) Prepayments; Generally.

(i) Each mandatory prepayment required to be made under Section 2.05(b) shall be
applied to the Term B Facility and each Incremental Term Facility, if
applicable, pro rata among the Term B Facility and Incremental Term Facility, if
any, to reduce the remaining amortization payments under the Term B Facility and
each Incremental Term Facility, if applicable, first, to the next four scheduled
amortization payments in direct order; second, to the remaining scheduled
amortization payments (other than the payment due on the Maturity Date) on a pro
rata basis and third, to the payment due on the Maturity Date.  After giving
effect to the application of payments in the immediately preceding sentence, any
such mandatory prepayments shall be applied to any Incremental Revolving
Facility on a pro rata basis to reduce the outstanding Incremental Revolving
Loans thereunder.

(ii) In the event that on or prior to the date that is six months after the
Closing Date, a Repricing Event occurs, the Borrower shall pay to the
Administrative Agent for the account of the applicable Term B Lenders (x) in the
case of a Repricing Event described clause (a) of the definition thereof, a
prepayment premium equal to 1% of the aggregate principal amount of the Term B
Loans so prepaid and (y) in the case of a Repricing Event described in clause
(b) of the definition thereof, a payment equal to 1% of the aggregate principal
amount of the applicable Term B Loans outstanding immediately prior to such
amendment.

(iii) Each prepayment of a Loan shall be accompanied by all accrued interest on
the amount prepaid, together with, in the case of any Eurodollar Rate Loans any
additional amounts required pursuant to Section 3.05.  

2.06 Termination or Reduction of Commitments.

(a) Mandatory.  The aggregate Term B Commitments shall be automatically
terminated on the date of the Term B Borrowing.

2.07 Repayment of Obligations.  The Borrower shall:

(a) Term B Loans.  Repay to the Term B Lenders on the last Business Day of each
fiscal quarter (or, in the case of the final principal installment to be repaid
on the Maturity Date, as set forth in the proviso hereto), commencing with the
fiscal quarter beginning on January 1, 2018 (with the first such payment being
due and payable on March 31, 2018), a quarterly principal installment on the
Term B Loans in an amount equal to 1.00% per annum of the original principal
amount of the Term B Facility (the “Term B Repayment Amounts”); provided,
however, that the final principal repayment installment of the Term B Loans
shall be repaid on the Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of all Term B Loans outstanding on such
date (together with all accrued and unpaid interest thereon).

(b) Repayment of Obligations.  Repay to the Lenders on the Maturity Date all
other Obligations outstanding on the Maturity Date (together with all accrued
and unpaid interest thereon), except to the extent any Incremental Facility or
Extended Term Loan has a later maturity date.

(c) Repayment of Incremental Facilities, Extensions and Obligations.  Repay to
the (i) applicable Lenders each Incremental Term Loan on the maturity date
applicable thereto (together with all accrued and unpaid interest thereon), (ii)
applicable Lenders under each Incremental Revolving Facility, on the maturity
date applicable thereto, the aggregate principal amount of all outstanding
Incremental Revolving Loans on such date under such Facility (together with all
accrued and unpaid interest thereon), (iii) Term B Lenders party to an Extension
in accordance with the amortization schedule applicable to such Extended Term
Loans and on the maturity date applicable to such Extended Term Loans (together
with all accrued and unpaid interest thereon), and (iv) repay to the Lenders all
remaining outstanding Obligations on the latest maturity date of the Incremental
Facilities and the Extended Term Loans (together with all accrued and unpaid
interest thereon).

-41-

 

--------------------------------------------------------------------------------

 

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.

(b)

(i) If any amount of principal of any Loan is not paid when due (after the
expiration of any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.09 Fees.  

(a) Arrangers’ Fees.  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(b) Lenders’ Fees.  The Borrower shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be presumptively correct, absent manifest error.

-42-

 

--------------------------------------------------------------------------------

 

2.11 Evidence of Debt.  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
presumptively correct absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.  Notwithstanding anything to the
contrary, in the event of any conflict between the accounts and records
maintained pursuant to this Section 2.11 and the Register (or Participant
Register), or any conflict between the provisions of this Section 2.11 and
Section 10.06(c) (or Section 10.06(d)), the Register (or Participant Register)
and the provisions of Section 10.06(c) (or Section 10.06(d)), respectively,
shall govern.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the relevant Facility (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 3:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)

(i) Funding by Lenders; Presumption by Administrative Agent.  All payments to be
made by a Lender to the Administrative Agent shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed (A) time, with respect to Base Rate Loans made on a same
day basis and (B) date, with respect to all other Loans, of any Credit Extension
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Credit Extension, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Credit Extension of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Credit Extension available to
the Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.  If the Lender
does not pay the Administrative Agent such amount, the Borrower agrees to pay
the Administrative Agent any such amount made available to the Borrower within
five Business Days of notice thereof with interest at a rate equal to the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Credit Extension to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Credit Extension.  Any payment by the Borrower shall be
without preju

-43-

 

--------------------------------------------------------------------------------

 

dice to any claim the Borrower may have against a Lender that shall have failed
to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Appropriate Lenders, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest; provided, however, that if such funds are not
returned within one Business Day, such funds shall bear interest at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Term Loans and to make payments pursuant to Section 10.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds.  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and

-44-

 

--------------------------------------------------------------------------------

 

under the other Loan Parties at such time) of payment on account of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (x) notify the Administrative Agent of such fact, and
(y) purchase (for cash at face value) participations in the Loans or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of Obligations in respect of the Facilities then due and payable to the
Lenders or owing (but not due and payable) to the Lenders, as the case may be,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may (i) make prepayments of Term Loans
at a discount to the par value of such Loans and on a non pro rata basis in
accordance with Section 2.17 and (ii) extend the final maturity of Term Loans in
connection with an Extension that is permitted under Section 2.19 without being
obligated to effect such extensions on a pro rata basis among the Lenders (it
being understood that no such extension (x) shall constitute a payment or
prepayment of any Term Loans for purposes of this subsection or (y) shall reduce
the amount of any scheduled amortization payment due under Section 2.07(a),
except that the amount of any scheduled amortization payment due to a Lender of
Extended Term Loans may be reduced to the extent provided pursuant to the
express terms of the respective Extension Offer) without giving rise to any
violation of this Section or any other provision of this Agreement. Furthermore,
the Borrower may take all actions contemplated by (A) Section 2.17 in connection
with the prepayment of Term Loans at a discount to the par value of such Loans
and (B) Section 2.19 in connection with any Extension (including modifying
pricing, amortization and repayments or prepayments of Extended Term Loans) and,
in each case, such actions taken in accordance with Sections 2.17 and 2.19, as
applicable, shall be permitted hereunder, and the differing or non pro rata
payments contemplated therein shall be permitted without giving rise to any
violation of this subsection or any other provision of this Agreement.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Collateral Documents and Guaranty Agreements.

(a) All Obligations shall be secured in accordance with the Collateral
Documents.

(b) All Obligations shall be unconditionally guaranteed by the Guarantors
pursuant to one or more Guaranties.

-45-

 

--------------------------------------------------------------------------------

 

2.15 [Reserved].

2.16 Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the full extent permitted by
applicable Law:

(a) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(b) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied, subject to any
applicable requirements of Law, at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.16(b) shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender (including, without limitation, such
Defaulting Lender) irrevocably consents thereto.

(c) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase at par such portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages with respect to such Facility, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender's having been a
Defaulting Lender.

2.17 Discounted Voluntary Prepayments.

(a) Notwithstanding anything to the contrary in Section 2.05(a) (which shall not
be applicable to this Section 2.17), the Borrower shall have the right at any
time and from time to time to offer to prepay Term B Loans under the Term B
Facility at a discount to the par value of such Term B Loans and on a non pro
rata basis (each, a “Discounted Voluntary Prepayment” and a “Discounted
Voluntary Prepayment Offer”) pursuant to the procedures described in this
Section 2.17; provided, however, that (i) any Discounted Voluntary Prepayment
shall be offered to all Term B Lenders with Term B Loans outstanding on a pro
rata basis (which such Term B Lenders shall be allowed to offer all or a part of
such Term B Lender’s Term B Loans for prepayment), (ii) no Default has occurred
and is continuing or would result from such Discounted Voluntary Prepayment, and
(iii) the Borrower shall deliver to the Administrative Agent a certificate
stating that (A) no Default has occurred and is continuing or would result from
such Discounted Voluntary Prepayment, (B) each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.17 has been
satisfied and (C) no more than one Discounted Voluntary Prepayment Offer may be
issued and pending at any one time.

-46-

 

--------------------------------------------------------------------------------

 

(b) The Borrower must terminate any Discounted Voluntary Prepayment Offer if
they fail to satisfy one or more of the conditions set forth in this
Section 2.17 that are required to be met at the time at which the Term B Loans
would have been prepaid pursuant to such Discounted Voluntary Prepayment Offer.
If the Borrower commences any Discounted Voluntary Prepayment Offer (and all
relevant requirements set forth above that are required to be satisfied at the
time of the commencement of such Discounted Voluntary Prepayment Offer have in
fact been satisfied), and if at such time of commencement the Borrower
reasonably believes that all required conditions set forth above that are
required to be satisfied at the time of the consummation of such Discounted
Voluntary Prepayment Offer shall be satisfied, then the Borrower shall have no
liability to any Term B Lender or any other Person for any termination of such
Discounted Voluntary Prepayment Offer as a result of their failure to satisfy
one or more of the conditions set forth above that are required to be met at the
time that otherwise would have been the time of consummation of such Discounted
Voluntary Prepayment Offer, and any such failure shall not result in any Default
or Event of Default hereunder.  All Term B Loans prepaid by the Borrower
pursuant to this Section 2.17 shall be accompanied by all accrued interest on
the par principal amount so prepaid to, but not including, the date of the
Discounted Voluntary Prepayment.  All Term B Loan prepayments conducted pursuant
to Discounted Voluntary Prepayment Offers shall not constitute voluntary or
mandatory prepayments for purposes of Section 2.05 hereof.  The par principal
amount of Term B Loans prepaid pursuant to this Section 2.17(b) shall be applied
to reduce the final installment payment of the Term B Repayment Amounts.

(c) Each Discounted Voluntary Prepayment Offer shall comply with the Auction
Procedures and any such other procedures established by the Administrative Agent
in its reasonable discretion and agreed to by the Borrower.

(d) The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article IX and Section 10.04 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Discounted Voluntary Prepayment Offer.

(e) This Section 2.17 shall not (i) require the Borrower to undertake any
Discounted Voluntary Prepayment Offer, (ii) require any Lender to accept any
Discounted Voluntary Prepayment Offer or (iii) limit or restrict the Borrower
from making voluntary prepayments of Term B Loans in accordance with
Section 2.05.

(f) Notwithstanding anything in this Agreement, any Loan Document or in
Exhibit H to the contrary, in no event may the Borrower use the proceeds of any
Incremental Revolving Loans to purchase any Term B Loans under the auction
permitted by this Section 2.17 or otherwise.

2.18 Incremental Facility.

(a) Request for Incremental Facility.  Provided (i) there exists no Default or
Event of Default both before and after giving effect to any such incurrence of
an Incremental Facility, and (ii)  upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time,
request (w) one or more incremental term loan facilities (the “Incremental Term
Facilities”) (x) one or more increases in an Incremental Term Facility or the
Term B Facility (the “Incremental Term Loan Increases”), (y) one or more
revolving credit facilities (the “Incremental Revolving Facilities”) and (z) one
or more increases to an Incremental Revolving Facility (the “Incremental
Revolving Increases”, and together with the Incremental Term Facilities,
Incremental Term Loan Increases and Incremental Revolving Facilities, the
“Incremental Facilities”); provided that (A) the aggregate principal amount of
Incremental Facilities on any date Indebtedness thereunder is first incurred,
together with the aggregate principal amount of any Incremental Equivalent Debt,
will not exceed an amount equal to the Permitted Incremental Amount (it being
understood that the Borrower may use amounts under clause (a) of the definition
thereof prior to amounts under clause (b) of such definition) and (B) any such
request for any Incremental Facility shall be in a minimum amount of $25,000,000
or such lesser amount as is available for Incremental Facilities under clause
(A).  At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than five Business Days
from the date of delivery of such notice to the Lenders or such other time
period as agreed to by the Borrower and the Administrative Agent).

-47-

 

--------------------------------------------------------------------------------

 

(b) Lender Elections.  Each Lender shall notify the Administrative Agent within
such time period whether or not it agrees to participate in such Incremental
Facility, and, if so, in what amount.  Any Lender not responding within such
time period shall be deemed to have declined to participate in such Incremental
Facility. No existing Lender shall be required to participate in any such
Incremental Facility.

(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested Incremental Facility and subject to the approval of the Administrative
Agent, the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) Effective Date of Incremental Increases and Allocations.  In the event of an
Incremental Term Loan Increase or an Incremental Revolving Increase in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.  The Borrower shall prepay any Incremental Revolving
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Incremental Revolving Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Incremental Revolving
Commitments under this Section.  To effectuate an Incremental Revolving Increase
or an Incremental Term Loan Increase, the Borrower, the Administrative Agent and
each Lender or other approved financial institution agreeing to provide such
Incremental Revolving Increase or Incremental Term Loan Increase, as applicable,
shall execute an increase agreement (each, an “Increase Agreement”).  Each
Incremental Revolving Increase shall be part of, and on the same terms as, any
previously established Incremental Revolving Facility and each Incremental Term
Loan Increase shall be a part of, and on the same terms as, the Term B Facility
or the applicable Incremental Term Facility, as applicable. Notwithstanding
Section 10.01, any waiver, consent or other amendment to any term or provision
of this Agreement necessary or advisable to effectuate any Incremental Revolving
Increase or Incremental Term Loan Increase, as applicable, or any provisions
thereof in accordance with the terms of, or the intent of, this Agreement, shall
be effective when executed by the Borrower, the Administrative Agent and each
Lender or other approved financial institution making such Incremental
Facility.  

(e) Incremental Loan Amendments.  To effectuate the addition of an Incremental
Term Facility or an Incremental Revolving Facility, the Borrower, the
Administrative Agent and each Lender or other approved financial institution
agreeing to provide Commitments under such Incremental Term Facility or
Incremental Revolving Facility, as applicable, shall execute an amendment (each,
an “Incremental Loan Amendment”).  Each such Incremental Loan Amendment shall
provide that (i) in the case of an Incremental Term Facility, (x) the final
maturity date of such Incremental Term Facility shall not be earlier than the
Maturity Date and (y) the weighted average life of such Incremental Term
Facility shall not be shorter than the weighted average life of the Term B
Facility, (ii) in the case of an Incremental Revolving Facility, (x) if one or
more Incremental Revolving Facilities then exists, the maturity date of such new
Incremental Revolving Facility shall be no earlier than the maturity date of any
then existing Incremental Revolving Facility, (y) if the aggregate amount of
Commitments under such Incremental Revolving Facility, once established, and any
then existing Incremental Revolving Facilities would exceed $75,000,000, the
maturity date of such new Incremental Revolving Facility shall be no earlier
than the maturity date of the Term B Facility and (z) there shall be no
scheduled amortization payments with respect to the Loans under such Incremental
Revolving Facility and the Commitments under such Incremental Revolving Facility
shall not be subject to any scheduled reductions, (iii) the applicable
Incremental Facility shall rank pari passu or junior in right of payment and
pari passu or junior with respect to Liens with the Term B Facility, and (iv)
the applicable margins for the Incremental Term Loans shall be determined by the
Borrower and the Lenders of the Incremental Term Loans; provided that in the
event that the “effective” yield for the Incremental Term Loans is more than 50
basis points greater than the “effective” yield for the Term B Facility, then
the Applicable Rate for the Term B Facility shall be increased to the extent
necessary so that the “effective” yield for the Incremental Term Loans is not
more than 50 basis points greater than the “effective” yield for the Term B
Facility, provided, further, that in determining the “effective” yield
applicable to the Term B Facility and the Incremental Term Loans, (x) any
Eurodollar Rate floor applicable to such Term B Facility or Incremental Term
Loans and OID or upfront fees (which shall be deemed to constitute like amounts
of OID) payable by the Borrower to the Lenders of the Term B Facility or the
Incremental Term Loans in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Incremental Term Loans)) and

-48-

 

--------------------------------------------------------------------------------

 

(y) customary arrangement or commitment fees payable to the Arrangers (or their
affiliates) in connection with the Term B Facility or to one or more arrangers
(or their affiliates) in connection with the Incremental Term Loans shall be
excluded.  Notwithstanding Section 10.01, any waiver, consent or other amendment
to any term or provision of this Agreement necessary or advisable to effectuate
any Incremental Term Loan or any provisions thereof in accordance with the terms
of, or the intent of, this Agreement, shall be effective when executed by the
Borrower, the Administrative Agent and each Lender or other approved financial
institution making such Incremental Facility.  So long as any financial
institution not theretofore a Lender which is providing an Incremental Term Loan
shall have become a Lender under this Agreement pursuant to an Incremental Loan
Amendment, the Incremental Term Loans being requested by the Borrower shall
become effective under this Agreement upon the effectiveness of such Incremental
Loan Amendment and the Lender or Lenders providing such Incremental Term Loans
shall be deemed to have agreed, severally and not jointly, upon the terms and
subject to the conditions of this Agreement, to make an Incremental Term Loan on
the effective date of the applicable Incremental Loan Amendment.

(f) Conditions to Effectiveness of Incremental Increase or Incremental Loan
Amendment.  As a condition precedent to any such Incremental Facility, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party (as applicable) dated as of the Increase Effective Date or the effective
date of the Incremental Loan Amendment, as applicable, signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to participate in such Incremental
Facility, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such Incremental Facility, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (except to the extent that any representation
and warranty is already qualified by materiality in which case such
representation and warranty shall be true and correct in all respects) on and as
of the Increase Effective Date or the effective date of the Incremental Loan
Amendment, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (except to the
extent such representations and warranties as of such earlier date are qualified
with respect to materiality, in which case such representations and warranties
are true and correct in all respects as of such earlier date), and except that
for purposes of this Section 2.18, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01; provided that solely with respect to Incremental Term Loans
incurred in connection with a Limited Condition Acquisition, if agreed to by the
Lenders providing such Incremental Facility, the foregoing clause (A) shall be
limited to customary “specified representations” and those representations of
the seller or the target company (as applicable) included in the acquisition
agreement related to such Limited Condition Acquisition that are material to the
interests of the Lenders and that give the applicable parties the ability to
terminate such acquisition agreement; and (B) no Default or Event of Default
shall have occurred and be continuing or be caused by the incurrence of such
Incremental Facility (provided that solely with respect to Incremental Term
Loans incurred in connection with a Limited Condition Acquisition, to the extent
the Lenders participating in such tranche of Incremental Term Loans agree, no
Default or Event of Default shall exist at the time of the execution of the
definitive documentation for such Limited Condition Acquisition and no Default
under Section 8.01(a) or Event of Default under Sections 8.01(f) or (g) shall
exist at the time such Limited Condition Acquisition is
consummated).  Notwithstanding the foregoing, in connection with a Limited
Condition Acquisition, conditions precedent related to the absence of Defaults
or Events of Default (other than any payment Default under Section 8.01(a) or
any Event of Default under Sections 8.01(f) or (g)) may be waived by the Lenders
providing such Incremental Facility.

(g) Conflicting Provisions.  This Section 2.18 shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.19 Extensions of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like maturity date on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans with a like maturity date) and on the same terms to each such Lender,
the Borrower is hereby permitted to consummate from time to time transactions
with individual Lenders that accept the terms contained in such Extension Offers
to extend the maturity date of each such Lender’s Term Loans and otherwise
modify the terms of such Term Loans pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s

-49-

 

--------------------------------------------------------------------------------

 

Term Loans) (each, an “Extension,” and each group of Term Loans, as so extended,
as well as the original Term Loans (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted), so long as
the following terms are satisfied: (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders, (ii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to the immediately succeeding
clauses (iii), (iv) and (v), be determined between the Borrower and set forth in
the relevant Extension Offer), the Term Loans of any Term Lender that agrees to
an extension with respect to such Term Loans extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans unless the
Lenders under such tranche of Term Loans subject to such Extension Offer also
receive the benefit of any more restrictive terms or conditions (it being
understood to the extent that that any covenant is added for the benefit of any
Extended Term Loans, no consent shall be required from the Administrative Agent
or any Lender to the extent such covenant is also added for the benefit of the
existing Term Loans), (iii) the final maturity date of any Extended Term Loans
shall be no earlier than the then latest maturity date hereunder and the
amortization schedule applicable to Term Loans pursuant to Section 2.07(a) for
periods prior to the Maturity Date, as applicable, may not be increased,
(iv) the weighted average life of any Extended Term Loans shall be no shorter
than the remaining weighted average life of the Term Loans extended thereby,
(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer, (vi) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof), in respect of which Term Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Term Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders have accepted such Extension Offer, (vii) all documentation in
respect of such Extension shall be consistent with the foregoing, (viii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower and (ix) the Minimum Tranche Amount shall be satisfied unless waived by
the Administrative Agent.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
subsection, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.05 and (ii) no Extension
Offer is required to be in any minimum amount or any minimum increment, provided
that (x) the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Term Loans of
any or all applicable tranches be tendered and (y) no tranche of Extended Term
Loans shall be in an amount of less than $20,000,000 (or, if less, the then
aggregate Outstanding Amount of the Term Loans) (the “Minimum Tranche Amount”),
unless such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this subsection (including, for the avoidance of doubt, payment
of any interest, fees or premium in respect of any Extended Term Loans on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.05, 2.13
and 10.01) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans (or a portion
thereof).  Each Lender may, but is not obligated to, extend the maturity date of
each such Lender’s Term Loans.  All Extended Term Loans and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other applicable Obligations under this Agreement and the other Loan Documents.
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of Term Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this subsection.

-50-

 

--------------------------------------------------------------------------------

 

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 15 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this subsection.

2.20 Refinancing Amendment.  At any time after the Closing Date, the Borrower
may obtain, from any Lender or any Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans or
Commitments then outstanding under this Agreement (which for purposes of this
Section 2.20 will be deemed to include any then outstanding Refinancing Term
Loans, Refinancing Term Loan Commitments, Loans and Commitment under Incremental
Facilities or Extended Term Loans), in the form of Refinancing Term Loans or
Refinancing Term Loan Commitments in each case pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu or junior in right of payment and of security with the other
Loans and Commitments hereunder and (ii) will have such pricing, premiums and
optional prepayment or redemption terms as may be agreed by the Borrower and the
Lenders thereof. Any Refinancing Term Loans or Refinancing Term Loan
Commitments, as applicable, may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction or waiver on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (a) board
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 4.01 and (b) customary
legal opinions reasonably acceptable to the Administrative Agent. Each issuance
of Credit Agreement Refinancing Indebtedness incurred under this Section 2.20
shall be in an aggregate principal amount that is not less than $100,000,000.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Refinancing Term Loans and/or Refinancing
Term Loan Commitments). Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.20.

2.21 MIRE Event.  Notwithstanding anything to the contrary herein, the making,
increasing, extension or renewal of any Loans pursuant to this Agreement shall
be subject to flood insurance due diligence and flood insurance compliance in
accordance with Section 6.07 hereto and shall otherwise be reasonably
satisfactory to the Administrative Agent.

-51-

 

--------------------------------------------------------------------------------

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.  All payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws.  If any applicable Laws require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent, a Loan Party, or any other applicable withholding agent (as determined in
the good faith discretion of the applicable withholding agent), then (A) the
applicable withholding agent shall withhold or make such deductions as are
determined by the applicable withholding agent to be required, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Law, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after such withholding or deductions are made
(including such withholding or deductions applicable to additional sums payable
under this Section 3.01), the applicable Lender (or, in the case of payments
made to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such
withholding or deductions been made.

(b) Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay all Other Taxes to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c) Tax Indemnifications.  Each of the Loan Parties shall, and does hereby
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 30 days after its receipt of a reasonably detailed
written invoice therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A duly executed certificate,
prepared in good faith, as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
presumptively correct absent manifest error.    

(d) Evidence of Payments.  Within 30 days after any payment of Taxes by any Loan
Party to a Governmental Authority as provided in this Section 3.01, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably required by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.  

-52-

 

--------------------------------------------------------------------------------

 

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person (including, for the avoidance of doubt, any
Person that is a U.S. Person and that is treated for income tax purposes as the
owner of the assets of a Lender that is a Disregarded Entity) shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a party to this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower or the Administrative Agent), two duly
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender (including, for the avoidance of doubt, any Person that
is not a U.S. Person and that is treated for income tax purposes as the owner of
the assets of a Lender that is a Disregarded Entity) shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two duly executed originals of whichever
of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8BEN or W-8BEN-E;

(II) IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no interest payments under any Loan Documents
are effectively connected with such Foreign Lender’s conduct of a U.S. trade or
business (a “U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN or
W-8BEN-E; or

(IV) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Lender is a partnership or a participating Lender), IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit I-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or, if required by applicable Law, originals) of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative

-53-

 

--------------------------------------------------------------------------------

 

Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA and to determine the amount, if any, to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any documentation it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such documentation or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so.

(iv) Notwithstanding anything to the contrary in this Section 3.01(e), a Lender
shall not be required to deliver any documentation pursuant to this Section
3.01(e) that such Lender is not legally eligible to deliver. Each Lender hereby
authorizes the Administrative Agent to deliver to the Loan Parties and to any
successor Administrative Agent any documentation provided by such Lender
pursuant to this Section 3.01(e).  

(f) Treatment of Certain Refunds.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to the applicable Loan Party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Loan Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that such Loan
Party, upon the request of such Recipient, shall repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Recipient in the event such Recipient
is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
applicable Loan Party pursuant to this subsection the payment of which would
place such Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h) Administrative Agent. On or before the date the Administrative Agent becomes
a party to this Agreement, the Administrative Agent shall provide to the
Borrower two duly executed originals of the documentation prescribed in clause
(i) or (ii) below, as applicable (together with all required attachments
thereto): (i) IRS Form W-9, or (ii) (A) with respect to payments received for
its own account, IRS Form W-8ECI, and (B) with respect to payments received on
account of any Lender, a U.S. branch withholding certificate on IRS Form W-8IMY
evidencing its agreement to be treated as a US Person for U.S. federal
withholding purposes. If any documentation the Administrative Agent previously
delivered pursuant to this Section 3.01(h) expires or becomes obsolete or
inaccurate in any respect, the Administrative Agent shall update such
documentation or promptly notify the Borrower in writing of its legal
ineligibility to do so. Notwithstanding anything to the contrary in this Section
3.01(h), the Administrative Agent shall not be required to provide any
documentation that the Administrative Agent is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.

3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to perform any of its obliga

-54-

 

--------------------------------------------------------------------------------

 

tions hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist, which it shall do promptly.  Upon receipt of such notice, (x) the
Borrower shall, within 30 days of receipt of a reasonably detailed written
invoice therefor from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.  Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that:

(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(c) new syndicated loans have started to adopt a new benchmark interest rate,

then this Agreement may be amended to replace LIBOR with an alternate rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) by the Administrative Agent and the Borrower with the
consent of the Required Lenders (which shall be deemed to be granted if the
Administrative Agent posts a copy of such proposed amendment to Lenders and does
not receive, within five Business Days thereafter, written notice from Lenders
comprising the Required Lenders stating that such Required Lenders object to
such amendment).

Any rate adopted as provided above is referred to as the “LIBOR Successor
Rate”.  Any such amendment pursuant to this Section 3.03 shall include such
conforming changes to the definition of Base Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate to reflect the adoption of the
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice,
provided that to the extent that the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, the Administrative Agent shall administer such LIBOR Successor Rate in a
manner determined by the Administrative Agent in consultation with the
Borrower.  If no LIBOR Successor Rate has been determined, the circumstances
under clause (a) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the determination of Base Rate as defined

-55-

 

--------------------------------------------------------------------------------

 

herein shall apply, without regard to clause (c) of the definition
thereof.  Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) in respect of its loans, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other material
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
rate on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be presumptively correct absent manifest
error.  The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within 30 days after receipt thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency

-56-

 

--------------------------------------------------------------------------------

 

funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurodollar Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
presumptively correct absent manifest error), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender.  If a Lender
fails to give notice 10 Business Days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 Business Days from
receipt of such notice.

3.05 Compensation for Losses.  Within 30 days of receipt of a reasonably
detailed written invoice therefor, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss (but not lost profits),
cost or expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower, other than pursuant to Section 3.03 (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any actual loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank Eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office.  Each Lender may make any Credit
Extension to the Borrower through any Lending Office, provided the exercise of
this option shall not affect the obligation of the Borrower to repay the Credit
Extension in accordance with the terms of this Agreement.  If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or, if not eliminate, reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders.  If (i) any Lender requests compensation under
Section 3.04, (ii) any Lender is unable to fund under Section 3.02 (if such
illegality or condition is not generally applicable to the Lenders) or (iii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a) such
that the circumstances described in the foregoing clauses (i), (ii) and (iii)
are not applicable, the Borrower may replace such Lender in accordance with
Section 10.13.

-57-

 

--------------------------------------------------------------------------------

 

3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments, repayment of all Obligations hereunder,
and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension.  The obligation of each Lender to
make its initial Credit Extension hereunder is subject to satisfaction or waiver
of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party on behalf of the signing Loan Party, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and the Arrangers:

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes,
evidencing the Term B Loans;

(iii) a Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by each Loan Party, granting to the
Administrative Agent, for the benefit of the Secured Parties, a first priority
security interest (subject to Permitted Liens) in all of the Collateral (other
than the Excluded Collateral); and the Loan Parties shall have delivered to the
Administrative Agent all UCC-1s in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement; Intellectual
Property Security Agreements and other filings with the United States Patent and
Trademark Office and United States Copyright Office and such other documents as
may be necessary or appropriate or, in the opinion of the Administrative Agent,
desirable to perfect the Liens created, or purported to be created, by the
Collateral Documents;

(iv) a first priority security interest (subject to Permitted Liens) in all of
the Equity Interests of each Guarantor owned by such Person; the Borrower and
each such Guarantor shall have delivered to the Administrative Agent, or
substantially concurrently with the Closing Date, will deliver to the
Administrative Agent, all certificates, if any, evidencing such Equity
Interests, all UCC-1s and all powers, duly endorsed in blank, with respect
thereto; the Borrower and each such Guarantor shall have taken all actions as
may be required by the Administrative Agent to effect the grant and first
priority perfection of the Administrative Agent’s security interest in such
Equity Interests;

(v) all certificates, agreements or instruments representing or evidencing
Securities Collateral (as defined in the Security Agreement), accompanied by
instruments of transfer undated and endorsed in blank shall have been delivered
to the Administrative Agent or substantially concurrently with the Closing Date,
will be delivered to the Administrative Agent;

(vi) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

-58-

 

--------------------------------------------------------------------------------

 

(vii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and validly existing in good standing;

(viii) a favorable opinion of (i) Gibson, Dunn & Crutcher LLP, counsel to the
Loan Parties, and (ii) Thompson Hine LLP, FCC counsel to the Loan Parties, each
addressed to the Administrative Agent and each Lender, and each in form and
substance reasonably satisfactory to the Administrative Agent;

(ix) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
in connection with the execution, delivery and performance by such Loan Party
and the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(x) a certificate of the Borrower certifying (A) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied, and (B) that there has been no
event or circumstance since December 31, 2016 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

(xi) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated, all amounts outstanding thereunder have
been, or concurrently with the Closing Date are being paid and all guarantees
and all Liens securing obligations under the Existing Credit Agreement have been
or concurrently with the Closing Date are being released;

(xii) a Perfection Certificate, dated the Closing Date and executed by a
Responsible Officer of each Loan Party, together with all attachments
contemplated thereby;

(xiii) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents in such jurisdictions requested by the Administrative Agent; and

(xiv) insurance certificates and endorsements with respect to each insurance
policy required by Section 6.07 which shall name the Administrative Agent, on
behalf of the Secured Parties, as lender loss payee, mortgage and/or additional
insured, as applicable, in form and substance satisfactory to the Administrative
Agent.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of Cahill Gordon & Reindel llp, counsel to the
Administrative Agent, (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced one Business Day prior to the
Closing Date (provided that such invoice shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

(d) So long as requested at least 10 days prior to the Closing Date, the
Borrower shall have delivered to the Administrative Agent all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the PATRIOT Act, at least three Business Days prior to the Closing
Date.

(e) There shall not have occurred a Material Adverse Effect since December 31,
2016.

(f) There shall not be any action, suit, investigation or proceeding pending or,
to the actual knowledge of a member of the executive management of Borrower or
any of its Restricted Subsidiaries,

-59-

 

--------------------------------------------------------------------------------

 

threatened, in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.

(g) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Loan Notice (other than (x) a Loan Notice requesting only a conversion
of Loans to the other Type, or a continuation of Eurodollar Rate Loans and (y) a
Credit Extension of Incremental Term Loans in connection with a Limited
Condition Acquisition) is subject to the satisfaction of each of the following
conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except to the extent that
any representation and warranty is already qualified by materiality in which
case such representation and warranty shall be true and correct in all respects)
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (except to the extent that any representation and warranty as of such
earlier date is already qualified by materiality in which case such
representation and warranty shall be true and correct in all respects as of such
earlier date), and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent financial statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
and each Restricted Subsidiary thereof (a) is (to the extent a relevant concept
exists in such jurisdiction) duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification

-60-

 

--------------------------------------------------------------------------------

 

or license, and (d) is in compliance with all Laws; except in each case referred
to in clause (a) (solely with respect to any Restricted Subsidiary that is not a
Loan Party), (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under any Material
Contractual Obligation or Material Operating Agreement, (c) conflict with or
result in any breach or contravention of, any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (d) except as would not reasonably be expected to have a
Material Adverse Effect, violate any Law.  On the Closing Date, each Loan Party
and each Subsidiary thereof is in compliance with all Material Contractual
Obligations and Material Operating Agreements, except as would not reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with any
Governmental Authority or any other Person is necessary or required in
connection with the (a) execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except routine filings with the SEC (e.g., a Form 8-K),
filings of UCC-1 financing statements and any required continuations thereof,
and any notices required in connection with the exercise of remedies by the
Administrative Agent.

5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability hereof and thereof may be limited by bankruptcy, insolvency or
like laws affecting creditors rights generally and by the application of general
equitable principles (whether such enforcement is sought by proceedings in
equity or law).

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required by GAAP to be shown therein.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated September 30, 2017, and the related consolidated statements
of income or operations and cash flows for the fiscal quarter-ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and (ii)
fairly present the financial condition of the Borrower and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the lack of footnote
disclosure, the use of GAAP for interim financial statements and to normal
year-end audit adjustments.  The Borrower and its Subsidiaries have no material
Indebtedness, of the Borrower and its consolidated Subsidiaries as of the date
of such financial statements that is not included on such financial statements
or permitted under Section 7.03.

(c) Since December 31, 2016, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

-61-

 

--------------------------------------------------------------------------------

 

5.06 Litigation.  Except for regulatory issues affecting the industry as a
whole, there is no action, suit, complaint, proceeding, inquiry or investigation
at law or in equity, or by or before any court or governmental instrumentality
or agency, nor any order (including, any order to show cause or order of
forfeiture), decree or judgment in effect, pending or, to the best of the
Borrower’s knowledge, threatened against or affecting any Loan Party which could
reasonably be expected to have a Material Adverse Effect.  

5.07 No Default.  No Default or Event of Default exists or would result from the
incurring of any Obligations by any Loan Party or the grant or perfection of the
Collateral Agent’s Liens on the Collateral or the consummation of the
transactions contemplated by this Agreement and the other Loan Documents. No
Loan Party and no Subsidiary of any Loan Party is in default under or with
respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

5.08 Ownership of Property; Liens.  Each of the Borrower and each Restricted
Subsidiary has marketable title to, or valid leasehold interests in all property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not reasonably be expected to have a Material Adverse
Effect.  The property of the Borrower and its Restricted Subsidiaries is subject
to no Liens, except Permitted Liens.  All Material Real Property owned in fee by
the Loan Parties as of the Closing Date is set forth on Schedule 5.08.  No
Mortgage encumbers improved real property that is located in an area that has
been identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws unless flood insurance
available under such Flood Insurance Laws has been obtained in accordance with
Section 6.07.

5.09 Environmental Compliance.  The Borrower and its Subsidiaries have obtained
all material permits, licenses and other authorizations which are required under
Environmental Laws and are in compliance with such Environmental Laws and are
not subject to any Environmental Liability, except for such failures to obtain,
such non-compliance and such liabilities as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts (after giving effect to any
self-insurance), with such deductibles and covering such risks as comply with
Section 6.07.

5.11 Taxes.  The Borrower and each of its Restricted Subsidiaries have filed (or
caused to be filed) all material Tax returns and reports required to be filed,
and have paid all material Taxes, assessments, fees and other governmental
charges owing by them (including in their capacity as a withholding agent),
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  On the Closing Date, there is no current, pending or
proposed Tax deficiency, assessment or other claim against the Borrower or any
Restricted Subsidiary that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  

5.12 ERISA Compliance.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Code and other Federal or state Laws, (ii) each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from, or may rely on a favorable opinion letter issued by, the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification and (iii) the
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

-62-

 

--------------------------------------------------------------------------------

 

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
the Borrower and each ERISA Affiliate have met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained in respect of any Pension Plan; (iii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.  No Pension Plan is in the process of being terminated or has
been terminated for which the liabilities in connection therewith could
reasonably be expected to have a Material Adverse Effect, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments.

5.13 Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in the Restricted
Subsidiaries have been validly issued, are (in the case of U.S. corporations)
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens other than
Permitted Liens.  As of the Closing Date, the Borrower has no equity Investments
in any other corporation or entity other than those specifically disclosed in
Part (b) of Schedule 5.13.  As of the Closing Date, there are no Unrestricted
Subsidiaries.

5.14 Use of Proceeds; Margin Regulations; Investment Company Act.

(a) The proceeds of the Loans are intended to be and shall be used solely for
the purposes set forth in and permitted by Section 6.11, and are intended to be
and shall be used in compliance with Section 7.11.

(b) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Credit Extension, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) will be margin stock.  None of the proceeds of any Credit
Extension will be used by the Loan Parties to buy or hold margin stock.

(c) Neither the Borrower nor any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure.  No report, financial statement, certificate or other written
information furnished by any Loan Party to the Administrative Agent or any
Lender in connection with the syndication of this transaction, negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished) when taken
as a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time in light of the circumstances when made, it being
recognized that projections are not to be viewed as facts or as guarantees of
performance or achievement of any particular results and that actual results
during the period or periods covered by the projections may differ significantly
and materially from the projected results, and no assurance can be given that
the projected results will be realized.

5.16 Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either

-63-

 

--------------------------------------------------------------------------------

 

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Each of the Borrower and each License Subsidiary is in
compliance with the rules and regulations of the FCC relating to the operation
of television and radio stations, except to the extent that any failure to file
or failure to comply could not reasonably be expected to have a Material Adverse
Effect.

5.17 [Reserved].  

5.18 [Reserved].

5.19 Solvent.  The Borrower and its Subsidiaries are, on a GAAP consolidated
basis, Solvent.

5.20 Collateral Documents.

(a) The Security Agreements are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral and, when (i)
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
each Security Agreements), the Liens created by the Security Agreements shall
constitute perfected Liens on, and security interests in, all right, title and
interest of the grantors in the Collateral to the extent such security interests
can be perfected by filing a financing statement or making such other filings
specified on Schedule 2] to the Perfection Certificate or by such taking of
possession or control, in each case subject to no Liens other than Permitted
Liens.

(b) As of the Closing Date, neither the Borrower nor any Restricted Subsidiary
has any interest in any tangible negotiable instruments, instruments (other than
Equity Interests and promissory notes) or tangible chattel paper that aggregate
in value $200,000 or more.

5.21 Intellectual Property; Licenses, Etc.  Each of the Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are used in
or otherwise necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, which either individually or in
the aggregate, could reasonably be expected to have a Material Adverse
Effect.  The operation of the Borrower and its Subsidiaries’ respective
businesses, including any slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any of its Subsidiaries, does not infringe upon
or violate any rights held by any other Person which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Borrower, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.22 Patriot Act.  To the extent applicable, each of the Borrower and its
Restricted Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Act.  No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.23 OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by, any individual or entity that is (i) currently the
subject or target of any Sanctions, or (ii) to the extent applicable, included
on OFAC’s List of Specially Designated nationals, or HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List or (iii) located,
organized or resident in a

-64-

 

--------------------------------------------------------------------------------

 

Designated Jurisdiction except to the extent licensed or otherwise approved or
not prohibited by the applicable authority imposing such Sanctions.

5.24 Anti-Corruption Laws.  The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and the U.S.
Currency and Foreign Transactions Reporting Act of 1977, as amended by the Act,
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

5.25 EEA Financial Institution.  No Loan Party is an EEA Financial Institution.

5.26 [Reserved].

5.27 FCC Rules and Regulations.  

(a) To their best knowledge, and after giving effect to any Permitted
Acquisition, the operation of the businesses of the Borrower and its License
Subsidiaries has complied or will comply, as the case may be, in all material
respects with the Communications Act of 1934, as amended, and the rules, orders,
regulations and other applicable requirements of the FCC (including without
limitation the FCC’s rules, regulations and policies relating to the operation
of transmitting and studio equipment) (collectively, the “Communications Laws”).

(b) The Station Licenses are all of the licenses, permits, permissions and other
authorizations used or necessary to operate the radio and television stations
operating in the United States as such stations are currently operated by the
Borrower and its License Subsidiaries, and all Station Licenses have been
validly issued in the name of the Borrower or one of its License Subsidiaries
or, in the case of those Station License(s) being acquired in any Permitted
Acquisition, an application will be made to the FCC for all necessary consents
to the assignment of such Station License(s) to be made in the name of the
Borrower or one of its License Subsidiaries. Except as described on Schedule
5.27(b), the Station Licenses that have been issued are in full force and
effect, are valid for the balance of the current license term (including any
permitted extensions thereof), are unimpaired by any material act or omissions
of the Borrower, its License Subsidiaries or any of their employees, agents,
officers, directors, members or stockholders, and are free and clear of any
material restrictions that might limit the full operation of the radio and
television stations operated by the Borrower and its License Subsidiaries, and
have been so unimpaired for the current license term. Except as described on
Schedule 5.27(b), to the best of the Borrower’s knowledge, there are no
applications, proceedings or complaints pending or threatened that may have a
Material Adverse Effect on the business or operation of such radio and
television stations (other than proceedings that apply to the radio and
television broadcast industry generally). The Borrower is not aware of any
reason why those of the Station Licenses subject to expiration might not be
renewed in the ordinary course or of any reason why any of the Station Licenses
might be revoked. No renewal of any Station License would constitute a major
federal action having a significant effect on the human environment under
Sections 1.1305 or 1.1307(b) of the FCC’s rules. All information contained in
any pending applications for modification, extension or renewal of the Station
Licenses or other applications filed with the FCC by the Borrower or any of its
License Subsidiaries is true, complete and accurate in all material respects.

(c) The Borrower and its License Subsidiaries are in material compliance with
the FCC’s requirements for construction of digital television facilities for
each of the full-service and Class A television stations owned and operated by
Borrower and its Subsidiaries.

(d) Borrower and its License Subsidiaries have timely elected must-carry or
retransmission consent for carriage of the full-service television stations
operating in the United States which are owned and operated by Borrower and its
License Subsidiaries on multichannel video distributors, as that  term is
defined in the Communications Laws (“MVPDs”) during the election cycle ending on
December 31, 2017, and such television stations are carried by such MVPDs in
accordance with such elections except where the failure to do so would not have
a Material Adverse Effect, or where Borrower has entered into an agreement with
an MVPD to secure other carriage rights which Borrower has determined are
commercially reasonable.

(e) Except as described in Schedule 5.27(e), effective as of the Closing Date,
no MVPD, in connection with a Borrower or License Subsidiary full-service
television station operating in the United States has (i) asserted, or

-65-

 

--------------------------------------------------------------------------------

 

maintains an assertion, to the Borrower and its Subsidiaries any signal quality,
copyright indemnity or other requirement of the Communications Laws that would
prevent carriage of any full-service television station, (ii) declined or
threatened to decline such carriage or failed to respond to a request for
carriage or sought any form of relief from carriage from the FCC, or (iii)
sought or obtained a modification to the geographic area in which any
full-service television station is eligible for must-carry or retransmission
consent rights under the Cable Act, except where any of the above arose from a
retransmission consent agreement involving such full-service television station
or would not have a Material Adverse Effect.

(f) To the best knowledge of the Borrower and its Subsidiaries, each television
station identified to Administrative Agent on the Closing Date as broadcasting
under an authorization from the government of the United Mexican States
(“Mexico”), is owned by an entity, organized under the laws of Mexico, in which
the Borrower or its Subsidiaries holds a minority, limited voting interest
(neutral interest) (“License Entity”). To the best knowledge of the Borrower and
its Subsidiaries, the License Entity, to which the Borrower or its Subsidiaries,
as the case may be, provides programming and related services, is owned and
programmed by the Borrower or its Subsidiaries and the License Entity in
material compliance with all applicable laws and regulations of the Mexican
governmental authorities and any applicable treaties between Mexico and the
United States. To the best knowledge of the Borrower and its Subsidiaries, the
material authorizations (concessions) of the Mexican government required in
connection with the stations’ broadcast operations are held by the majority
owner of the stations’ authorizations (concessions) and such authorizations are
in full force and effect.

5.28 Labor Matters. Except as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect, (a) there are no strikes or
other labor disputes against the Borrower or any of its Subsidiaries pending or,
to the knowledge of the Borrower, threatened and (b) the hours worked by and
payments made to employees of the Borrower or any of its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable law
dealing with such matters.

ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Restricted Subsidiary to:

6.01 Financial Statements.  Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2017, a consolidated balance sheet of
the Borrower (including the accounts of the its Subsidiaries) as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of Grant
Thornton LLP. or any other nationally recognized independent accounting firms or
another independent certified public accountant of nationally recognized
standing or otherwise reasonably acceptable to the Administrative Agent, which
report and opinion (as to the financial statements) shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any qualification as to scope of audit or going concern (other than such a
qualification that is solely with respect to, or resulting solely from, the
upcoming maturity date of any of the Loans hereunder being scheduled to occur
within twelve months from the time such report is delivered) and (ii) a copy of
management’s discussion and analysis with respect to such financial statements;
and

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, commencing with the fiscal quarter ending
March 31, 2018, (x) the following financial statements as of the end of such
fiscal quarter: (i) a condensed consolidated balance sheet as of the fiscal
quarter then ended with a comparison to the balance sheet as of the most
recently ended fiscal year; (ii) condensed consolidated statements of income or
operations for the most recently ended quarterly period for such fiscal year and
for the portion of the fiscal year then ended, in comparative form; and
(iii) condensed consolidated statements of cash flows for the portion of the
fiscal

-66-

 

--------------------------------------------------------------------------------

 

year then ended, in comparative form; and (y) a copy of management’s discussion
and analysis with respect to such financial statements.  The condensed
consolidated interim unaudited financial statements shall be prepared in
accordance with GAAP for interim financial information and shall be accompanied
by the certifications required by the rules and regulations of the SEC.

Notwithstanding the foregoing, (i) in the event that the Borrower timely files
an Annual Report on Form 10-K for such fiscal year with the SEC that is made
publicly available through EDGAR that meets all the requirements set forth in
Section 6.01(a) preceding other than the delivery requirement to the
Administrative Agent, such filing shall be deemed to have satisfied such
delivery requirement of Section 6.01(a); (ii) in the event that the Borrower
timely files a Quarterly Report on Form 10-Q for such fiscal quarter with the
SEC that is made publicly available through EDGAR that meets all the
requirements set forth in Section 6.01(b) preceding other than the delivery
requirement to the Administrative Agent, such filing shall be deemed to have
satisfied such delivery requirement of Section 6.01(b); and (iii) so long as the
Borrower has made filings that satisfy subsections (i) and (ii) preceding, the
Borrower shall not have to satisfy the requirement that such information be in
form and detail satisfactory to the Administrative Agent and the Required
Lenders.

6.02 Certificates; Other Information.  Deliver to the Administrative Agent:

(a) (x) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower, (i) certifying among other things, the
Available Amount, to the extent used during such period, and (ii) including a
list that identifies each Immaterial Subsidiary as of the date of delivery of
such Compliance Certificate or a confirmation that there is no change in such
information since the later of the Closing Date or the date of the last such
list and (y) concurrently with the delivery of the financial statements referred
to Section 6.01(a), a duly completed Perfection Certificate Supplement signed by
a Responsible Officer of the Borrower;

(b) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Restricted Subsidiary, or any audit of any of them;

(c) promptly after the same are available, notice of copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.  Notwithstanding the foregoing, in the
event that the Borrower timely files such filings in accordance with the
requirements of the SEC and such filings are made publicly available through
EDGAR, the Borrower shall have no delivery requirement under this
Section 6.02(c);

(d) promptly after the furnishing thereof, copies of any notice of default or
breach under any material debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement with an outstanding principal amount in excess of $10,000,000;

(e) as soon as practicable, and in any event within ten (10) days after the last
of the issuance, filing or receipt thereof, the Borrower shall furnish (i) any
order or notice of the FCC, any Governmental Authority or a court of competent
jurisdiction which designates any Station License, or any application for
renewal of license therefor, for a hearing or which refuses renewal or extension
of, or revokes or suspends the authority of Borrower or any of its FCC
Subsidiaries to operate a full-service radio or full-service television Station
or the authority to broadcast of any full-service radio or full-service
television station for which the Borrower or any License Subsidiary provides
services under a Local Marketing,  Time Brokerage, or Joint Sales Agreement,
(ii) any Notice of Violation, Notice of Apparent Liability for Forfeiture or
Order to Show Cause related to a violation of the Communications Laws, issued by
the FCC or other Governmental Authority or any material complaint filed with the
FCC or other Governmental Authority which Borrower or a License Subsidiary is
notified about by the FCC or the other Governmental Authority, in each case with
respect to Borrower or any of its License Subsidiaries, and (iii) a copy of any
notice or application by the Borrower or any of its License Subsidiaries
requesting authority to cease broadcasting for a period

-67-

 

--------------------------------------------------------------------------------

 

of more than thirty (30) days, except as a result of a Force Majeure Effect, on
any full-service radio or full-service television Station; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request; and

(g) as soon as practicable, and in any event within 30 days of its due date for
filing with the FCC, a duplicate copy of each biennial FCC Form 323 (or any
comparable form which may be substituted therefor by the FCC) filed with the FCC
with respect to each Station owned by Borrower or any of its Subsidiaries.

Unless made publicly available as set forth in Section 6.01, documents required
to be delivered pursuant to Section 6.01(a) or (b) or Section 6.02 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  the Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and, if requested by the Administrative Agent,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower, and each Lender shall
be solely responsible for maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or at the direction of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar, or another substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or any of its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”  Notwithstanding anything in this paragraph, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices.  Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or is reasonably expected to result in a
Material Adverse Effect,

(c) of (i) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority that could
reasonably be expected to result in a Material

-68-

 

--------------------------------------------------------------------------------

 

Adverse Effect; (ii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws, that could reasonably be expected
to result in a Material Adverse Effect; (iii) any material admonition, censure
or adverse citation or order by the FCC or any other Governmental Authority or
regulatory agency that could reasonably be expected to result in a Material
Adverse Effect; or (iv) any competing application, petition to deny or other
opposition to any license renewal application filed by the Borrower or any of
its License Subsidiaries with the FCC that would reasonably be expected to
result in a Material Adverse Effect, it being understood that, no notice will be
required in connection with any litigation, proceeding or filing instituted,
requested or made by a nuisance filer or its affiliates, agents and
representatives; and

(d) of the occurrence of any ERISA Event that could reasonably be expected to
result in a Material Adverse Effect,

Each notice pursuant to this Section shall be accompanied by a statement of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe each material
provision of this Agreement and the Loan Documents that may be materially
implicated by the occurrence referred to therein (if any) to the knowledge of
the Responsible Officers of the Borrower.

6.04 Payment of Certain Obligations.  Pay and discharge or otherwise satisfy
before they become delinquent all material Tax liabilities, assessments and
governmental charges (other than Indebtedness) or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary.

6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect each Loan Party and each other Significant Subsidiary’s legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05; (b) preserve, renew and maintain
in full force and effect each Loan Party and each other Significant Subsidiary’s
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.04 or 7.05 or if the failure to preserve,
review and maintain such good standing could not reasonably be expected to have
a Material Adverse Effect; and (c) preserve, maintain or renew all of its IP
Rights, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, except in
each case of (a) and (b) preceding where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to their properties against
loss or damage of the kinds and in the amounts consistent with prudent business
practice, and carry such other insurance as is consistent with prudent business
practice (it being understood that self-insurance shall be permitted to the
extent consistent with prudent business practice). All such insurance shall name
the Administrative Agent as additional insured on behalf of the Secured Parties
(in the case of liability insurance) or lender loss payee (in the case of
property insurance), as applicable.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws, (x) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (y) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and the Lenders. The
Administrative Agent has adopted internal policies and procedures that address
requirements placed on federally regulated Lenders under the Flood Insurance
Laws. The Administrative

-69-

 

--------------------------------------------------------------------------------

 

Agent will post on the applicable electronic platform (or otherwise distribute
to each lender in the syndicate) documents that it receives in connection with
the Flood Insurance Laws. However, the Administrative Agent reminds each Lender
and Participant that, pursuant to the Flood Insurance Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09 Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower (including the accounts of the
Subsidiaries); and (b) maintain such books of record and account in conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower (including the accounts of the Subsidiaries), in
each case of the preceding clauses (a) and (b), except to the extent that
noncompliance therewith could reasonably be expected to have Material Adverse
Effect.

6.10 Inspection Rights; Lender Calls.  Permit representatives and independent
contractors of the Administrative Agent and each Lender at such parties’ own
expense (coordinated through the Administrative Agent) to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at reasonable times during normal business hours, upon
reasonable advance notice to the Borrower; provided, however, notwithstanding
the foregoing, that when an Event of Default exists the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.  The Borrower will
participate in a conference call with the Administrative Agent and the Lenders
once during each fiscal quarter (no later than five Business Days after the date
on which the financial statements have been delivered in accordance with Section
6.01 after the end of each such fiscal quarter) at such time as may be agreed to
by the Borrower and the Administrative Agent; provided that the Borrower shall
be deemed to have satisfied the obligation to participate in such a conference
call for any period with respect to which any public investor call is held by
the Borrower.

6.11 Use of Proceeds.  Use the proceeds of the Loans to (i) repay existing
indebtedness under the Existing Credit Agreement and (ii) to pay fees and
expenses related to the transactions contemplated hereby, and (iii) for other
general corporate purposes not in contravention of any Law or of any Loan
Document.

6.12 Additional Guarantors and Covenant to Give Security.  With respect to any
Person that is or becomes a Domestic Subsidiary (other than an Excluded
Subsidiary) after the Closing Date or ceases to be an Excluded Subsidiary,
notify the Administrative Agent promptly after any Person becomes a Domestic
Subsidiary (other than an Excluded Subsidiary) or ceases to be an Excluded
Subsidiary, and promptly thereafter (and in any event within 30 days (or, with
respect to clause (c) hereof, within 90 days) after (i) the date such Person
becomes a Domestic Subsidiary or (ii) the date the Borrower delivers to the
Administrative Agent financial statements by which it is determined that such
Person ceased to be an Excluded Subsidiary (or such later date as the
Administrative Agent may agree)), cause such Person that is not an Excluded
Subsidiary to (a) become a Guarantor by executing and delivering to the
Administrative Agent a supplement or joinder to the Guaranty or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(b) execute and deliver to the Administrative Agent a Perfection Certificate
with respect to such Domestic Subsidiary and a Security Agreement Supplement or
such other document (including as described in clause (iii) of Section 4.01(a)),
and take such actions (other than any Excluded Perfection Action), as the
Administrative Agent shall reasonably deem appropriate for such Person to grant
a first and prior perfected Lien (subject only to Permitted Liens) in all assets
(other than Excluded Collateral) of such Person to the Administrative Agent for
the benefit of the Secured Parties, (c) to the extent that such Person owns
Material Real Property, deliver to the Administrative Agent the items required
by Section 6.14(e) on such Material Real Property, and (d) deliver to the
Administrative Agent documents of the types referred to in clauses (iv) and (vi)
of Sec

-70-

 

--------------------------------------------------------------------------------

 

tion 4.01(a) and, if requested by the Administrative Agent favorable opinions of
counsel to such Person reasonably satisfactory to the Administrative Agent.

6.13 [Reserved].  

6.14 Collateral.

(a) The Borrower shall, and shall cause each Domestic Subsidiary (other than an
Excluded Subsidiary) to, guarantee the Obligations as set forth in Section
6.12(a).

(b) [Reserved].

(c) The Borrower shall and shall cause each Domestic Subsidiary (other than any
Excluded Subsidiaries) to (i) grant to the Administrative Agent for the benefit
of the Secured Parties a Lien on all assets (other than Excluded Collateral), of
all Loan Parties which shall be perfected (to the extent required by the Loan
Documents) on all Collateral and  (ii) take such action (other than any Excluded
Perfection Action) as is necessary from time to time to cause all Liens in the
Collateral granted to the Administrative Agent for the benefit of the Secured
Parties to be first priority Liens subject to Permitted Liens.  For the
avoidance of doubt, all Equity Interests owned by the Borrower of any Loan Party
(other than Excluded Collateral) will be fully pledged as Collateral.

(d) The Borrower shall and shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary) to do all things necessary or reasonably requested by the
Administrative Agent to preserve and perfect the Liens of the Administrative
Agent for the benefit of the Secured Parties, arising pursuant hereto and
pursuant to the Security Agreements and the other Collateral Documents as first
priority Liens, subject to Permitted Liens, and to insure that the
Administrative Agent, for the benefit of the Secured Parties, has a perfected
first priority Lien, subject to Permitted Liens, on all of the Collateral of the
Loan Parties; provided that no Restricted Subsidiary shall be required to take
any Excluded Perfection Action.

(e) The Borrower shall and shall cause each Loan Party to, within ninety (90)
days of the acquisition of Material Real Property (or such longer period as may
be reasonably acceptable to the Administrative Agent), deliver to the
Administrative Agent the following:

(i) Mortgages; Fixture Filings. A Mortgage encumbering each such Material Real
Property in favor of the Administrative Agent, for the benefit of the Secured
Parties, duly executed and acknowledged by each Loan Party that is the owner of
any interest in such Material Real Property, and otherwise in form for recording
in the recording office of each applicable political subdivision where each such
Material Real Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable requirements of law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to the Administrative Agent;

(ii) Consents and Approvals. With respect to each such Material Real Property,
such consents, approvals, amendments, supplements, estoppels, tenant
subordination agreements or other instruments as shall reasonably be deemed
necessary by the Administrative Agent in order for the owner of the fee interest
constituting such Material Real Property to grant the Lien contemplated by the
Mortgage with respect to such Material Real Property;

(iii) Title Insurance Policies. With respect to each Mortgage, a policy of title
insurance (or marked up title insurance commitment having the effect of a policy
of title insurance) insuring the Lien of such Mortgage as a valid first mortgage
Lien on the Material Real Property and fixtures described therein in the amount
not less than the fair market value of such Material Real Property and fixtures,
which fair market value is reasonably determined in good faith by the Borrower,
which policy (or such marked-up commitment) (each, a “Title Policy”) shall (i)
be issued by the Title Company, (ii) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably ac

-71-

 

--------------------------------------------------------------------------------

 

ceptable to the Administrative Agent, (iii) contain a “tie-in” or “cluster”
endorsement, if available under applicable law, (iv) have been supplemented by
such endorsements as shall be reasonably requested by the Administrative Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot and so-called comprehensive coverage over
covenants and restrictions), and (v) contain no exceptions to title other than
exceptions acceptable to the Administrative Agent;

(iv) Affidavits and Other Information. With respect to each Material Real
Property, such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be required to induce the Title Company to issue the Title Policies and
endorsements contemplated above;

(v) Payment of Title Fees and Premiums. Evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policies contemplated above;

(vi) Opinions. If requested by the Administrative Agent, favorable written
opinions, addressed to the Administrative Agent and the Secured Parties, of
local counsel to the Loan Parties in each jurisdiction (i) where such Material
Real Property is located and (ii) where the applicable Loan Party granting the
Mortgage on said Material Real Property is organized, regarding the due
execution and delivery and enforceability of each such Mortgage, the corporate
formation, existence and good standing of the applicable Loan Party, and such
other matters as may be reasonably requested by the Administrative Agent, each
in form and substance reasonably satisfactory to the Administrative Agent;

(vii) Surveys. Surveys with respect to each such Material Real Property
provided, however, that a Survey shall not be required to the extent that (i) an
existing survey together with an “affidavit of no change” satisfactory to the
Title Company is delivered to the Administrative Agent and the Title Company and
(ii) the Title Company removes the standard survey exception and provides
reasonable and customary survey related endorsements and other coverages in the
applicable title insurance policy;

(viii) Flood Insurance Documentation. A completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination with respect to
each such Material Real Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each applicable Loan Party relating thereto) together with a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 6.07 (including without limitation, flood
insurance policies) and the applicable provisions of the Collateral Documents,
each of which (i) shall be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(ii) shall name the Administrative Agent, on behalf of the Secured Parties, as
additional insured, (iii) in the case of flood insurance, shall (x) identify the
address of each property located in a special flood hazard area, (y) indicate
the applicable flood zone designation, the flood insurance coverage and the
deductible relating thereto and (z) provide that the insurer will give the
Administrative Agent 45 days written notice of cancellation or non-renewal and
(iv) shall be otherwise in form and substance satisfactory to the Administrative
Agent;

provided, however, that the Borrower or relevant Loan Party shall not be
required to execute and deliver any Mortgage on any such Material Real Property
until (x) at least 45 days from the date the Borrower provided the
Administrative Agent and the Lenders with prior written notice of such
acquisition of such Material Real Property and (y) the Borrower has received
confirmation from the Administrative Agent that flood insurance due diligence
and flood insurance compliance as required by Section 6.07 hereto has been
completed. The Borrower or relevant Loan Party shall be required to provide the
Administrative Agent and the Lenders with prior written notice of the
acquisition of Material Real Property at least 45 days prior to acquiring such
Material Real Property.

Notwithstanding anything to the contrary herein, if and for so long as the
Administrative Agent and the Borrower reasonably determine that the cost of a
filing or other action to perfect a security interest in a particular

-72-

 

--------------------------------------------------------------------------------

 

asset outweigh the benefit to the Lenders of the security afforded thereby such
filing or action shall not be required to be taken or made by the applicable
Loan Party.

6.15 Further Assurances.  Promptly upon request by the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
require from time to time (other than any Excluded Perfection Action) in order
to (i) carry out more effectively the purposes of the Loan Documents, (ii) to
the fullest extent permitted by applicable law, subject any Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be created by any of the Collateral Documents to the extent agreed herein or
therein to be Collateral, (iii) perfect and maintain the validity, effectiveness
and priority of any of the security interests, Loan Documents and any of the
Liens intended to be created thereunder, and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent on behalf of the Secured Parties the rights granted or now or hereafter
intended to be granted to the Administrative Agent for the benefit of the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Restricted Subsidiaries is or is to be a party, and cause each of its Restricted
Subsidiaries to do so. If requested by the Administrative Agent or any Lender,
the Borrower will, and will cause each other Loan Party to cooperate with and
provide any information necessary for the Administrative Agent or such Lender,
as the case may be, to conduct its flood due diligence and flood insurance
compliance.

6.16 [Reserved].  

6.17 Ratings.  Use commercially reasonable efforts to obtain and maintain a
corporate family and/or corporate credit rating (but not any particular rating),
as applicable, and ratings in respect of the Facilities, in each case from each
of S&P and Moody’s.

6.18 Anti-Corruption Laws.  Conduct its business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti‑corruption legislation in
other jurisdictions, and maintain policies and procedures designed to promote
and achieve compliance with such applicable Laws.

6.19 Communications Authorizations.  The Borrower and the License Subsidiaries
shall operate their businesses in accordance with the Communications Laws and
the terms and conditions of the Station Licenses. No Loan Party shall fail to
file any report or application or pay any regulatory, or application processing
fee pertaining to the business of the Borrower and its License Subsidiaries
which is required to be submitted or paid to the FCC. No Loan Party shall take
any action that would or could cause the FCC to institute any proceedings
seeking the cancellation, revocation, non-renewal, short-term renewal or
materially adverse modification of any of the Station Licenses or take or permit
to be taken any other action within its control that would or could result in
material non-compliance with the requirements of the Communications Laws.

6.20 Post-Closing Matters.  Execute and deliver the documents and complete the
tasks set forth on Schedule 6.20, in each case within the time limits specified
on such schedule.

ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly:

7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

-73-

 

--------------------------------------------------------------------------------

 

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b), or Liens to which the Required Lenders
have consented in writing;

(c) Liens for taxes or assessments and similar charges, which are either not
delinquent or being contested diligently and in good faith by appropriate
proceedings, and as to which the applicable Loan Party has set aside any
reserves required in accordance with GAAP on its books;

(d) statutory Liens, such as mechanic’s, materialmen’s, warehouseman’s,
landlord’s, artisan’s, worker’s, contractor’s, carrier’s or other like Liens,
(i) incurred in good faith in the ordinary course of business, (ii) which are
either not delinquent or are being contested diligently and in good faith by
appropriate proceedings and (iii) as to which the applicable Loan Party has set
aside any reserves on its books required in accordance with GAAP or bonded
satisfactorily to the Administrative Agent;

(e) encumbrances consisting of zoning restrictions, easements, licenses,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of real property or minor irregularities of title which were not incurred in
connection with Indebtedness, provided that none of such encumbrances materially
impairs the operation of the applicable Loan Party’s business;

(f) Liens in respect of judgments or awards with respect to which any Loan Party
is, in good faith, prosecuting an appeal or proceeding for review and with
respect to which a stay of execution upon such appeal or proceeding for review
has been secured, and as to which judgments or awards such Loan Party has
established any reserves on its books required in accordance with GAAP or has
bonded in a manner satisfactory to the Administrative Agent;

(g) pledges or deposits made in the ordinary course of business to secure
payment of worker’s compensation, or to participate in any fund in connection
with worker’s compensation, unemployment insurance, old-age pensions or other
social security legislation, other than any lien imposed by ERISA;

(h) deposits granted to secure the performance of bids, tenders, contracts,
leases, public or statutory obligations (other than obligations under ERISA),
surety, customs, appeal and performance bonds and other similar obligations
incurred in the ordinary course of business and not incurred in connection with
the borrowing of money, the obtaining of advances or the payment of the deferred
purchase price of any property;

(i) so long as there exists no Default prior to and/or after giving effect to
the incurrence of such Lien and the related Indebtedness, Liens of the Borrower
and the Restricted Subsidiaries (except License Subsidiaries) securing
Indebtedness in respect of capital leases and similar obligations, and purchase
money obligations for fixed or capital assets permitted by Section 7.03(e);
provided that (A) such Liens may only secure Indebtedness of the Borrower and
the Restricted Subsidiaries in respect of capital leases and similar obligations
and purchase money obligations for fixed or capital assets and (B) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and proceeds thereof;

(j) [reserved];

(k) so long as there exists no Default prior to and/or after giving effect to
the incurrence of such Lien and the related Indebtedness, Liens of the Borrower
or the Restricted Subsidiaries (other than the License Subsidiaries) securing
Indebtedness permitted to be incurred under Section 7.03(i), provided that, to
the extent such Indebtedness is incurred by a Loan Party, (i) such Liens shall
be pari passu with the Lien securing the Obligations, (ii) such Liens shall not
be secured by any assets that are not Collateral and (iii) in each case, the
beneficiary of such Liens (or agent on their behalf) shall become party to an
Intercreditor Agreement with the Administrative Agent;

-74-

 

--------------------------------------------------------------------------------

 

(l) so long as there exists no Default prior to and/or after giving effect to
the incurrence of such Lien and the related Indebtedness, Liens of the Borrower
or the Restricted Subsidiaries (other than the License Subsidiaries) securing
Indebtedness permitted to be incurred under Section 7.03(j), (i) such Liens
shall rank junior and subordinate to the Lien securing the Obligations, (ii) to
the extent such Indebtedness is incurred by a Loan Party, such Liens shall not
be secured by any assets that are not Collateral and (iii) in each case, the
beneficiary of such Liens (or agent on their behalf) shall become party to an
Intercreditor Agreement with the Administrative Agent;

(m) Liens on assets of Restricted Subsidiaries that are not Guarantors securing
Indebtedness of such Restricted Subsidiaries permitted to be incurred under
Section 7.03;

(n) so long as there exists no Default prior to and/or after giving effect to
the incurrence of such Lien and the related Indebtedness, other Liens in the
aggregate securing up to an aggregate outstanding amount of Indebtedness and
other obligations of the Borrower and the Restricted Subsidiaries (except
License Subsidiaries) at any time not to exceed $10,000,000;

(o) Liens securing Incremental Equivalent Debt; provided that such Liens shall
be subject to an Intercreditor Agreement.

(p) Liens securing Swap Contracts of the Borrower or the Restricted Subsidiaries
(i) that are incurred for the purpose of fixing, hedging or swapping interest
rate, commodity price or foreign currency exchange rate risk (or to reverse or
amend any such agreements previously made for such purposes), and not for
speculative purposes, or (ii) securing letters of credit that support such Swap
Contracts;

(q) Liens arising from precautionary Uniform Commercial Code financing
statements filed under any lease permitted by this Agreement;

(r) non-exclusive licenses and sublicenses granted by a Loan Party or any
Restricted Subsidiary and leases and subleases (by a Loan Party or any
Restricted Subsidiary as lessor or sublessor) to third parties in the ordinary
course of business not interfering with the business of the Loan Parties or any
of their Subsidiaries;

(s) Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the Uniform Commercial Code;

(t) Liens (including the right of set-off, revocation, refund or chargeback) in
favor of a bank or other depository institution arising as a matter of law
encumbering deposits;

(u) Liens arising out of consignment or similar arrangements for the sale of
goods entered into by the Borrower or Restricted Subsidiary in the ordinary
course of business;

(v) Liens securing Permitted First Priority Refinancing Debt and Permitted
Second Priority Refinancing Debt permitted by Section 7.03(n);

(w) Liens of franchisors in the ordinary course of business not securing
Indebtedness;

(x) Liens granted in favor of a trustee in an indenture relating to Indebtedness
permitted under Section 7.03 to the extent that such Liens secure only customary
compensation and reimbursement obligations owing to such trustee;

(y) Liens on property or assets acquired pursuant to a Permitted Acquisition, or
on property or assets of a Restricted Subsidiary of the Borrower in existence at
the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.03, and (y) such Liens are not incurred in
connection with, or in con

-75-

 

--------------------------------------------------------------------------------

 

templation or anticipation of, such Permitted Acquisition and do not attach to
any other asset of the Borrower or any of its Restricted Subsidiaries; and any
extensions, renewals and replacements thereof so long as the aggregate principal
amount of the Indebtedness secured by such Liens does not increase from that
amount outstanding at the time of any such extension, renewal or replacement,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Borrower or any of its Restricted Subsidiaries other than the proceeds of
the assets subject to such Lien;

(z) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 7.03;

(aa) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by Section 7.02 arising pursuant to the agreement evidencing such
joint venture;

(bb) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness or (ii)
relating to pooled deposit or sweep accounts or other cash management
arrangements of the Borrower or any Restricted Subsidiary to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower or any Restricted Subsidiary; and

(cc) Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder.

7.02 Investments.  Make any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of cash or
Cash Equivalents;

(b) advances to officers, directors and employees of the Borrower and their
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes in accordance with past practices and as permitted by
applicable Law;

(c) Investments of the Borrower in any Guarantors and Investments of any
Restricted Subsidiary in the Borrower or in another Restricted Subsidiary that
is a Guarantor;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in compromise of
obligations of any trade creditor or customer that were incurred in the ordinary
course of business, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any such Person;

(e) Guarantees in accordance with the terms of Section 7.03;

(f) so long as there exists no Default prior to and/or after giving effect to
each such Investment, the Borrower and its Restricted Subsidiaries may make
other Investments (including Investments in Unrestricted Subsidiaries) in an
amount not to exceed the Available Amount (calculated on the date of the making
of such Investment);

(g) so long as (i) there exists no Default prior to and/or after giving effect
to each such Investment and (ii) after giving effect to each such Investment,
the Total Net Leverage Ratio for the applicable Measurement Period is less than
or equal to 4.00 to 1:00 (with the Total Net Leverage Ratio for such purpose
being calculated on a Pro Forma Basis (A) after giving effect to the making of
such Investment and any Indebtedness incurred in connection therewith and
(B) excluding the proceeds of such Indebtedness in the de

-76-

 

--------------------------------------------------------------------------------

 

termination of unrestricted cash and Cash Equivalents), the Borrower and its
Restricted Subsidiaries may make unlimited additional Investments (including
Investments in Unrestricted Subsidiaries);

(h) stock, obligations or securities received in satisfaction of judgments,
foreclosure of Liens or settlement of Indebtedness;

(i) Permitted Acquisitions not to exceed $50,000,000 in the aggregate (net of
any returns of capital with respect thereto) after the Closing Date;

(j) so long as there exists no Default prior to and/or after giving effect to
each such Investment, other Investments not to exceed $20,000,000 in the
aggregate (net of any returns of capital with respect thereto) after the Closing
Date;

(k) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.05;

(l) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Borrower and endorsements for collection
or deposit arising in the ordinary course of business;

(m) Investments (i) by Loan Parties in Subsidiaries that are not Loan Parties,
subject to the proviso at the end of this Section and (ii) by Subsidiaries that
are not Loan Parties in other Subsidiaries that are not Loan Parties;

(n) commission, payroll, travel and similar advances to officers and employees
of the Borrower or any Restricted Subsidiary that are expected at the time of
such advance ultimately to be recorded as an expense in conformity with GAAP;

(o) Asset Swaps, so long as (i) such Asset Swap is made on an arms-length basis
and the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of the Asset Swap at least equal to the fair market
value of the assets or Stock issued or sold or otherwise disposed of and (ii)
the Borrower or such Restricted Subsidiary complies with Section 6.14 with
respect to any assets acquired;

(p) Swap Contracts that are designed solely to protect the Loan Parties and
their Restricted Subsidiaries against fluctuations in interest rates, commodity
prices or foreign currency exchange rates (or to reverse or amend any such
agreements previously made for such purposes), and not for speculative purposes,
and that do not increase the Indebtedness of the obligor outstanding at any time
other than as a result of fluctuations in interest rates, commodity prices or
foreign currency exchange rates or by reason of fees, indemnities and
compensation payable thereunder;

(q) Investments in connection with time brokerage and other similar agreements
with independently owned broadcast properties, not to exceed $10,000,000 at any
time; and

(r) loans to members of management of the Borrower or any Restricted Subsidiary,
the proceeds of which are used for a concurrent purchase of Stock of the
Borrower or a capital contribution to the Borrower, in an aggregate amount not
in excess of $5,000,000;

provided, that, Investments (including Permitted Acquisitions) permitted under
this Section 7.02 in Subsidiaries that are not Loan Parties made after the date
hereof shall not exceed $75,000,000 in the aggregate at any one time
outstanding; provided further, that amounts funded to Subsidiaries that are not
Loan Parties in order to consummate a Permitted Acquisition shall not be double
counted.

7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

-77-

 

--------------------------------------------------------------------------------

 

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.03,
and in each case, any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees, OID, and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;  

(c) Guarantees of (i) the Guarantors (other than the License Subsidiaries) in
respect of Indebtedness otherwise permitted hereunder subordinated to the
Obligations on terms acceptable to the Administrative Agent and (ii) the
Borrower or any Guarantor (other than a License Subsidiary) in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor
(other than Preferred Stock and Disqualified Stock);

(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
(other than License Subsidiaries) existing or arising under any Swap Contract,
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, interest rate spreads, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view”;

(e) so long as there exists no Event of Default or payment Default under
Section 8.01(a) prior to and/or after giving effect to each such incurrence the
Borrower and the Restricted Subsidiaries (other than License Subsidiaries) may
incur Indebtedness in respect of capital leases and similar obligations, and
purchase money obligations for fixed or capital assets in an aggregate principal
amount not to exceed $40,000,000 at any time outstanding;

(f) [reserved];

(g) so long as there exists no Default or Event of Default prior to and/or after
giving effect to each such incurrence, the Borrower may incur additional
unsecured Indebtedness provided that (i) the Total Net Leverage Ratio is less
than or equal to 6.00 to 1:00 (with the Total Net Leverage Ratio for such
purpose being calculated on a Pro Forma Basis (x) after giving effect to the
incurrence of such Indebtedness and (y) excluding the proceeds of such
Indebtedness in the determination of unrestricted cash and Cash Equivalents),
(ii) no such Indebtedness has a maturity earlier than six months after the
latest Maturity Date, (iii) no such Indebtedness has any scheduled principal
payments, prepayments, redemptions, retirements, acquisition of principal,
cancellations, repurchases, sinking funds or other principal payments prior to
the latest Maturity Date and (iv) such Indebtedness shall not be Guaranteed at
any time by a Person that is not a Guarantor;

(h) Indebtedness incurred in the ordinary course of business and arising from
performance, statutory or appeal bonds, together with bank guarantees, letters
of credit or similar instruments to support regulatory, solvency and tax
disputes;

(i) so long as there exists no Default or Event of Default prior to and/or after
giving effect to each such incurrence, the Borrower, and the Restricted
Subsidiaries (other than License Subsidiaries) may incur unlimited additional
Indebtedness secured on a pari passu basis with the Obligations from time to
time provided that, (A) the First Lien Net Leverage Ratio is less than or equal
to 4.00 to 1:00 (with the First Lien Net Leverage Ratio for such purpose being
calculated on a Pro Forma Basis (x) after giving effect to the incurrence of
such Indebtedness and (y) excluding the proceeds of such Indebtedness in the
determination of unrestricted cash and Cash Equivalents), (B) no such
Indebtedness has a maturity earlier than the latest Maturity Date, (C) the
weighted average life to maturity of any such Indebtedness shall not be shorter
than the weighted average life to maturity of the Term Loans, (D) such
Indebtedness shall not have mandatory prepayment or redemption terms or offer to
purchase events that are more onerous than or on a more than pro rata basis than
those contained in this Agreement on the date of issuance, (E) all collateral
provided by Loan Parties securing such Indebtedness shall constitute Collateral
and, to the extent such Indebtedness is

-78-

 

--------------------------------------------------------------------------------

 

incurred by Loan Party, such Indebtedness shall not be Guaranteed at any time by
a Person that is not a Guarantor, (F) such Indebtedness will be subject to the
“most favored nation” pricing protection set forth in Section 2.18(e) as if such
Indebtedness were Incremental Term Loans referred to therein, (G) after giving
effect to the incurrence of such Indebtedness, the maximum Aggregate Non-Loan
Party Indebtedness shall not exceed $50,000,000, (H) if such Indebtedness is
being incurred by a Restricted Subsidiary, the Borrower shall have delivered to
the Administrative Agent evidence in form reasonably satisfactory to the
Administrative Agent of reasonably detailed calculations demonstrating
compliance with clause (A) and (I) such Indebtedness shall be subject to an
Intercreditor Agreement;

(j) so long as there exists no Default or Event of Default prior to and/or after
giving effect to each such incurrence, the Borrower and the Restricted
Subsidiaries (other than License Subsidiaries) may incur unlimited additional
Indebtedness secured on a junior basis to the Obligations from time to time
provided that (A) the Total Net Leverage Ratio is less than or equal to 6.00 to
1:00 (with the Total Net Leverage Ratio for such purpose being calculated on a
Pro Forma Basis (x) after giving effect to the incurrence of such Indebtedness
and (y) excluding the proceeds of such Indebtedness in the determination of
unrestricted cash and Cash Equivalents), (B) no such Indebtedness has a maturity
earlier than the latest Maturity Date, (C) the weighted average life to maturity
of any such Indebtedness shall not be shorter than the weighted average life to
maturity of the Term Loans, (D) such Indebtedness shall not have mandatory
prepayment or redemption terms or offer to purchase events that are more onerous
than or on a more than pro rata basis than those contained in this Agreement on
the date of issuance, (E) all collateral provided by Loan Parties securing such
Indebtedness shall constitute Collateral and, to the extent such Indebtedness is
incurred by Loan Party, such Indebtedness shall not be Guaranteed at any time by
a Person that is not a Guarantor, (F) after giving effect to the incurrence of
such Indebtedness, the maximum Aggregate Non‑Loan Party Indebtedness shall not
exceed $50,000,000, (G) if such Indebtedness is being incurred by a Restricted
Subsidiary, the Borrower shall have delivered to the Administrative Agent
evidence in form reasonably satisfactory to the Administrative Agent of
reasonably detailed calculations demonstrating compliance with clause (A) and
(H) such Indebtedness shall be subject to an Intercreditor Agreement;

(k) Indebtedness acquired in a Permitted Acquisition to the extent existing at
the time of such Permitted Acquisition; provided, that (i) such Indebtedness
shall not have been incurred in contemplation of such Permitted Acquisition and
(ii) the aggregate principal amount of such Indebtedness shall not exceed
$35,000,000 at any one time outstanding;

(l) so long as there exists no Default or Event of Default prior to and/or after
giving effect to each such incurrence, the Borrower and the Restricted
Subsidiaries (other than the License Subsidiaries) may incur other Indebtedness
in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding; provided that after giving effect to the incurrence of such
Indebtedness, the maximum Aggregate Non-Loan Party Indebtedness shall not exceed
$50,000,000;

(m) so long as there exists no Default or Event of Default prior to and/or after
giving effect to each such incurrence, the Borrower may incur (and the
Guarantors may guarantee) from time to time, additional Indebtedness consisting
of notes and/or loans secured on a pari passu basis with, or on a junior basis
to, the Obligations, in each case, on terms and conditions that are customary as
of the date of incurrence thereof (the “Incremental Equivalent Debt”); provided
that, (A) the aggregate principal amount of all Incremental Equivalent Debt
(together with all Incremental Facilities, Incremental Term Commitments and
Incremental Revolving Commitments) shall not exceed the Permitted Incremental
Amount (x) after giving effect to the incurrence of such Incremental Equivalent
Debt and (y) excluding the proceeds of such Indebtedness in the determination of
unrestricted cash and Cash Equivalents, (B) no such Indebtedness has a maturity
earlier than the latest Maturity Date, (C) the weighted average life to maturity
of any such Incremental Equivalent Debt shall not be shorter than the weighted
average life to maturity of the Term Loans, (D) such Incremental Equivalent Debt
shall not have mandatory prepayment or redemption terms or offer to purchase
events that are more onerous than or on a more than pro rata basis than those
contained in this Agreement on the date of issuance, (E) all collateral provided
by Loan Parties securing such Incremental Equivalent Debt shall constitute
Collateral and, to the extent such Incremental Equivalent Debt is incurred by
Loan Party, such Incremental Equivalent Debt shall not be Guaranteed at any time
by a Person that is not a Guarantor, (F) such Incremental Equivalent Debt will
be subject to the “most favored nation” pricing protection set

-79-

 

--------------------------------------------------------------------------------

 

forth in Section 2.18(e) as if such Incremental Equivalent Debt were Incremental
Term Loans referred to therein, (G) except as otherwise required or permitted in
clauses (B) through (F) above, all terms and documentation with respect to any
Incremental Equivalent Debt shall be no more restrictive than the terms
applicable to any Term Loans, as applicable unless such terms are (1) applicable
after the Maturity Date of the then existing Term Loans, or (2) offered to the
existing Lenders for inclusion in the Loan Documents (but excluding any terms
applicable after the final maturity date of the then existing Term Loans) and
(H) to the extent secured, such Incremental Equivalent Debt shall be subject to
an Intercreditor Agreement;

(n) Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt, in each case,
incurred by the Borrower (and any guarantees thereof by the Guarantors) to the
extent that 100% of the cash proceeds therefrom (net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses) are, substantially concurrently
with the receipt thereof, applied solely to the prepayment of Term Loans being
so refinanced in accordance with Section 2.20 on a dollar-for-dollar basis
(including all accrued interest, fees and premiums (if any)); provided that (A)
if any Term Loans remain outstanding after giving effect to the prepayment
required under this clause, the aggregate principal amount of such outstanding
Term Loans shall not be less than $100,000,000, (B) before and after giving
effect to the incurrence of any Credit Agreement Refinancing Indebtedness in the
form of Loans, each of the conditions set forth in Section 4.02 shall be
satisfied, (C) Borrower shall deliver to the Administrative Agent at least ten
Business Days prior to the incurrence of such Credit Agreement Refinancing
Indebtedness a certificate of a Responsible Officer, together with all relevant
financial information reasonably requested by the Administrative Agent,
demonstrating compliance with clauses (A) and (B) of this clause (provided that
such certificate shall be conclusive evidence that such terms and conditions
satisfy such requirements unless the Administrative Agent provides notice to
Borrower of its objection during such ten Business Day period) and (D) if such
Credit Agreement Refinancing Indebtedness is incurred under this Agreement or
pursuant to any amendment, supplement or other modification hereof, (i) it shall
be incurred pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower and (ii) Borrower shall deliver
to the Administrative Agent on or prior to the date of the incurrence of such
Credit Agreement Refinancing Indebtedness any customary legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements reasonably
requested by the Administrative Agent;

(o) intercompany Indebtedness permitted pursuant to Section 7.02, provided,
that, if the obligor thereof is the Borrower or another Loan Party, such
Indebtedness shall be unsecured;

(p) Indebtedness of Foreign Subsidiaries not exceeding in the aggregate at any
time outstanding $25,000,000 (exclusive of Indebtedness owed to the Borrower or
another Loan Party);

(q) Indebtedness owing to and held by the Borrower or any other Loan Party;
provided, however, that:

(i) if the Borrower or any Guarantor is the obligor on such Indebtedness, such
Indebtedness must be unsecured and expressly subordinated in right of payment to
the prior payment in full in cash of the Obligations; and

(ii) any event that results in any such Indebtedness being held by a Person
other than the Borrower or a Loan Party (except for any pledge of such
Indebtedness constituting a Lien permitted under Section 7.01 until the pledgee
commences actions to foreclose on such Indebtedness) will be deemed, in each
case, to constitute an incurrence of such Indebtedness by the Borrower or such
Loan Party, as the case may be, that was not permitted by this clause (q);

(r) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, surety bonds or performance bonds securing any obligations of the
Borrower or any other Loan Party pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or Stock of
a Loan Party (other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Stock of a

-80-

 

--------------------------------------------------------------------------------

 

Loan Party for the purpose of financing such acquisition), so long as the amount
does not exceed the gross proceeds actually received by the Borrower or any
other Loan Party in connection with such disposition;

(s) (i) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and (ii) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided, however, that such Indebtedness is extinguished within five Business
Days of its incurrence; and

(t) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business, including letters of credit
in respect of workers’ compensation claims, or other Indebtedness with respect
to reimbursement obligations regarding workers’ compensation claims; provided
that, upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists prior to and/or after giving effect thereto:

(a) any Subsidiary may merge with (x) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (y) any one or more other
Restricted Subsidiaries, provided that when any Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person,
and provided, further that, in the case of both clause (x) and (y), any
Subsidiary which is an Unrestricted Subsidiary at the time of the applicable
merger (1) must meet the criteria set forth in the definition of “Restricted
Subsidiary” for conversion to a Restricted Subsidiary immediately prior to the
occurrence of the applicable merger and (2) shall be treated in all respects as
a Restricted Subsidiary during all periods of determination for purposes of
calculating Consolidated EBITDA;

(b) the Borrower or any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or dissolution or
otherwise) to the Borrower or to another Restricted Subsidiary; provided that
(i) if the transferor in such a transaction is the Borrower, then the transferee
must be a Guarantor and (ii) if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;

(c) Dispositions in accordance with the terms of Section 7.05; and

(d) any Permitted Acquisition permitted by Section 7.07 may be structured as a
merger, consolidation or amalgamation, so long as the Borrower or a Loan Party
is the surviving Person.

7.05 Dispositions.  Make any Disposition of any material portion of the assets
of the Borrower or any of its Restricted Subsidiaries, except:

(a) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

-81-

 

--------------------------------------------------------------------------------

 

(d) Dispositions of property by (i) any Restricted Subsidiary to the Borrower or
to another Restricted Subsidiary or (ii) the Borrower to any Restricted
Subsidiary; provided that if the transferor of such property is the Borrower or
a Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions in accordance with the terms of Section 7.04(a), (b) and (d);

(f) in addition to subsection (g) following, so long as no Default exists prior
to and/or after giving effect to any such Disposition, (A) Dispositions of
property in connection with Like Kind Exchanges; provided, in each case, that to
the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral; and (B) Dispositions in
connection with Station swaps or exchanges, in each case of Stations acquired in
connection with a Permitted Acquisition in accordance with the terms of
Section 7.07, provided that, notwithstanding the foregoing, if at any time in
connection with a (I) Like Kind Exchange after a property has been Acquired or
Disposed of by the Borrower or any of its Subsidiaries in connection with such
Like Kind Exchange there shall exist a Default, such Loan Party shall be
permitted to consummate the Like Kind Exchange despite the existence of such
Default, and (II) swap or exchange described in subsection (B) preceding, after
a property has been Acquired or Disposed of by the Borrower or any of its
Subsidiaries in connection with such swap or exchange there shall exist a
Default, and such Loan Party has entered into a contractual arrangement binding
such Loan Party to consummate such swap or exchange with an unaffiliated third
party prior to the existence of such Default, such Loan Party shall be permitted
to consummate such swap or exchange despite the existence of such Default;

(g) in addition to subsection (f) preceding, so long as (A) no Default exists
prior to and/or after giving effect to any such Disposition and (B) the Borrower
has complied with the provisions of Section 2.05(b)(i) with respect to each such
Disposition, the Borrower may make Dispositions of assets in any single
transaction or series of related transactions in an amount not to exceed a fair
market value of $100,000,000 in the aggregate during the term of this Agreement;

(h) (i) dispositions required by any Governmental Authority or applicable Law in
connection with a Permitted Acquisition or other acquisition and (ii) any
dispositions of any property acquired as part of a strategic Permitted
Acquisition or other acquisition of other property in order to effect such
strategic Permitted Acquisition or other acquisition and the property or assets
to be disposed of were not part of the property or assets intended to be
retained in the long term, as determined in good faith by the Borrower; provided
that, in each case, (i) the Borrower (or the Restricted Subsidiary), as the case
may be, receives consideration at the time of such disposition at least equal to
the fair market value of the assets disposed of (as determined in good faith by
the Borrower) and (ii) if the subject transaction involves aggregate
consideration in excess of $2,500,000, at least 75% of the consideration for
such disposition is in the form of cash or Cash Equivalents;

(i) any sale, lease, or modification of the broadcast spectrum licensed to
Borrower or any License Subsidiary by the FCC that is undertaken pursuant to the
Communications Laws and which does not curtail Borrower’s or such License
Subsidiary’s continued broadcasting service to the public (e.g., changes in
broadcast output channel, reductions in useable bandwidth, leasing of digital
subchannels, or the sale, lease, or hybrid arrangement involving portions of the
licensed spectrum or the bandwidth constituting that spectrum, resulting from
the adoption of new or modified broadcast and communications technologies) in a
manner which would reasonably be expected to have a Material Adverse Effect on
Borrower’s or such License Subsidiary’s continued operation of the Business;

(j) dispositions of Cash Equivalents; and

(k) a non-exclusive grant of a license to use the Borrower’s or any Restricted
Subsidiary’s patents, trade secrets, know-how or other intellectual property to
the extent that such license does not limit the licensor’s use of the patent,
trade secret, know-how or other intellectual property.

-82-

 

--------------------------------------------------------------------------------

 

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, provided that,

(a) each Subsidiary of the Borrower may make Restricted Payments to the
Borrower, any other Subsidiary that is a Guarantor and any other Person that
owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) each Restricted Subsidiary may declare and make dividend payments or other
distributions payable to the Borrower or another Restricted Subsidiary that is a
Guarantor solely in the common stock or other common Equity Interests of such
Person and (y) the Borrower may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of the Borrower (other than Disqualified Stock);

(c) so long as there exists no Default prior to and/or after giving effect to
each such Restricted Payment, the Restricted Subsidiaries may make Restricted
Payments to the Borrower (and the Borrower may use such funds to make Restricted
Payments to its stockholders) in an amount not to exceed the Available Amount;
provided that, for purposes of this Section 7.06(c), if, after giving effect to
such Restricted Payment, the Total Net Leverage Ratio for the applicable
Measurement Period (with the Total Net Leverage Ratio for such purpose being
calculated on a Pro Forma Basis (A) after giving effect to the making of such
Restricted Payment and any Indebtedness incurred in connection therewith and (B)
excluding the proceeds of such Indebtedness in the determination of unrestricted
Cash and Cash Equivalents), is greater than 4.00 to 1.00, the Available Amount,
for purposes of this Section 7.06(c), shall exclude any amount set forth in
clause (a)(i) of the definition of “Available Amount”;

(d) the Borrower may make any repurchase of Stock deemed to occur upon the
exercise of options or warrants or similar rights to the extent that such Stock
represents all or a portion of the exercise price thereof and applicable
withholding Taxes, if any;

(e) the Restricted Subsidiaries may declare and pay dividends to Borrower to
permit Borrower to (i) so long as there exists no Default prior to and/or after
giving effect to such dividend, purchase Borrower’s stock from present or former
directors, officers or employees of Borrower or any Subsidiary following the
death, disability or termination of employment of such officer or employee,
provided that the amount of payments made under this clause (e)(i) shall not
exceed $3,000,000 in the aggregate in any fiscal year of the Borrower (with
carryover of any unused amounts to subsequent years provided that the aggregate
amount of such payments in any fiscal year shall not exceed $5,000,000 ), and
(ii) pay amounts payable by the Borrower in connection with employee tax
withholding related to the vesting of employee equity awards;

(f) so long as (i) there exists no Default prior to and/or after giving effect
to each such Restricted Payment and (ii) after giving effect to such Restricted
Payment, the Total Net Leverage Ratio for the applicable Measurement Period
(with the Total Net Leverage Ratio for such purpose being calculated on a Pro
Forma Basis (A) after giving effect to the making of such Restricted Payments
and any Indebtedness incurred in connection therewith and (B) excluding the
proceeds of such Indebtedness in the determination of unrestricted cash and Cash
Equivalents), is less than or equal to 3.50 to 1.00, the Borrower and its
Restricted Subsidiaries may make Restricted Payments in an unlimited amount;

(g) the Borrower may make any payment of cash in lieu of fractional Stock
pursuant to the exchange or conversion of any exchangeable or convertible
securities; provided, that such payment shall not be for the purpose of evading
the limitations of this Section 7.06 (as determined by the Borrower in good
faith); and

(h) the Borrower may make Restricted Payments, so long as, immediately after
giving effect thereto, the aggregate amount of such Restricted Payments made in
reliance on this clause (h) does not exceed an amount equal to $30,000,000 plus
for each anniversary of the Closing Date that has occurred an additional
$10,000,000, minus the amount of Indebtedness prepaid utilizing Section 7.18(d)
hereof.

-83-

 

--------------------------------------------------------------------------------

 

7.07 Acquisitions.  Make any Acquisitions, except, subject to Section 1.07(d),
so long as there exists no Default prior to and/or after giving effect to each
such Acquisition, the Borrower and its Restricted Subsidiaries may make
Permitted Acquisitions, so long as

(a) except with respect to Investments that are also Acquisitions of an
Unrestricted Subsidiary, the Borrower shall have given the Administrative Agent
prior written notice regarding each Permitted Acquisition with a cash
consideration of $75,000,000 or more;

(b) except with respect to Investments that are also Acquisitions of an
Unrestricted Subsidiary, with respect to each Permitted Acquisition with a cash
consideration of $200,000,000 or more, the Borrower shall have delivered to the
Administrative Agent:

(i) within five days prior to the consummation of any such Acquisition (or such
lesser time as agreed to by the Administrative Agent), projections for the
Borrower for a period of the lesser of five years and the maturity of the Loans
hereunder after the closing of such Acquisition (giving effect to such
Acquisition) and showing the source of financing for such Acquisition, all in
such detail and in such form as is reasonably acceptable to the Administrative
Agent; and

(c) except with respect to Investments that are also Acquisitions of an
Unrestricted Subsidiary, with respect to each Permitted Acquisition consummated
under this Section 7.07, the Borrower shall have complied with each of the
following:

(i) except as permitted by Section 7.21, the FCC shall be requested to assign
all FCC Licenses in connection with each Acquisition to a License Subsidiary as
the holder of such FCC Licenses;

(ii) [reserved];

(iii) the Borrower or the applicable Loan Party shall have granted, or will
grant in accordance with Section 6.12, a first priority Lien (subject to
Permitted Liens) in, and pledged to the Administrative Agent on behalf of the
Secured Parties, to the extent required by the Security Agreement, the Equity
Interests of each such new Domestic Subsidiary (other than an Excluded
Subsidiary) acquired in connection with a Permitted Acquisition hereunder as
additional collateral for the Obligations to be held by the Administrative Agent
in accordance with the terms of the Security Agreement, and executed and
delivered to the Administrative Agent all such documentation for such pledge
(including, a supplement to the Security Agreement, original stock certificates
and duly executed stock powers, as applicable) as, in the reasonable opinion of
the Administrative Agent, is required to grant, perfect or protect such Lien to
the extent required under the Security Agreement;

(iv) if a new Domestic Subsidiary which is not an Unrestricted Subsidiary or an
Excluded Subsidiary is acquired or created in connection with such Acquisition,
such newly created or acquired Domestic Subsidiary shall (or will) in accordance
with Section 6.12 execute and deliver a supplement to the Guaranty and Security
Agreement Supplement or such other document as requested by the Administrative
Agent to evidence its Guaranty of the Obligations and to grant a Lien on and
security interest in all assets constituting Collateral of such new Domestic
Subsidiary as additional collateral for the Obligations to be held by the
Administrative Agent in accordance with the terms of the Security Agreement, and
executed and delivered to the Administrative Agent all such documentation for
such security interest as, in the reasonable opinion of the Administrative
Agent, is required to grant, perfect or protect such Lien to the extent required
under the Security Agreement; and

(v) to the extent requested by the Administrative Agent, the Borrower shall have
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent to the effect that all material approvals, consents or
authorizations required in connection with such

-84-

 

--------------------------------------------------------------------------------

 

Acquisition (including with respect to the formation of any License Subsidiary
and the issuance or assignment of FCC Licenses to a License Subsidiary) from any
Licensing Authority or other Governmental Authority shall have been obtained,
and such opinions as the Administrative Agent may reasonably request as to (i)
the Liens granted to the Administrative Agent, for the benefit of the Secured
Parties in the Equity Interest, as required pursuant to this Section, (ii) any
required regulatory approvals for such Acquisition and (iii) such other matters
as the Administrative Agent may reasonably request.

7.08 Change in Nature of Business.  Engage in any material line of business
substantially different from the Business.

7.09 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower (including any Unrestricted Subsidiary), whether
or not in the ordinary course of business, other than on fair and reasonable
terms substantially as favorable (or more favorable) to the Borrower or such
Restricted Subsidiary as would be obtainable by the Borrower or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) transactions between or among the Borrower and any of the Restricted
Subsidiaries that are Guarantors, or (b) between and among Restricted
Subsidiaries that are Guarantors, (c) [reserved], (d) Restricted Payments
permitted by Section 7.06, (e) any issuance or sale of Stock (other than
Disqualified Stock) of the Borrower, (f) transactions pursuant to agreements or
arrangements in effect on the date hereof and set forth on Schedule 7.09, or any
amendment, modification, or supplement thereto or replacement thereof, as long
as such agreement or arrangement, as so amended, modified, supplemented or
replaced, is no less favorable, taken as a whole, to the Loan Parties than the
agreement or arrangement in existence on the date hereof, (g) payments by the
Borrower (and any direct or indirect parent thereof) and its Restricted
Subsidiaries pursuant to tax sharing agreements among the Borrower (and any such
parent) and its Restricted Subsidiaries on customary terms to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries; provided that in each case the amount of such payments in any
fiscal year does not exceed the amount that the Borrower and its Restricted
Subsidiaries would be required to pay in respect of foreign, federal, state and
local Taxes for such fiscal year were the Borrower and its Restricted
Subsidiaries (to the extent described above) to pay such Taxes separately from
any such parent entity, (h) payment of reasonable and customary fees to, and
reasonable and customary indemnification arrangements and similar payments on
behalf of, directors of the Borrower or any Restricted Subsidiary thereof, (i)
any employment, consulting, service or termination agreement, or reasonable and
customary indemnification arrangements, entered into by the Borrower or any
Restricted Subsidiary with officers and employees of the Borrower or any
Restricted Subsidiary thereof and the payment of compensation to officers and
employees of the Borrower or any Restricted Subsidiary thereof (including
amounts paid pursuant to employee benefit plans, employee stock option or
similar plans), so long as such agreement or payment have been approved by a
majority of the disinterested members of the Borrower’s board of directors and
(j) additional affiliation agreements and/or joint sale agreements with
Univision, any purchase or sale by Univision of the Borrower’s Stock and/or any
other agreements or arrangements entered into with Univision in connection with
the conduct of the Borrower’s businesses; provided, that for any such other
agreement or arrangement that (i) is outside of the Borrower’s ordinary course
of conduct, including conduct that is not inconsistent with the Borrower’s past
practice (and subject to Section 7.08), and (ii) involves aggregate
consideration in excess of $25,000,000, Borrower will deliver to the
Administrative Agent a resolution of the board of directors of the Borrower set
forth in a certificate of an officer of the Borrower certifying that such
transaction is fair and reasonable to the Borrower.  For the avoidance of doubt,
this Section 7.09 shall not apply to employment arrangements with, and payments
of compensation or benefits to or for the benefit of, management.

7.10 Negative Pledge Clauses; Limitations on Subsidiary Distributions.  

(a) Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits (other than a dollar limit, provided that
such dollar limit is sufficient in amount to allow at all times the Liens to
secure the Obligations) the ability of the Borrower and/or its Restricted
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, other than
(i) this Agreement and the other Loan Documents, (ii) pursuant to applicable
law, (iii) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses and
other similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets subject
to such leases, licenses, or similar agreements, as the case may be), (iv) any
prohibition or

-85-

 

--------------------------------------------------------------------------------

 

limitation that consists of customary restrictions and conditions contained in
any agreement relating to the sale or sale leaseback of any property permitted
under this Agreement limited to the property subject thereto, (v) customary
restrictions in documents, agreements or constituent documents governing joint
ventures, (vi) any agreement in effect at the time a Restricted Subsidiary
becomes a Restricted Subsidiary (or applicable to assets or Equity Interests at
the time of acquisition thereof) as long as such agreement was not entered into
in contemplation of such Person becoming a Restricted Subsidiary or the
acquisition of such assets or Equity Interests, (vii) restrictions and
conditions contained in the documents governing Indebtedness of Foreign
Subsidiary that is permitted to be incurred pursuant to this Agreement, (viii)
any document or instrument governing Indebtedness incurred pursuant to Section
7.03(e), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith and (ix)
restrictions arising in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposits.

(b) Enter into or suffer to exist or become effective any consensual encumbrance
or restriction on the ability of (a) any Restricted Subsidiary to Guarantee the
Obligations, (b) any Restricted Subsidiary to (x) make Restricted Payments to
the Borrower or any other Restricted Subsidiary in respect of any Equity
Interest of such Subsidiary held by, or pay any Indebtedness owed to the
Borrower or any other Restricted Subsidiary, (y) make loans or advances to, or
other Investments in, the Borrower or any other Restricted Subsidiary or (z)
transfer any of its property or assets to the Borrower or any other Restricted
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) customary
restrictions and conditions contained in agreements relating to any Disposition
pending such Disposition provided, however, that such restrictions and
conditions apply only to the Equity Interests or other asset that is to be
Disposed, (iii) any encumbrance or restriction with respect to a Restricted
Subsidiary pursuant to an agreement relating to any Equity Interest or
Indebtedness incurred by such Restricted Subsidiary on or prior to the date on
which such Restricted Subsidiary was acquired by the Borrower and outstanding on
such date as long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary, (iv) applicable law or imposed as
a condition or term in any License, (v) restrictions in effect on the date of
this Agreement contained in the agreements governing the Indebtedness in effect
on the Closing Date and in any agreements governing any refinancing thereof if
such restrictions are no more restrictive than those contained in the agreements
as in effect on the date of this Agreement governing the Indebtedness being
renewed, extended or refinanced, (vi) customary non assignment provisions with
respect to contracts, leases, licensing or other agreements entered into by the
Borrower or any of its Restricted Subsidiaries, in each case entered into in the
ordinary course of business, (vii) customary provisions in joint venture
agreements and other similar agreements entered into in the ordinary course of
business, (viii) restrictions and conditions contained in the documents
governing Indebtedness of any Subsidiary that is not a wholly-owned Subsidiary
of the Borrower provided, however, that such restrictions and conditions apply
only to such Subsidiary and its assets, or (ix) any restrictions under any
Indebtedness permitted by Section 7.03 if either (A) (x) such restrictions will
not affect the ability of the Borrower to make principal, interest or fee
payments on the Obligations or any other Indebtedness of the Borrower and (y)
such encumbrances or restrictions are not less favorable in any material respect
to the Lenders than is customary in comparable financings or agreements or (B)
such Indebtedness is incurred by a Subsidiary that is not a Loan Party.

7.11 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.12 Amendment of Material Documents and Agreements.  Amend, modify or
supplement:

(a) Organization Documents of any Loan Party or any other Significant
Subsidiary, unless required by law, in any manner that is materially adverse to
the interests of the Lenders, and other than amendments to provide for the
issuance of Equity Interests not otherwise prohibited by this Agreement; or

(b) (i) any indenture, credit agreement or other document entered into evidence
or govern the terms of any Indebtedness with an outstanding principal amount in
excess of $10,000,000 permitted to be created, incurred or assumed pursuant to
Section 7.03 and, in each case, any indenture, credit agreement or other
document entered into with respect to any extension, renewal, replacement or
refinancing thereof or (ii) any document entered into to evidence or govern the
terms of any Preferred Stock, in each case except

-86-

 

--------------------------------------------------------------------------------

 

for any such amendment, modification or waiver that, (x) would not, in any
material respect, adversely affect the interests of the Lenders and (y) would
otherwise not be prohibited hereunder.

7.13 [Reserved].

7.14 [Reserved].  

7.15 Sale and Leaseback Transactions.  Enter into any arrangement at any time on
or after the Closing Date whereby the Borrower or any Restricted Subsidiary
sells or transfers any of its assets, and thereafter rents or leases such
assets, provided that, so long as the there exists no Default both before and
after giving effect to this transaction and the Borrower is otherwise in
compliance with the provisions of Section 7.05, the Borrower and its Restricted
Subsidiaries may consummate sales and leasebacks aggregating not more than
$30,000,000 in gross sales proceeds for all such transactions over the term of
this Agreement commencing on the Closing Date.

7.16 [Reserved].  

7.17 Change in Status of Subsidiaries.

(a) Unless approved by the Administrative Agent, designate any Subsidiary as an
Unrestricted Subsidiary and subsequently redesignate such Subsidiary as a
Restricted Subsidiary with respect to each such Subsidiary; provided that once
an Unrestricted Subsidiary is redesignated as a Restricted Subsidiary, it may
not be redesignated as an Unrestricted Subsidiary.

(b) Subject to Section 7.17(a), designate or convert any Restricted Subsidiary
as an Unrestricted Subsidiary provided that, the Borrower may designate a
Restricted Subsidiary as an Unrestricted Subsidiary, if (i) the Investment in
such Subsidiary (determined as of the date designation) is permitted pursuant to
Section 7.02 and (ii) after giving such designation on a Pro Forma Basis, the
Borrower would be able to incur $1 of Indebtedness under Section 7.03(g);
provided, further, (i) no Subsidiary may be designated as, or converted to, an
Unrestricted Subsidiary if it is party to any agreement or contract with any
other Restricted Subsidiary, unless the terms of such agreement are no less
favorable to such Restricted Subsidiary than those that might be obtained from
an unaffiliated third party and (ii) no Subsidiary may be designated as, or
converted to, an Unrestricted Subsidiary if such Subsidiary is a Person with
respect to which any Restricted Subsidiary has any direct or indirect obligation
to make capital contributions or to maintain such Subsidiary’s financial
condition unless at the time of such designation or conversion the amount of
such obligation to make capital contributions or to maintain such Subsidiary’s
financial condition, assuming it would constitute an Investment, would be
permitted pursuant to Section 7.02.

(c) For the avoidance of doubt, the designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein,
at the date of designation in an amount equal to the fair market value of the
Borrower’s investment therein as determined in good faith by the Borrower.

(d) The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall, at the time of such designation, constitute the incurrence of any
Indebtedness or Liens of such Subsidiary existing at such time.

7.18 Prepayments, Etc. of Indebtedness.  Make any unscheduled payment or
prepayment of principal or interest (or any comparable unscheduled reduction of
principal or yield provision, or payment of fees) on any Subordinated
Indebtedness (including, without limitation, any redemption, defeasance, setting
aside of funds for a sinking, defeasance or another analogous fund,
cancellation, forgiveness, repurchase, receive an assignment of, or otherwise
cause any of the foregoing or enter into any other transaction which
accomplishes a like result, including pursuant to any change of control, sale of
assets, issuance of any equity or otherwise as may be set forth in the terms of
or available to the Borrower or any of its Subsidiaries at its option), except:

(a) so long as there exists no Default prior to and/or after giving effect to
each such payment or prepayment, the Borrower and the Restricted Subsidiaries
may make such payment or prepayment in an

-87-

 

--------------------------------------------------------------------------------

 

amount not to exceed the Available Amount; provided that, for purposes of this
Section 7.18(a), if, after giving effect to such payment or prepayment, the
Total Net Leverage Ratio for the applicable Measurement Period (with the Total
Net Leverage Ratio for such purpose being calculated on a Pro Forma Basis) (A)
after giving effect to the making of such payment or prepayment and any
Indebtedness incurred in connection therewith and (B) excluding the proceeds of
such Indebtedness in the determination of unrestricted Cash and Cash
Equivalents, is greater than 4.00 to 1.00, the Available Amount, for purposes of
this Section 7.18(a), shall exclude any amount set forth in clause (a)(i) of the
definition of “Available Amount”;

(b) so long as (i) there exists no Default prior to and/or after giving effect
to each such payment or prepayment and (ii) after giving effect to such payment
or prepayment, the Total Net Leverage Ratio for the applicable Measurement
Period (with the Total Net Leverage Ratio for such purpose being calculated on a
Pro Forma Basis (A) after giving effect to the making of such payment or
prepayment and any Indebtedness incurred in connection therewith and (B)
excluding the proceeds of such Indebtedness in the determination of unrestricted
cash and Cash Equivalents), is less than or equal to 3.50 to 1.00, the Borrower
and its Restricted Subsidiaries may make such payments or and prepayments in an
unlimited amount;

(c) [reserved];

(d) prepayments of Indebtedness, so long as, immediately after giving effect
thereto, the aggregate amount of such prepayments of Indebtedness made in
reliance on this clause (d) does not exceed an amount equal to $30,000,000 plus
for each anniversary of the Closing Date that has occurred an additional
$10,000,000, minus the amount of Restricted Payments made utilizing Section
7.06(h) hereof;

(e) prepayments of Indebtedness owing by (i) any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary and (ii) the Borrower to any
Restricted Subsidiary that is a Guarantor;

(f) prepayments of Indebtedness in connection with refinancings otherwise
permitted under this Agreement; and

(g) so long as (i) there exists no Default prior to and/or after giving effect
thereto and (ii) the proceeds from the sale of such Equity Interests of the
Borrower (A) are not from the sale of Disqualified Stock, (B) have not been
used, or are not being held for use, for another purpose, and (C) are not being
added to the calculation of Available Amount through any mechanism of this
Agreement, prepayments of Indebtedness solely to the extent such prepayments are
made using the proceeds from the sale of such Equity Interests of the Borrower.

7.19 Sanctions.  Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of applicable Sanctions.

7.20 Anti-Corruption Laws.  Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977 or the UK Bribery Act of 2010.

7.21 License Subsidiaries. No License Subsidiary shall (i) engage in any
business (other than (x) the holding of the FCC Licenses, (y) actions required
to maintain such FCC Licenses in full force and effect, and (z) actions required
to maintain its separate corporate, company, partnership or other legal
existence or to perform its obligations under any of the Loan Documents to which
it is a party), (ii) own any assets (other than FCC Licenses), (iii) create or
permit to exist any Liens on any of its assets except Liens granted in favor of
the Administrative Agent for the benefit of the Secured Parties, or (iv) incur
any obligations or incur any other Indebtedness or guaranteed Indebtedness
(other than the Obligations). No Loan Party, other than a License Subsidiary,
shall hold any FCC License material to the operation of the business of the
Borrower and its Subsidiaries (other than any authorizations from the

-88-

 

--------------------------------------------------------------------------------

 

FCC related to delivering programming to a location in a foreign country, which
authorizations may be held by Borrower).

7.22 [Reserved].

7.23 Fiscal Year.  No Loan Party shall, nor will it permit any of its
Subsidiaries to, change its fiscal year, or its accounting policies or reporting
practices, except as required by GAAP or in addressing any changes required as a
result of the adoption of GAAP.  This Section 7.23 shall not be construed so as
to prohibit the Borrower and its Subsidiaries from changing its taxable year for
U.S. federal income tax purposes.

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.  Any of the following shall constitute an Event of
Default:

(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any fee due hereunder, or (iii) within five Business Days after the
same becomes due, any other amount payable hereunder or under any other Loan
Document; or

(b) Specific Covenants.  The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03,
6.05(a), 6.18 or Article VII; or

(c) Other Defaults.  (i) The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in either Section 6.10 or 6.11
on its part to be performed or observed and such failure continues for 10 days
after the earlier of actual knowledge by the Borrower of such Default or receipt
by such Loan Party of written notice of the existence of such Default from any
Lender, or (ii) any Loan Party fails to perform or observe any other covenant or
agreement (not specified in subsection (a), (b) or (c)(i) above) contained in
any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of actual knowledge by the Borrower of
such Default or receipt by such Loan Party of written notice of the existence of
such Default from any Lender; or

(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default.  (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment when due (after giving effect to any applicable grace periods)
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Consolidated Funded Indebtedness (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $15,000,000, or (B) fails to observe or perform any
other agreement or condition relating to any such Consolidated Funded
Indebtedness, or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event (including a change of control) occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Consolidated Funded Indebtedness, (or a trustee or agent on
behalf of such holder or holders) to cause, with the giving of notice if
required, such Consolidated Funded Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Consolidated Funded Indebtedness to be made, prior to its stated maturity, to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is an Af

-89-

 

--------------------------------------------------------------------------------

 

fected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Restricted Subsidiary as a result thereof is
greater than $15,000,000; or

(f) Insolvency Proceedings, Etc.  The Borrower or any Significant Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 90 calendar days, or the Borrower or such Significant Subsidiary
has consented in writing to any of the foregoing; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Significant
Subsidiary admits in writing its inability to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

(h) Judgments.  There is entered against the Borrower or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $15,000,000 (to the extent not covered by independent
third-party insurance or indemnity) and (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which such judgment remains unpaid and a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any Subsidiary to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA which has resulted or
could reasonably be expected to result in liability of the Borrower or any
Subsidiary in an aggregate amount in excess of $15,000,000; or

(j) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any material provision of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any material provision of any Loan Document; or

(k) Material Loss of License.  (i) The FCC or any other Licensing Authority
shall revoke, terminate, substantially and adversely modify or refuse by final
order to renew any License relating to a Station or Stations or (ii) the
Borrower or any License Subsidiary shall be required pursuant to a final
non-appealable order to sell or otherwise dispose of any Station; so long as in
each case of (i) and (ii) preceding such event or failure is reasonably expected
to have a Material Adverse Effect; or

(l) Change of Control.  There occurs any Change of Control; or

(m) Station Interruptions.  The operations of any Station shall be interrupted
or curtailed, except in the event of a Force Majeure Effect, at any time for a
period in excess of 96 consecutive hours during any period of seven consecutive
days, and such interruption or curtailment could reasonably be expected to have
a Material Adverse Effect.

-90-

 

--------------------------------------------------------------------------------

 

(n) Collateral Documents.  The Collateral Documents shall for any reason (other
than pursuant to the terms thereof) cease to create or any Lien of the
Administrative Agent cease to be a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby
or shall be asserted by Borrower or any other Loan Party not to be a valid,
perfected, first priority security interest in or Lien on the Collateral covered
thereby.

8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and each Subsidiary; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States,  the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable.

8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16 be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Obligations
relating to Secured Hedge Agreements and Secured Cash Management Agreements)
payable to the Lenders (including fees, charges and disbursements of counsel to
the respective Lenders and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, except Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements,
ratably among the Lenders in proportion to the respective amounts described in
this clause Third payable to them;  

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Secured Hedge Agreements
and Secured Cash Management Agreements, ratably among the Lenders, the Hedge
Banks and the Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to payment of remaining portion of the Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Fifth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

-91-

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.  Excluded Swap Obligations with
respect to any Loan Party shall not be paid with amounts received from such
Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01 Appointment and Authority.  

(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions (other than with respect to (x) consent rights contemplated
by Section 9.06 and (y) the last paragraph of Section 9.10) and the provisions
of this Article IX shall not impose any duties or obligations on any Loan Party
or provide any benefits to the Administrative Agent or the Lenders with respect
to any Loan Party.  It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the collateral agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as collateral
agent and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the collateral
agent under the Loan Documents) as if set forth in full herein with respect
thereto.

(c) Each of the Lenders (i) consents to and authorizes the Administrative Agent,
from time to time upon the reasonable request of the Borrower to execute and
deliver any Intercreditor Agreement or subordination agreements in respect of
Indebtedness permitted hereunder on customary terms on behalf of each such
Lender and all other holders of the Obligations and (ii) agrees to be bound by
the terms and provisions thereof.

9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

-92-

 

--------------------------------------------------------------------------------

 

9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers (except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents)), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower, their Subsidiaries or any of
their Affiliates that is communicated to or obtained by the Person serving as
any Agent or any of their Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY SUCH AGENT (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary), under the circumstances as provided in
Sections 10.01 and 8.02 or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given in writing to such Administrative Agent by the Borrower or a
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than the Administrative Agent’s duty to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

-93-

 

--------------------------------------------------------------------------------

 

9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of each
Agent and any sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.  The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

9.06 Resignation of Administrative Agent.  

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with the consent of the Borrower so
long as there exists no Event of Default (such consent not to be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above (including the consent of the Borrower, if
applicable), provided that in no event shall such successor Administrative Agent
be a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person, remove such Person as Administrative Agent and, with the consent of
the Borrower so long as there exists no Event of Default (such consent not to be
unreasonably withheld), appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (1) the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section) (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder

-94-

 

--------------------------------------------------------------------------------

 

or under the other Loan Documents, including (a) acting as collateral agent or
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders.  

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

(b) Each Lender hereby acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the bookrunners, Arrangers, Documentation Agent, Administrative Agent or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered to, and if requested by the Required Lenders shall, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are due
and owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

-95-

 

--------------------------------------------------------------------------------

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations (as defined in the Collateral
Documents) pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code of the United States, including under Sections
363, 1123 or 1129 of the Bankruptcy Code of the United States, or any similar
Laws in any other jurisdictions to which a Loan Party is subject, (b) at any
other sale or foreclosure or acceptance of collateral in lieu of foreclosure
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 10.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.  Without limiting the provisions of
Section 9.09, the Secured Parties and the Lenders (in each case including in its
capacities as a Cash Management Bank and a Hedge Bank, if applicable)
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made),
(ii) that is transferred, sold or conveyed or to be sold off as part of or in
connection with any sale or conveyance permitted hereunder or under any other
Loan Document to a Person that is not a Loan Party, (iii) in the case of Equity
Interests of a Foreign Subsidiary in connection with the liquidation or
dissolution of such Foreign Subsidiary permitted hereunder, or (iv) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or ceases to be a Restricted Subsidiary as a
result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to

-96-

 

--------------------------------------------------------------------------------

 

release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Loan Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

The parties hereto acknowledge and agree that the Administrative Agent may rely
conclusively as to any of the matters described in this Section 9.10 (including
as to its authority hereunder and thereunder) on a certificate or similar
instrument provided to it by any Loan Party without further inquiry or
investigation, which certificate shall be delivered to the Administrative Agent
by the Loan Parties upon request.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.  No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty Agreements or any Collateral by virtue of the provisions hereof or of
any Guaranty Agreement or any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

9.12 No Fiduciary Relationships.  Without limiting the foregoing, none of the
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as other set forth herein in the
case of the Administrative Agent) authorized to act for, any other Lender.

9.13 Withholding Taxes.   To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent by the IRS or
any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 9.13.  The agreements in this Section 9.13 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.  

-97-

 

--------------------------------------------------------------------------------

 

ARTICLE X.
MISCELLANEOUS

10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b) or
(c)), or, in the case of the initial Credit Extension, Section 4.02, without the
written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Term B Lenders or the Required
Incremental Lenders with respect to such Facility, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of each such
Lender directly and adversely affected thereby;

(d) postpone any date fixed by this Agreement or any other Loan Document for (i)
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled or mandatory reduction of any Facility hereunder
or under any other Loan Document without the written consent of each Appropriate
Lender directly and adversely affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on any
Loan, or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document, in
each case without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(f) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any prepayment of Loans among the
Facilities from the application thereof set forth in the provisions of Section
2.05(c)  in any manner that materially and adversely affects the Lenders under a
Facility without the written consent of (x) if such Facility is the Term B
Facility, the Required Term B Lenders and (y) if such Facility is an Incremental
Facility, the Required Incremental Lenders with respect to such Facility;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(g)), without the
written consent of each Lender directly and adversely affected thereby, except
as specifically set forth in Section 2.18 or (ii) the definition of “Required
Term B Lenders” or “Required Incremental Lenders” without the written consent of
each Lender under the applicable Facility;

(h) release all of, or substantially all of, the value of the guaranties of the
Obligations made by the Guarantors without the written consent of each Lender,
except to the extent the release of any Subsidiary from the Guaranty is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

-98-

 

--------------------------------------------------------------------------------

 

(i) release all of, or substantially all of, the Collateral without the written
consent of each Lender; or

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term B Facility, the Required Term B Lenders and
(ii) if such Facility is an Incremental Facility, the Required Incremental
Lenders with respect to such Facility;

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(f) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (iii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto; (iv) this Agreement and the other Loan Documents may be
amended solely with the consent of the Administrative Agent to incorporate the
terms of any Incremental Facility, Refinancing Term Loans, Refinancing Term Loan
Commitments or to establish an Extension permitted by Section 2.19; and (v) any
amendment, waiver or consent that by its terms affects the rights or duties of
Lenders holding Loans or Commitments of a particular Class (but not the Lenders
holding Loans of any other Class) will require only the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto if such Class of Lenders were the only Class of Lenders.

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender and (B) except to
the extent there shall then exist an Event of Default, any waiver, consent or
other amendment to any term or provision of this Agreement necessary or
advisable to effectuate the intent of Section 2.18 to provide an Incremental
Facility shall be effective when executed by the Borrower, the Administrative
Agent and each Lender or other approved financial institution making such
Incremental Facility.  For the avoidance of doubt, it is understood and agreed
that (1) all mandatory prepayments hereunder may be waived by the Required
Lenders and (2) all mandatory prepayment provisions hereunder may be amended
with the consent of the Required Lenders and the Borrower.

In addition, subject to Section 2.05(c)(ii) and Section 2.17, this Agreement and
the other Loan Documents may be amended (or amended and restated) with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
or a portion of the outstanding Term Loans (the “Refinanced Term Loans”) with
one or more replacement term loan tranches hereunder which shall be Loans
hereunder (“Replacement Term Loans”); provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus any OID with respect thereto, accrued
cash interest payable thereon, premium (if any) thereon, other amounts necessary
to accomplish such refinancing or replacement, and fees and reasonable expenses
incurred in connection therewith, (b) the weighted average life to maturity of
such Replacement Term Loans shall not be shorter than the weighted average life
to maturity of such Refinanced Term Loans, respectively, at the time of such
refinancing, (c) the borrower of such Replacement Term Loans shall be the
Borrower and (d) all other terms applicable to such Replacement Term Loans
(exclusive of pricing) shall be (x) substantially identical to, or not
materially more favorable to the Lenders providing such Replacement Term Loans
than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Refinanced Term Loans, in effect
immediately prior to such refinancing or (y) reasonably satisfactory to the
Administrative Agent (it being understood that no consent shall be required from
the Administrative Agent for terms and conditions that are more restrictive than
the terms of the Refinanced Term Loans if the Lenders under the Refinanced Term
Loans also receive the benefit of such more restrictive terms).

Notwithstanding anything to the contrary contained in this Section 10.01, (a) if
the Administrative Agent and the Borrower have jointly identified an obvious
error or any error or omission, in each case, in any Loan Docu

-99-

 

--------------------------------------------------------------------------------

 

ment, then the Administrative Agent and the Borrower shall be permitted to amend
such provision without the input or consent of the Lenders and (b) any
guarantees, collateral security documents, Intercreditor Agreements and related
documents executed by any Loan Party in connection with this Agreement may be in
a form reasonably determined by the Administrative Agent and may be, together
with this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (i) to comply with local Law or advice of local counsel, (ii)
to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.  

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower or any Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or as otherwise noticed to the Administrative Agent; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent if a confirmation from the sender’s facsimile has been
generated (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices and other communications
delivered through electronic communications to the extent provided in
subsection (b) below, shall be effective as provided in such subsection (b).

(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM

-100-

 

--------------------------------------------------------------------------------

 

LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent, the Syndication Agent, the Documentation Agent
or any of their Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic messaging service, or through the Internet, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY SUCH AGENT PARTY, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices, Loan Notices and Notice of Loan Prepayment) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Related Parties of
each of them from all reasonable out-of-pocket losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF SUCH PERSON, absent gross negligence, bad faith or willful
misconduct of such Person.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
any Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents  against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit

-101-

 

--------------------------------------------------------------------------------

 

of all the Lenders; provided, however, that the foregoing shall not prohibit (a)
the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses.  The Borrower shall pay (i) (A) all reasonable
out-of-pocket expenses incurred by each Agent and its Affiliates (but only
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, one local counsel in each relevant jurisdiction (if
applicable) and one specialty counsel), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents through the Closing Date, and  (B) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, one local counsel in each relevant jurisdiction (if applicable) and one
specialty counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by each Agent or any Lender (including the fees,
charges and disbursements of any counsel for each Agent or any Lender), in
connection with the enforcement of its rights after the occurrence of an Event
of Default (or, during the continuance of an Event of Default, protection of its
rights) (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.  Without
limiting the provisions of Section 3.01(c) or Section 3.04(a), this Section
10.04(a) shall not apply to Taxes, other than any Taxes attributable to non-Tax
out-of-pocket expenses.

(b) Indemnification by the Borrower.  The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01),  (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or emanating from any property owned, leased or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, in each case whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY SUCH INDEMNITEE, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment in its favor to have resulted from (x) the gross negligence, bad faith
or willful misconduct of such Indemnitee or any Related Party of such Indemnitee
or (y) result from a claim brought

-102-

 

--------------------------------------------------------------------------------

 

by the Borrower or any other Loan Party against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c) or
Section 3.04(a), this Section 10.04(b) shall not apply to Taxes, other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to an Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing but without affecting the Borrower’s
obligations to pay such amounts, each Lender severally agrees to pay to such
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Outstanding Amount of all Loans at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent (or any such sub-agent) in its capacity as such, or against any Related
Party of any of the foregoing acting for such Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the parties hereto shall not assert, and hereby waives, and the
Borrower acknowledges that neither it nor any Subsidiary shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments.  All amounts due under this Section shall be payable not later
than 30 Business Days after demand therefor after receipt of a reasonably
detailed written invoice therefor.

(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender or Agent and the repayment, satisfaction or discharge
of all the other Obligations.

10.05 Payments Set Aside

.  To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not, nor
may any other Loan Party (except to the extent such Loan Party is permitted in a
transaction

-103-

 

--------------------------------------------------------------------------------

 

permitted by the terms of this Agreement) assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(e), or (iv) to an SPC in accordance with the provisions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.  Notwithstanding the foregoing or anything to the
contrary herein, Bank of America, N.A. may, without notice to the Loan Parties,
assign its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b)) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. Except with respect to an assignment pursuant to Section
9.09,

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000, in the case of any assignment
in respect of the Term B Facility, unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the separate
Classes and any separate term loan facilities provided pursuant to the
penultimate paragraph of Section 10.01 on a non-pro rata basis;  

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Sections
8.01(a), (f) or (g) has occurred and is continuing at the time of such
assignment, (2) such assignment is made pursuant to Section 9.09 or (3) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days af

-104-

 

--------------------------------------------------------------------------------

 

ter having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Facilities
with respect to assignments to Lenders previously consented to by the Borrower;
and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded commitment in respect of any Term Loans if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund, unless in the case of this clause (2), such
assignment is pursuant to Section 10.06(g) below.

(iv) Assignment and Assumption.  Except with respect to an assignment pursuant
to Section 9.09, the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 and any documentation required under
Section 3.01(e); provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  Other than in the case of assignment pursuant to
Section 10.06(g) below, the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower other than pursuant to Section 10.06(g) or any of the Borrower’s
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person (or a holding company, investment vehicle or trust for, or
owned or operated for the primary benefit of a natural person).

(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).

-105-

 

--------------------------------------------------------------------------------

 

(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
presumptively correct, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to such Lender’s interest only), at any reasonable time and from time to
time upon reasonable prior notice.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned or operated for the primary benefit of a natural Person, a
Defaulting Lender, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections, provided that the
documentation required under Section 3.01(e) shall be delivered solely to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) shall be subject to the provisions
of Sections 3.06 and 10.13 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent that the entitlement to a greater payment results
from a Change in Law after the Participant became a Participant.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant shall be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations  or to the extent such disclosure is necessary to comply with other
requirements under applicable Laws governing Taxes.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including

-106-

 

--------------------------------------------------------------------------------

 

any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement.  Each party hereto
hereby agrees that (i) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.01 and 3.04) except to the extent the entitlement to
a greater payment under Section 3.01 or 3.04 results from a Change in Law after
the Participant became a Participant, (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  Each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) subject to Section 10.07, disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(g) Assignment to Borrower.  Any Lender may, so long as no Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to the Borrower
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with the procedures of the type described in Section 2.17 or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided that in connection with assignments
pursuant to clauses (x) and (y) above, (i) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so assigned or
transferred to the Borrower shall be deemed automatically cancelled and
extinguished on the date of such assignment or transfer, (ii) the aggregate
outstanding principal amount of Term Loans of the remaining Lenders shall
reflect such cancellation and extinguishment of the Term Loans then held by the
Borrower and (iii) the Borrower shall promptly provide notice to the
Administrative Agent of such assignment or transfer of such Term Loans, and the
Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Term Loans in the Register.

10.07 Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates’, its auditors and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required by or requested by
any regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.18 or Section 10.01; or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Restricted Subsidiaries or the credit facilities provided hereunder or (ii) the

-107-

 

--------------------------------------------------------------------------------

 

CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the a Loan Party.  In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or any Subsidiary of either thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency (but not trust
accounts)) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or its respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

-108-

 

--------------------------------------------------------------------------------

 

10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf, and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders.  If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower or the new assignee Lender shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, (A) if such Non-Consenting Lender refused to consent to a
transaction that would have resulted in a prepayment premium pursuant to Section
2.05(c)(ii), the Borrower shall have paid the Non-Consenting Lender

-109-

 

--------------------------------------------------------------------------------

 

such prepayment premium and (B) the applicable assignee shall have consented to
the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION.  THE BORROWER, EACH OTHER LOAN PARTY AND EACH
OTHER PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN CONNECTION WITH ANY LOAN DOCUMENT IN THE
COURTS OF ANY JURISDICTION RELATING TO TAKING ENFORCEMENT ACTIONS AGAINST THE
COLLATERAL.

(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY

-110-

 

--------------------------------------------------------------------------------

 

JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” an anti-money laundering rules and
regulations, including the Act.

10.17 Time of the Essence.  Time is of the essence of the Loan Documents.

10.18 Designation as Senior Indebtedness

.  All Obligations shall (i) be “Designated Senior Indebtedness” or any similar
designation (with respect to indebtedness having the maximum rights as “senior
debt”) under any agreement or indenture evidencing other Indebtedness of the
Borrower and its Restricted Subsidiaries (ii) be treated as senior indebtedness
at least pari passu with respect to all other indentures and other Indebtedness
of the Borrower and its Restricted Subsidiaries.  

10.19 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower and their respective Affiliates, on the one
hand, and the Administrative Agent, the Syndication Agent, the Documentation
Agent, the Arrangers and the Lenders, on the other hand, (B) each of the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Syndication Agent, the Documentation Agent, the
Arrangers and the Lenders is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its respective Affiliates, or any other Person and (B) none of the
Administrative Agent, the Syndication Agent, the Documentation Agent, any
Arranger or any Lender has any obligation to the Borrower or any of its
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Syndication Agent, the
Documentation Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its respective Affiliates, and none of the
Administrative Agent, the Syndication Agent, the Documentation Agent, the
Arrangers and the Lenders has any obligation to disclose any of such interests
to the Borrower or any of its respective Affiliates.  To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Syndication Agent, the Documentation
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.20 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “execute,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assump

-111-

 

--------------------------------------------------------------------------------

 

tions, amendments or other Loan Notices, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

10.21 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.22 Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 10.22 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

-112-

 

--------------------------------------------------------------------------------

 

10.24 ERISA.  

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this

-113-

 

--------------------------------------------------------------------------------

 

Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any of their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

The Remainder of This Page Is Intentionally Left Blank.

 

-114-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

/s/ Christopher T. Young

 

Name: Christopher T. Young

 

Title: EVP, Chief Financial Officer and Treasurer






[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Brenda Schriner

 

Name: Brenda Schriner

 

Title: Vice President






[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Matthew Koenig

 

Name: Matthew Koenig

 

Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Schedule 1.01(a)

Immaterial Subsidiaries

 

 

None.



--------------------------------------------------------------------------------

 

 

Schedule 1.01(b)

License Subsidiaries

 

 

Entravision Holdings, LLC



--------------------------------------------------------------------------------

 

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

Term B
Commitment

Applicable Percentage

Bank of America, N.A.

$300,000,000

100%

 



--------------------------------------------------------------------------------

 

Schedule 5.08

Material Real Property

 

None.

 



--------------------------------------------------------------------------------

 

Schedule 5.13

Subsidiaries and Other Equity Investments

 

(a) Subsidiaries

 

Subsidiaries

Record Owner

No. Shares/Interest

Entravision San Diego, Inc.

Entravision Communications Corporation

100

Los Cerezos Television Company

Entravision Communications Corporation

100

The Community Broadcasting Company of San Diego, Incorporated

Entravision Communications Corporation

100

Arizona Radio, Inc.

Entravision Communications Corporation

100

Aspen FM, Inc.

Entravision Communications Corporation

100

Channel Fifty Seven, Inc.

Entravision San Diego, Inc.

100

Latin Communications Group Inc.

Entravision Communications Corporation

100

Z-Spanish Media Corporation

Entravision Communications Corporation

100

Diamond Radio, Inc.

Entravision Communications Corporation

100

Entravision Texas L.P., Inc.

Z-Spanish Media Corporation

100

Vista Television, Inc.

Entravision San Diego, Inc.

100

Pulpo Media, Inc.

Entravision Communications Corporation

100

Entravision Holdings, LLC

Entravision Communications Corporation

100%

Entravision-Texas, G.P., LLC

Entravision-Texas L.P., Inc.

100%

Entravision Communications Company, L.L.C.

Entravision Communications Corporation

Entravision San Diego, Inc.

20%

80%

Entravision, L.L.C.

Entravision Communications Company, L.L.C.

100%

Entravision-El Paso, L.L.C.

Entravision Communications Company, L.L.C.

100%

Headway Holdings, LLC

Entravision Communications Corporation

100%

LCG, LLC

Latin Communications Group, Inc.

100%

Lotus/Entravision Reps LLC

Entravision Communications Corporation

100%

Todobebe, LLC

Entravision Communications Corporation

100%

Entravision-Texas Limited Partnership

 

Entravision-Texas L.P., Inc.

Entravision-Texas G.P., LLC

99%

1%

Comercializadora Frontera Norte, S. de R.L. de C.V.

Entravision Communications Company, L.L.C.

Entravision, L.L.C.

99.9%

 

0.1%

Entravision Pulpo, S. de R.L. de C.V.

Entravision Communications Company, L.L.C.

Entravision, L.L.C.

99.9%

 

0.1%

26 de Mexico, S. de R.L. de C.V.

Entravision, L.L.C.

Entravision-El Paso, L.L.C.

0.1%

99.9%

Televisora Alco, S. de R.L. de C.V.

Entravision Communications Company, L.L.C.

40%

Tele Nacional, S. de R.L. de C.V.

Televisora Alco, S. de R.L. de C.V.

99.9%

TVNorte, S. de R.L. de C.V.

Televisora Alco, S. de R.L. de C.V.

99.8%

Pulpo Media, SRL

Pulpo Media, Inc.

Latin Communications Group Inc.

60%

40%

Futuro, SRL

Latin Communications Group, Inc.

LCG, LLC

90%

10%

Tonsai S.A.

Latin Communications Group, Inc.

LCG, LLC

95%

5%



--------------------------------------------------------------------------------

 

Subsidiaries

Record Owner

No. Shares/Interest

HDW Group LLC

Tonsai, S.A.

100%

EVC Cocina Holdings LLC

Entravision Communications Corporation

100%

Headway Spain Digital Technology Services, S.L.U.

Headway Holdings, LLC

100%

Gigales, S.A.

Headway Spain Digital Technology Services, S.L.U.

100%

Zoudery .S.A.

Headway Spain Digital Technology Services, S.L.U.

100%

Headway Digital Media Technology SL

Headway Spain Digital Technology Services, S.L.U.

100%

Headway Digital Chile SPA

Headway Spain Digital Technology Services, S.L.U.

100%

Headway Digital Colombia Online

Headway Spain Digital Technology Services, S.L.U.

100%

Headway Digital North America LLC

Headway Spain Digital Technology Services, S.L.U.

100%

Mobrain Digital Ltd.

Headway Spain Digital Technology Services, S.L.U.

100%

Headway Digital Costa Rica SRL

Headway Spain Digital Technology Services, S.L.U.

Zoudery .S.A.

50%

 

50%

Headway Guatemala S.A.

Headway Spain Digital Technology Services, S.L.U.

Zoudery .S.A.

50%

 

50%

Headway Digital de Panamá S.A.

Headway Spain Digital Technology Services, S.L.U.

Zoudery .S.A.

50%

 

50%

Headway Digital de México S.A. de C.V.

Headway Spain Digital Technology Services, S.L.U.

Zoudery .S.A.

60%

 

40%

Headway Brasil Midia Online

Headway Spain Digital Technology Services, S.L.U.

Zoudery .S.A.

0.1%

 

99.9%

 

 

(b) Other Equity Investments

Current Legal Entities Owned

Record Owner

No. Shares/Interest

Chanclazo Studios, Inc.

Entravision Communications Corporation

12.5%

Cocina Vista, LLC

EVC Cocina Holdings, LLC

34.3%

 

 

 

 



--------------------------------------------------------------------------------

 

Schedule 5.27(b)

Station Disclosures

 

None.

 



--------------------------------------------------------------------------------

 

Schedule 5.27(e)

MVPD Disclosures

 

None.



--------------------------------------------------------------------------------

 

Schedule 6.20

Post-Closing Matters

 

 

1.

No later than 60 days after the Closing Date (or such longer period as may be
approved by the Administrative Agent in its sole discretion), the Borrower shall
deliver, or cause to be delivered, to the Administrative Agent Control
Agreements (as defined in the Security Agreement) with respect to each Deposit
Account, Securities Account or Commodities Account (as each term is defined in
the Security Agreement) required to be subject to a Control Agreement under the
terms of the Collateral Documents.

 

 



--------------------------------------------------------------------------------

 

Schedule 7.01

Existing Liens

 

Grantor

Secured Party

Filing No.
Filing Date

Jurisdiction

Description of Assets

Related Filings

Entravision Communications Corporation

GreatAmerica Financial Services Corporation

2014 3152816

07/28/2014

DE

Certain equipment

Amendment 2015 1057578

Entravision Communications Corporation

GreatAmerica Financial Services Corporation

2015 4583570

10/08/2015

DE

Certain equipment

None

Entravision Communications Corporation

GreatAmerica Financial Services Corporation

2016 2923975

05/16/2016

DE

Certain equipment

None

 

 

Cash collateral  in respect of the letters of credit set forth on Schedule 7.03.



--------------------------------------------------------------------------------

 

Schedule 7.03

Existing Indebtedness

 

Letters of credit to the parties and in the amounts set forth as follows:

 

 

 Colorado State

$50,000

 101 Constitution Trust

$365,304

 Worker's Comp, Property & Auto

$317,066

Total:

$732,370

 

 

 



--------------------------------------------------------------------------------

 

Schedule 7.09

Transactions with Affiliates

 

None.



--------------------------------------------------------------------------------

 

Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices

To the Borrower:

Entravision Communications Corporation
2425 Olympic Boulevard, Suite 6000 West
Santa Monica, California 90404
Attention: Walter F. Ulloa, Chairman and Chief Executive Officer
Facsimile: (310) 449-4706

With a copy to:

Entravision Communications Corporation
2425 Olympic Boulevard, Suite 6000 West
Santa Monica, California 90404
Attention: Christopher T. Young, Chief Financial Officer
Facsimile: (310) 449-4726

With a copy to:

Entravision Communications Corporation
2425 Olympic Boulevard, Suite 6000 West
Santa Monica, California 90404
Attention: General Counsel
Facsimile: (310) 449-1306

 

Administrative Agent:

 

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

 

Bank of America, N.A., as Administrative Agent

Credit Services

Mail Code:  TX2-984-03-23

2380 Performance Dr.

Richardson, TX  75082

Attention: Armando Gonzalez, Jr.

Telephone: 469-201-8330

Telecopier: 214-416-0948

Electronic Mail:  armando.a.gonzalez@bankofamerica.com

 

Wire Instruction:

Bank of America, New York, NY

ABA # 026009593

Account Name: Wire Clearing Acct for Syn Loans-LIQ

Account No.: 1366072250600

Attention: Armando Gonzalez

Ref.:  Entravision Communications Corporation  

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

Mail Code: WA3-132-01-01



--------------------------------------------------------------------------------

 

Houghton Banking Center

10623 NE 68th Street

Kirkland, WA  98033

Attention: Tiffany Shin

Telephone: 206-358-0078

Telecopier: 415-343-0561

Electronic Mail:  tiffany.shin@baml.com


Other Agents:

 

Royal Bank of Canada

Global Loan Administration

Brookfield Place

200 Vesey Street

New York, NY  10281-8098

Tel:       1-877-332-7455

Fax:      1-212-428-2372

Email:   RBCNewYorkGLA1@rbc.com

 

Wells Fargo Bank, National Association

301 S College Street

Floor 14

Charlotte, NC 28202-0901

Attention: Lindsay McGraw

Phone: 704-715-5426

Electronic Mail: lindsey.mcgraw@wellsfargo.com

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

FORM OF LOAN NOTICE

Date:  __________, 20__

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of November 30,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms not otherwise defined
herein but defined therein being used herein as therein defined), among
Entravision Communications Corporation, a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The undersigned hereby requests (select one):

☐A Credit Extension

☐A conversion of Loans from one Type to the other

☐A continuation of Eurodollar Rate Loans

 

 

 

1.

On _________________________ (a Business Day).

 

2.

In the amount of $__________________.

 

3.

Comprised of _____________________.

 



[Type and Class of Loan requested]

 

4.

For Eurodollar Rate Loans:  with an Interest Period of ___ months.

 

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

A-1

Loan Notice

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

__________, ____

$__________

 

[TERM B][INCREMENTAL TERM][INCREMENTAL REVOLVING] LOAN NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_______________ or its registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the [Term B][Incremental Term][Incremental Revolving] Loan made by the Lender to
the Borrower under that certain Credit Agreement, dated as of November 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms not otherwise defined herein but
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of the
[Term B][Incremental Term][each Incremental Revolving] Loan from the date of
such Loan until such principal amount is paid in full, at such interest rates
and at such times as provided in the Agreement.  All payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s
Office.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This [Term B Loan][Incremental Term Loan][Incremental Revolving Loan] Note (this
“Note”) is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  [Term
B][Incremental Term][Incremental Revolving] Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, Type, Interest Period (if applicable), amount
and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Remainder of Page Intentionally Left Blank.]




B-1

Note

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:




B-2

--------------------------------------------------------------------------------

 

[TERM B][INCREMENTAL TERM][INCREMENTAL REVOLVING] LOANS AND PAYMENTS WITH
RESPECT THERETO

Date

Type of Loan Made

Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-3

--------------------------------------------------------------------------------

 

EXHIBIT C

 

 

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:  __________, ____

To:Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 30, 2017
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms not otherwise defined herein but
defined therein being used herein as therein defined), among Entravision
Communications Corporation, a Delaware corporation (the “Borrower”), each lender
(collectively, the “Lenders” and individually, a “Lender”) from time to time
party to the Agreement and Bank of America, N.A. (“Bank of America”), as
Administrative Agent.

The undersigned Responsible Officer hereby certifies on behalf of the Borrower
as of the date hereof that he/she is the _______________ of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of a nationally
recognized independent public accounting firm or an independent certified public
accountant of nationally recognized standing and a copy of the management’s
discussion and analysis with respect to such financial statements, in each case
as required by such section.  **Not required if an Annual Report on form 10‑K is
filed with the SEC and is made publicly available through EDGAR.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date and a copy of management’s discussion and analysis with
respect to such financial statements, as required by such section.  Such
financial statements were prepared in accordance with GAAP for interim financial
information and are accompanied by the certifications required by the rules and
regulations of the SEC.  **Not required if a Quarterly Report on form 10‑Q is
filed with the SEC and is made publicly available through EDGAR.

2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and financial condition of the Borrower during the
accounting period covered by the attached financial statements.

3.To the knowledge of the undersigned, [Select one:] [No Default exists] or [A
Default exists.  The following (i) sets forth the details of such Default, (ii)
describes each material provision of the Agreement and the Loan Document that
may be materially implicated by the occurrence of such Default and (iii) sets
forth the actions the Borrower has taken or proposes to take with respect
thereto:]

4.The information set forth on Schedule 2 attached hereto is true and accurate
in all material respects on and as of the date of this Compliance Certificate.

5.To the extent adjustments made in accordance with Section 1.07 of the
Agreement are set forth on Schedule 2 attached hereto, the delivery of this
Compliance Certificate constitutes the notice required by Section 1.07 of the
Agreement.

C-1

Compliance Certificate

--------------------------------------------------------------------------------

 

6.[Select one:] [Attached as Schedule 3 is a list that identifies each
Immaterial Subsidiary as of the date of this Compliance Certificate.] or [There
has been no change in the list of Immaterial Subsidiaries since the later of the
Closing Date or the date of the last such list delivered to the Administrative
Agent.]

[Use following paragraph 7 only concurrently with the delivery of the fiscal
year-end financial statements]

7.As of the date hereof, [there has been no change to the information provided
in the Perfection Certificate delivered on the Closing Date, as supplemented by
each Perfection Certificate Supplement and additional Perfection Certificate, if
any, delivered to the Administrative Agent prior to the date hereof][the
Perfection Certificate Supplement attached as Schedule 4 hereto shows each
change to the information provided in the Perfection Certificate delivered on
the Closing Date, as supplemented by each Perfection Certificate Supplement and
additional Perfection Certificate, if any, delivered to the Administrative Agent
prior to the date hereof].

[Remainder of Page Intentionally Left Blank.]




C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20__.

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:




C-3

--------------------------------------------------------------------------------

 

For the Quarter/Year ended __________ (“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

 

I.   Calculation of the “Available Amount”

 

A.   the sum of

 

1.    100% of Cumulative Retained Excess Cash Flow for all fiscal years prior to
the Statement Date

$

2.    100% of the Eligible Equity Proceeds received by the Borrower during the
period from and including the Business Day immediately following the Closing
Date through and including the Statement Date

$

3.    if during the period from and including the Business Day immediately
following the Closing Date through and including the Statement Date, the
Borrower has designated and converted an Unrestricted Subsidiary to a Restricted
Subsidiary in accordance with the terms of the Agreement and such Person remains
a Restricted Subsidiary, without duplication, an amount equal to the lesser of
(i) the original amount of any investment by the applicable Loan Party in such
Unrestricted Subsidiary prior to the Statement Date and (ii) the fair market
value of the investment of the applicable Loan Party in such Unrestricted
Subsidiary at the time of such designation or conversion

$

4.    $50,000,000

$50,000,000

provided, however, that notwithstanding any provision in the foregoing to the
contrary, to the extent that any amounts which would be included in the
calculation of the Available Amount for any fiscal year pursuant to Line
(I)(A)(2) are required by any provision of any other agreement entered into by
any Loan Party with respect to other Indebtedness of any Loan Party, or any
other Subsidiary of any Loan Party, to repay or prepay obligations or
liabilities under such Indebtedness, such amounts may not be included in the
calculation of the Available Amount.

 

B.   minus the sum of

 

1.    the aggregate amount of Investments (including (x) Investments in
Unrestricted Subsidiaries and (y) Investments deemed made in Unrestricted
Subsidiaries upon the designation or conversion of any Restricted Subsidiary as
an Unrestricted Subsidiary) made relying on the permitted basket in Section
7.02(f) of the Agreement during the period commencing on the Closing Date and
ending on the Statement Date without taking into account of the intended usage
of the Available Amount at such Statement Date

$

C-4

--------------------------------------------------------------------------------

 

2.    the aggregate amount of Restricted Payments made relying on the permitted
basket in Section 7.06(c) of the Agreement during the period commencing on the
Closing Date and ending on the Statement Date without taking into account of the
intended usage of the Available Amount at such Statement Date

$

3.   the aggregate amount of prepayments, redemption, defeasance, repurchase or
cancellation of Indebtedness, made relying on the permitted basket in Section
7.18(a) of the Agreement during the period commencing on the Closing Date and
ending on the Statement Date without taking into account of the intended usage
of the Available Amount at such Statement Date; provided that if such
Indebtedness is purchased at a discount to par or cancelled, only the actual
amount of cash U.S. dollars spent to retire or cancel such Indebtedness shall be
included in such calculation

$

4.   Total usage (Lines I.B.1 + 2 + 3)

$

C.   Available Amount (Lines I.A.1 + 2 + 3 + 4 – Line I.B.4)

$

II.   Adjustments made to financial calculations in accordance with Section 1.07
of the Credit Agreement (if any)

 

 

 

C-5

--------------------------------------------------------------------------------

 

[SCHEDULE 3

 

Immaterial Subsidiaries]

 

 

[SCHEDULE 4

 

Perfection Certificate Supplement

 

[attached]]

C-10

--------------------------------------------------------------------------------

 

EXHIBIT D

 

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not
joint.]5  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:  ____________________________
[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:  _________________________  
[and is an [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower(s):  Entravision Communications Corporation

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

D-1

Assignment and Assumption

--------------------------------------------------------------------------------

 

4.Administrative Agent:  Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.Credit Agreement:  Credit Agreement, dated as of November 30, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time), among Entravision Communications Corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

6.Assigned Interest[s]:

Assignor[s]6

Assignee[s]7

Facility Assigned8

Aggregate Amount of Commitment/ Loans for all Lenders9

Amount of Commitment/ Loans Assigned10

Percentage Assigned of Commitment/ Loans11

CUSIP Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

[7.Trade Date:  __________]12

Effective Date:  __________, 20__  [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.,
“Term B Facility,” etc.)

8

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

10

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

D-2

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]13
[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

Title:

 

[NAME OF ASSIGNOR]

 

 

By:

 

 

Title:

 

 

ASSIGNEE[S]13

[NAME OF ASSIGNEE]

 

 

By:

 

 

Title:

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

 

Title:

 




 

12

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

D-3

--------------------------------------------------------------------------------

 

[Consented to and]14 Accepted:


BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Title:

 

[Consented to:]15


Entravision Communications Corporation,

as Borrower

 

 

 

 

By:

 

 

Title:

 




 

13

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

14

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

D-4

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

 

Credit Agreement dated as of November 30, 2017 by and among
Entravision Communications Corporation, as the Borrower, Bank of America, N.A.,
as Administrative Agent, and the Lenders party thereto from time to time

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1.Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under Section 10.06(b) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(b) of the Credit Agreement), (iii) it is not a Defaulting Lender,
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(v) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (vi) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(viii) if it is a Foreign Lender attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee, and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed

D-5

--------------------------------------------------------------------------------

 

counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

D-6

--------------------------------------------------------------------------------

 

EXHIBIT E

 

 

GUARANTY

This GUARANTY (this “Guaranty”), dated as of November 30, 2017, is made by each
of the parties listed on the signature pages hereof and each other Person who
shall become a party hereto by execution of a Joinder to Guaranty (collectively,
the “Guarantors,” and each, a “Guarantor”), in favor Bank of America, N.A., as
Administrative Agent, for its benefit and the benefit of the Guarantied Parties
referred to below.

W I T N E S S E T H:

Entravision Communications Corporation, a Delaware corporation (the “Borrower”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent (hereinafter, the “Administrative Agent”), are parties to
that certain Credit Agreement dated as of even date herewith (such agreement,
together with all amendments, restatements, extensions, supplements or other
modifications, the “Credit Agreement,” and capitalized terms not defined herein
but defined therein being used herein as therein defined).

The Borrower and each of the Guarantors are members of the same consolidated
group of companies and are engaged in operations which require financing on a
basis in which credit can be made available from time to time to the Borrower
and the Guarantors, and the Guarantors will derive direct and indirect economic
benefit from the Loans under the Credit Agreement.

It is a condition precedent to the obligation of the Lenders to make Loans under
the Credit Agreement that the Guarantors shall have executed and delivered this
Guaranty.

The Lenders, the Administrative Agent, any Cash Management Bank, any Hedge Bank,
the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document and any of the other Secured Parties are herein
referred to as the “Guarantied Parties.”

NOW, THEREFORE, in consideration of the premises and to induce the Lenders to
make Loans, the Guarantors hereby agree as follows:

SECTION 1.   Guaranty.  The Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee to the Administrative Agent for the
benefit of the Guarantied Parties the full and prompt payment when due, whether
at stated maturity, by acceleration or otherwise, of, and the performance of the
Obligations (the “Guarantied Obligations”).  Upon failure of the Borrower to pay
any of the Guarantied Obligations when due after the giving by the
Administrative Agent and/or the Lenders of any notice and the expiration of any
applicable cure period in each case provided for in the Credit Agreement or the
other Loan Documents (whether at stated maturity, by acceleration or otherwise),
the Guarantors hereby further jointly and severally agree to promptly pay the
same after the Guarantors’ receipt of notice from the Administrative Agent of
the Borrower’s failure to pay the same, without any other demand or notice
whatsoever, including without limitation, any notice having been given to any
Guarantor of either the acceptance by the Guarantied Parties of this Guaranty or
the creation or incurrence of any of the Guarantied Obligations.  This Guaranty
is an absolute guaranty of payment and performance of the Guarantied Obligations
and not a guaranty of collection, meaning that it is not necessary for the
Guarantied Parties, in order to enforce payment by the Guarantors, first or
contemporaneously to accelerate payment of any of the Guarantied Obligations, to
institute suit or exhaust any rights against any Loan Party, or to enforce any
rights against any Collateral.  Notwithstanding anything herein or in any other
Loan Document to the contrary, in any action or proceeding involving any state
corporate law, or any state or federal bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if, as a result of
applicable law relating to fraudulent conveyance or fraudulent transfer,
including Section 548 of Bankruptcy Code or any applicable provisions of
comparable state law (collectively, “Fraudulent Transfer Laws”), the obligations
of any Guarantor under this Section 1 would otherwise, after giving effect to
(a) all other liabilities of such Guarantor, contingent or otherwise, that are
relevant under such Fraudulent Transfer Laws (specifically excluding, however,
any liabilities of such Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and (b) to the value as
assets of such Guarantor (as determined under the appli

E-1

Guaranty

--------------------------------------------------------------------------------

 

cable provisions of such Fraudulent Transfer Laws) of any rights of subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to (i) applicable requirements of applicable Laws, (ii) Section 10
hereof or (iii) any other contractual obligations providing for an equitable
allocation among such Guarantor and other Subsidiaries of the Borrower of
obligations arising under this Guaranty or other guaranties of the Guarantied
Obligations by such parties, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Section 1, then the amount of such
liability shall, without any further action by such Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

SECTION 2.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Notes and the other Loan Documents, without set-off or
counterclaim, and regardless of any applicable Laws now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto.  The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of:

(a)    any lack of validity or enforceability of any provision of any other Loan
Document or any other agreement or instrument relating to any Loan Document, or
avoidance or subordination of any of the Guarantied Obligations;

(b)    any change in the time, manner or place of payment of, or in any other
term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Notes or any of the
other Loan Documents (other than this Guaranty);

(c)    any exchange, release or non-perfection of any Lien on any Collateral
for, or any release of any other Loan Party or amendment or waiver of any term
of any other guaranty of, or any consent to departure from any requirement of
any other guaranty of, all or any of the Guarantied Obligations;

(d)    the absence of any attempt to collect any of the Guarantied Obligations
from the Borrower or from any other Loan Party or any other action to enforce
the same or the election of any remedy by any of the Guarantied Parties;

(e)    any waiver, consent (except with respect to the express purpose of such
waiver or consent), extension, forbearance or granting of any indulgence by any
of the Guarantied Parties with respect to any provision of any other Loan
Document;

(f)    the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;

(g)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

(h)    any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of the Borrower or any Guarantor other than
payment or performance of the Guarantied Obligations.

SECTION 3.   Waiver.

(a)  Each Guarantor hereby (i) waives (to the fullest extent permitted by
applicable law) (A) promptness, diligence, and, except as otherwise provided
herein, notice of acceptance and any and all other notices, including, without
limitation, notice of intent to accelerate and notice of acceleration, with
respect to any of the Guarantied Obligations or this Guaranty, (B) any
requirement that any of the Guarantied Parties protect, secure, perfect or
insure any security interest in or other Lien on any property subject thereto or
exhaust any right or take any action against the Borrower or any other Person or
any collateral, (C) the filing of any claim with a court in the event of
receivership or bankruptcy of the Borrower or any other Loan Party, (D) except
as otherwise provided herein or in the other Loan Documents, protest or notice
with respect to nonpayment of all or any of the Guarantied Obligations,

E-2

--------------------------------------------------------------------------------

 

(E) the benefit of any statute of limitation, (F) except as otherwise provided
herein or in the other Loan Documents, all demands whatsoever (and any
requirement that demand be made on the Borrower or any other Person as a
condition precedent to such Guarantor’s obligations hereunder), (G) all rights
by which any Guarantor might be entitled to require suit on an accrued right of
action in respect of any of the Guarantied Obligations or require suit against
the Borrower or any other Guarantor or Person, (H) any defense based upon an
election of remedies by any Guarantied Party, (I) notice of any events or
circumstances set forth in clauses (a) through (h) of Section 2 hereof, (J) any
defense arising by reason of any disability or other defense of the Borrower or
any other Guarantor, or the cessation from any cause whatsoever (including any
act or omission of the Guarantied Parties) of the liability of the Borrower; (K)
any defense based on any claim that any Guarantor’s obligations exceed or are
more burdensome than those of the Borrower, (L) any benefit of and any right to
participate in any security now or hereafter held by any Guarantied Party, (M)
any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of the Guarantors under this
Guaranty or (N) any and all other defenses or benefits that may be derived from
or afforded by applicable law limiting the liability of or exonerating
Guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash; and (ii)
covenants and agrees that, except as otherwise agreed by the parties in
accordance with the terms of the Credit Agreement, this Guaranty will not be
discharged except (i) by complete payment and performance of the Guarantied
Obligations and any other obligations of such Guarantor contained herein or (ii)
as to any Guarantor, upon the Disposition of all of the Equity Interests of such
Guarantor as permitted under the Credit Agreement.

(b)  If, in the exercise of any of its rights and remedies in accordance with
the provisions of applicable Laws, any of the Guarantied Parties shall forfeit
any of its rights or remedies, including, without limitation, its right to enter
a deficiency judgment against the Borrower or any other Person, whether because
of any applicable Laws pertaining to “election of remedies” or the like, each
Guarantor hereby consents to such action by such Guarantied Party and waives any
claim based upon such action.  Any election of remedies which, by reason of such
election, results in the denial or impairment of the right of such Guarantied
Party to seek a deficiency judgment against the Borrower shall not impair the
obligation of such Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of such Guarantor contained herein.

(c)  In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by applicable Laws or under any
of the Loan Documents, to the extent not prohibited by applicable Laws, such
Guarantied Party may bid all or less than the amount of the Guarantied
Obligations and the amount of such bid, if successful, need not be paid by such
Guarantied Party but shall be credited against the Guarantied Obligations.

(d)  Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on the Collateral, to the extent permitted by law such
Guarantor agrees to pay to the Administrative Agent for the account of the
Guarantied Parties, upon demand therefor, for application to the Guarantied
Obligations, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Guarantied Parties.

(e)  Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each other Loan Party, and of all
other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal.  Each
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
any Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance.  In the event that any of the
Guarantied Parties in its sole discretion undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guarantied Party
shall be under no obligation (i) to undertake any investigation not a part of
its regular business routine, (ii) to disclose any information which, pursuant
to accepted and reasonable banking or commercial finance practices, such
Guarantied Party wishes to maintain as confidential, or (iii) to make any other
or future disclosures of such information or any other information to such
Guarantor.

E-3

--------------------------------------------------------------------------------

 

(f)  Each Guarantor consents and agrees that the Guarantied Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or otherwise
in connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

SECTION 4.  Representations and Warranties.  Each Guarantor hereby represents
and warrants to the Guarantied Parties that the representations and warranties
set forth in Article V of the Credit Agreement as they relate to such Guarantor
or to the Loan Documents to which such Guarantor is a party are true and correct
in all material respects in the manner specified in the Credit Agreement and the
Guarantied Parties shall be entitled to rely on each of them as if they were
fully set forth herein.

SECTION 5.  Amendments, Etc.  Subject to Section 10.01 of the Credit Agreement,
no amendment or waiver of any provision of this Guaranty nor consent to any
departure by any Guarantor herefrom shall in any event be effective unless the
same shall be in writing, approved by the Required Lenders (or by all the
Lenders where the approval of each Lender is required under the Credit
Agreement), the Guarantors and the Borrower, and signed by the Administrative
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided however, that
the joinder of additional guarantors as parties to this Guaranty shall not
require the consent of any party hereto.

SECTION 6.  Addresses for Notices.  All notices and other communications
provided for hereunder shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement, provided that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of the Borrower at the Borrower’s then current
address (or facsimile number) for notice under the Credit Agreement.

SECTION 7.  No Waiver; Remedies.

(a)  No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by applicable
Law or any of the other Loan Documents.

(b)  No waiver by the Guarantied Parties of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any of the Guarantied Parties permitted hereunder shall in way affect
or impair any of the rights of the Guarantied Parties or the obligations of any
Guarantor under this Guaranty or under any of the other Loan Documents, except
as specifically set forth in any such waiver.  Any determination by a court of
competent jurisdiction of the amount of any principal and/or interest or other
amount constituting any of the Guarantied Obligations shall be conclusive and
binding on each Guarantor irrespective of whether such Guarantor was a party to
the suit or action in which such determination was made provided that the
Borrower was so a party.

SECTION 8.  Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default under the Credit Agreement, each Guarantied Party and each
of its Affiliates entering into a Swap Contract (provided that such Lender was a
Lender at the time such Swap Contract was entered into) with the Borrower or any
Affiliate of the Borrower is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Laws, to set-off and apply
any and all deposits (general or special (except trust and escrow accounts),
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Guarantied Party or any such Affiliate to or for the
credit or the account of each Guarantor against any and all of the obligations
of such Guarantor now or hereafter existing under this Guaranty, irrespective of
whether or not such Guarantied Party or any such Affiliate shall have made any
demand under this Guaranty and although such obligations may be contingent and
unmatured; provided, however, such Lender or any such Affiliate shall promptly
notify such Guarantor and the Borrower after such set-off and the application
made by such Guarantied Party.  The rights of each such Guarantied Party and
each of their respective Affiliates under this Section 8 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Guarantied Party and any such Affiliate may have.

SECTION 9.  Continuing Guaranty; Transfer of Notes.  Subject to Section 9.10 of
the Credit Agreement relating to the release of Restricted Subsidiaries from
their obligations under the Guaranty, this Guaranty (a)(i)

E-4

--------------------------------------------------------------------------------

 

is a continuing guaranty and shall remain in full force and effect until the
date upon which all of the Guarantied Obligations are paid in full (other than
contingent indemnification and reimbursement obligations) and appropriate credit
support for all outstanding Secured Hedge Agreements and Secured Cash Management
Agreements has been provided (the “Release Date”) and (ii) is binding upon each
Guarantor, its permitted successors and assigns, and (b) inures to the benefit
of and may be enforceable by the Guarantied Parties and their respective
successors, permitted transferees, and permitted assigns.  Without limiting the
generality of the foregoing clause (b), each of the Guarantied Parties may
assign or otherwise transfer any Note held by it or the Guarantied Obligations
owed to it to any other Person, and such other Person shall thereupon become
vested with all the rights in respect thereof granted to such Guarantied Party
herein or otherwise with respect to such of the Notes and the Guarantied
Obligations so transferred or assigned, subject, however, to compliance with the
provisions of Section 10.06 of the Credit Agreement in respect of
assignments.  Pursuant to the terms of Section 10.06(a) of the Credit Agreement,
no Guarantor (except to the extent such Guarantor is permitted in a transaction
permitted by the terms of the Credit Agreement) may assign or otherwise transfer
any of its obligations under this Guaranty without the prior written consent of
the Administrative Agent and each Lender.

SECTION 10.  Reimbursement.  To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guarantied Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guarantied Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth at the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors at the date enforcement is sought
hereunder, then such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought.  Notwithstanding
anything to the contrary, each Guarantor agrees that the Guarantied Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing its guaranty herein or effecting the
rights and remedies of the Guarantied Parties hereunder.  This Section 10 is
intended only to define the relative rights of the Guarantors, and nothing set
forth in this Section 10 is intended to or shall impair the obligations of the
Guarantors, jointly and severally, to pay to the Guarantied Parties the
Guarantied Obligations as and when the same shall become due and payable in
accordance with the terms hereof.

SECTION 11.  Reinstatement.  This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall, to the fullest extent permitted by applicable Laws, continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Guarantied Obligations, or any part thereof, is, pursuant to
applicable Laws, rescinded or reduced in amount, or must otherwise be restored
or returned by any obligees of the Guarantied Obligations or such part thereof,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made.  In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Guarantied Obligations shall, to the fullest extent permitted by law, be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 12.  GOVERNING LAW; SUBMISSION TO JURISDICTION AND WAIVER OF VENUE.

(a)  GOVERNING LAW.  THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)  SUBMISSION TO JURISDICTION; WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY
GUARANTIED PARTY, OR ANY RELATED PARTY OF THE

E-5

--------------------------------------------------------------------------------

 

FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
CONNECTION WITH THE GUARANTY IN THE COURTS OF ANY JURISDICTION RELATING TO
TAKING ENFORCEMENT ACTIONS AGAINST THE COLLATERAL.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY IN
ANY COURT REFERRED TO HEREIN.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

SECTION 13.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 14.  Section Titles.  The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Guaranty.

SECTION 15.  Execution in Counterparts.  This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

SECTION 16.  Miscellaneous.  All references herein to the Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or such Guarantor.  All references to the singular shall be deemed to
include the plural where the context so requires. The Guarantied Parties’ books
and records showing the amount of the Guaranteed Obligations shall be admissible
in evidence in any action or proceeding, and shall be binding upon the
Guarantors and conclusive, absent manifest error, for the purpose of
establishing the amount of the Guaranteed Obligations.  

SECTION 17.  Subrogation and Subordination.

(a)  Subrogation.  Notwithstanding any reference to subrogation contained herein
to the contrary, each Guarantor hereby agrees that, until the Release Date, it
shall not exercise any rights which it may have or hereafter acquire against the
Borrower that arise from the existence, payment, performance or enforcement of
such Guaran

E-6

--------------------------------------------------------------------------------

 

tor’s obligations under this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution, indemnification, any
right to participate in any claim or remedy of any Lender against the Borrower
or any Collateral which any Lender now has or hereafter acquires, whether or not
such claim, remedy or right arises in equity, or under contract, statutes or
common law, including without limitation, the right to take or receive from the
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other
rights.  If any amount shall be paid to any Guarantor in violation of the
preceding sentence and the Guarantied Obligations shall not have been paid in
full, such amount shall be deemed to have been paid to such Guarantor for the
benefit of, and held in trust for the benefit of, the Guarantied Parties, and
shall forthwith be paid to the Administrative Agent to be credited and applied
upon the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Credit Agreement.  Each Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section 17 is knowingly made in contemplation of such benefits.

(b)  Subordination.  With respect to each Guarantor, all debt and other
liabilities of the Borrower or any other Loan Party to such Guarantor (“Loan
Party Debt”) are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Guarantied Obligations to the extent provided
below.

(i)   Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Loan Party
Debt or any security therefor, except as specifically allowed pursuant to clause
(ii) below;

(ii)   Notwithstanding the provisions of clause (i) above, the Borrower and each
other Loan Party may pay to such Guarantor and such Guarantor may request,
demand, accept and receive and retain from the Borrower payments, credits or
reductions of all or any part of the amounts owing under the Loan Party Debt or
any security therefor on the Loan Party Debt, provided that the Borrower’s and
other Loan Party’s right to pay and such Guarantor’s right to receive any such
amount shall automatically and be immediately suspended and cease (A) upon the
occurrence and during the continuance of an Event of Default or (B) if, after
taking into account the effect of such payment, an Event of Default would occur
and be continuing.  Such Guarantor’s right to receive amounts under this clause
(ii) (including any amounts which theretofore may have been suspended) shall
automatically be reinstated at such time as the Event of Default which was the
basis of such suspension has been cured or waived (provided that no subsequent
Event of Default has occurred) or such earlier date, if any, as the
Administrative Agent gives notice to the Guarantors of reinstatement by the
Required Lenders, in the Required Lenders’ sole discretion;

(iii)   If any Guarantor receives any payment on the Loan Party Debt in
violation of this Guaranty, such Guarantor will hold such payment in trust for
the Guarantied Parties and will immediately deliver such payment to the
Administrative Agent; and

(iv)   In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against the Borrower or any other Loan Party (an “Insolvency
Proceeding”) and subject to court orders issued pursuant to the Bankruptcy Code,
the Guarantied Obligations shall first be paid, discharged and performed in full
before any payment or performance is made upon the Loan Party Debt
notwithstanding any other provisions which may be made in such Insolvency
Proceeding.  In the event of any Insolvency Proceeding, each Guarantor will at
any time prior to the Release Date (A) file, at the request of any Guarantied
Party, any claim, proof of claim or similar instrument necessary to enforce the
Borrower’s or such other Loan Party’s obligation to pay the Loan Party Debt, and
(B) hold in trust for and pay to the Guarantied Parties any and all monies,
obligations, property, stock dividends or other assets received in any such
proceeding on account of the Loan Party Debt in order that the Guarantied
Parties may apply such monies or the cash proceeds of such other assets to the
Guarantied Obligations.

SECTION 18.   Rate Provision.  It is not the intention of any Guarantied Party
to make an agreement violative of the laws of any applicable jurisdiction
relating to usury.  Regardless of any provision in this Guaranty, no Guarantied
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Maximum
Rate.  In no event shall any Guarantor be obligated to pay any

E-7

--------------------------------------------------------------------------------

 

amount in excess of the Maximum Rate.  If from any circumstance the
Administrative Agent or any Guarantied Party shall ever receive, collect or
apply anything of value deemed excess interest under applicable Law, an amount
equal to such excess shall be applied to the reduction of the principal amount
of outstanding Loans, and any remainder shall be promptly refunded to the
payor.  In determining whether or not interest paid or payable with respect to
the Guarantied Obligations, under any specified contingency, exceeds the Maximum
Rate, the Guarantors and the Guarantied Parties shall, to the maximum extent
permitted by applicable Law,

(a)   characterize any non-principal payment as an expense, fee or premium
rather than as interest,

(b)   amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such Guarantied Obligations so that the interest
paid on account of such Guarantied Obligations does not exceed the Maximum Rate
and/or (c) allocate interest between portions of such Guarantied Obligations;
provided that if the Guarantied Obligations are paid and performed in full prior
to the end of the full contemplated term thereof, and if the interest received
for the actual period of existence thereof exceeds the Maximum Rate, the
Guarantied Parties shall refund to the payor the amount of such excess or credit
the amount of such excess against the total principal amount owing, and, in such
event, no Guarantied Party shall be subject to any penalties provided by any
laws for contracting for, charging or receiving interest in excess of the
Maximum Rate.

SECTION 19.   Severability.  Any provision of this Guaranty which is for any
reason prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 20.   ENTIRE AGREEMENT.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER
HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

SECTION 21.   Additional Guarantors.  Any Person that becomes a Restricted
Subsidiary of Borrower that is a Domestic Subsidiary (other than an Excluded
Subsidiary) or ceases to be an Excluded Subsidiary subsequent to the date hereof
and that was not a “Guarantor” under this Guaranty at the time of initial
execution hereof shall become a “Guarantor” hereunder by executing and
delivering to the Administrative Agent a Joinder to Guaranty, in the form
attached hereto as Exhibit A, in accordance with Section 6.12 of the Credit
Agreement.  Any such Restricted Subsidiary shall thereafter be deemed a
“Guarantor” for all purposes under this Guaranty.  If a Guarantor ceases to be a
Subsidiary or ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents, the Administrative Agent may, at its option
and in its discretion, release such Guarantor from its obligations hereunder in
accordance with Section 9.10 of the Credit Agreement.

SECTION 22.   Tax Provisions Incorporated By Reference.  The provisions of
Section 3.01 of the Credit Agreement are incorporated herein, mutatis mutandis,
as if a part hereof, and shall apply to each Guarantor as if such Guarantor
were, in fact, the Borrower.

SECTION 23.   Expenses.  The Guarantors hereby jointly and severally agree to
pay the costs and expenses relating to the enforcement or protection of the
Guarantied Parties’ rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of the Guarantied Parties in any
proceeding under any Debtor Relief Laws in accordance with Section 10.04(a) of
the Credit Agreement.  The obligations of the Guarantors under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

SECTION 24.   Condition of Borrower.  The Guarantors acknowledge and agree that
they have the sole responsibility for, and have adequate means of, obtaining
from the Borrower and any other Guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
Guarantor as such Guarantor requires, and that the Guarantied Parties have no
duty, and the Guarantors are not relying on the Guarantied Parties at any time,
to disclose to the Guarantors any information relating to the business,
operations or

E-8

--------------------------------------------------------------------------------

 

financial condition of the Borrower or any other Guarantor (the Guarantors
waiving any duty on the part of the Guarantied Parties to disclose such
information and any defense relating to the failure to provide the same).  

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK




E-9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

GUARANTORS:

 

[GUARANTORS]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

E-10

--------------------------------------------------------------------------------

 

EXHIBIT A

JOINDER TO GUARANTY

THIS JOINDER TO GUARANTY (“Joinder”) is made by the undersigned as of
[__________, 20__], to the Guaranty, dated as of November 30, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by certain Subsidiaries of Entravision Communications Corporation (the
“Borrower”) in favor of the Guarantied Parties.  Unless otherwise defined
herein, capitalized terms which are defined in the Guaranty are used herein as
so defined.

WITNESSETH:

The Guaranty provides that any Restricted Subsidiary of the Borrower that is a
Domestic Subsidiary (other than an Excluded Subsidiary), although not a
Guarantor thereunder at the time of the initial execution thereof, may become a
Guarantor under the Guaranty upon the delivery to the Administrative Agent of a
joinder in substantially the form of this Joinder to Guaranty.

The undersigned was not a Restricted Subsidiary and Domestic Subsidiary of the
Borrower on the date of the Guaranty, or was an Excluded Subsidiary on the date
of the Guaranty and, therefore, was not a party to the Guaranty but now desires
to become a Guarantor thereunder.

NOW, THEREFORE, the undersigned hereby agrees as follows:

SECTION 1.   Joinder.  The undersigned agrees to be bound by all of the
provisions of the Guaranty applicable to a Guarantor thereunder and agrees that
it shall, on the date this Joinder is accepted by the Administrative Agent,
become a Guarantor, for all purposes of the Guaranty to the same extent as if
originally a party thereto, including without limitation the joint and several,
unconditional and irrevocable guarantee to the Administrative Agent for the
benefit of the Guarantied Parties of the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of the Guarantied Obligations.  Each reference to a “Guarantor” in
the Guaranty shall be deemed to include the undersigned.

SECTION 2.   Affirmations.  The undersigned hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the waivers, representations, warranties, acknowledgements and certifications
applicable to any Guarantor contained in the Guaranty.

SECTION 3.   Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 6 of the Guaranty.

SECTION 4.   Severability.  If any provision of this Joinder is held to be
illegal, invalid, or unenforceable under present or future Laws during the term
thereof, such provision shall be fully severable, this Joinder shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof, and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom.  Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Joinder a legal, valid, and enforceable
provision as similar in terms to the illegal, invalid, or unenforceable
provision as may be possible.

SECTION 5.   Delivery.  The undersigned hereby irrevocably waives notice of
acceptance of this Joinder and acknowledges that the Obligations are and shall
be deemed to be incurred, and credit extensions under the Loan Documents made
and maintained, in reliance on this Joinder and the Guarantor’s joinder as a
party to the Guaranty as herein provided.

SECTION 6.   GOVERNING LAW.  THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  The provisions of Section 12
of the Guaranty are hereby incorporated by reference as if fully set forth
herein.

A-1

Joinder to Guaranty

--------------------------------------------------------------------------------

 

SECTION 7.   Waiver of Jury Trial.   THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THE THIS JOINDER, THE GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  THE
UNDERSIGNED (A) CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS JOINDER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

SECTION 8.   ENTIRETY.  THIS JOINDER, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the undersigned has caused this Joinder to Guaranty to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NAME OF SUBSIDIARY]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

A-2

--------------------------------------------------------------------------------

 

EXHIBIT F

 

 

SECURITY AGREEMENT

By

ENTRAVISION COMMUNICATIONS CORPORATION,

as Borrower

and

THE GUARANTORS PARTY HERETO

in favor of

BANK OF AMERICA, N.A.,

as Administrative Agent

______________________

Dated as of November 30, 2017

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

 

PREAMBLE

 

1

RECITALS

 

1

AGREEMENT

 

1

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

 

 

SECTION 1.1.

Definitions

2

SECTION 1.2.

Interpretation

5

SECTION 1.3.

Resolution of Drafting Ambiguities

6

SECTION 1.4.

Perfection Certificate

6

 

ARTICLE II

 

GRANT OF SECURITY AND OBLIGATIONS

 

 

 

SECTION 2.1.

Grant of Security Interest

6

SECTION 2.2.

Filings

7

 

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

 

 

 

SECTION 3.1.

Delivery of Certificated Securities Collateral

7

SECTION 3.2.

Perfection of Uncertificated Securities Collateral

8

SECTION 3.3.

Financing Statements and Other Filings; Maintenance of Perfected

 

 

    Security Interest

8

SECTION 3.4.

Other Actions

8

SECTION 3.5.

Joinder of Additional Guarantors

10

SECTION 3.6.

Supplements; Further Assurances

10

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

SECTION 4.1.

Title

11

SECTION 4.2.

Validity of Security Interest

11

SECTION 4.3.

Defense of Claims; Transferability of Collateral

11

SECTION 4.4.

Other Financing Statements

11

SECTION 4.5.

Changes in Locations, Name, Etc

11

SECTION 4.6.

Due Authorization and Issuance

11

SECTION 4.7.

Consents, etc.

12

SECTION 4.8.

Collateral

12

 

-i-

--------------------------------------------------------------------------------

Page

ARTICLE V

 

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

 

 

 

SECTION 5.1.

Pledge of Additional Securities Collateral

12

SECTION 5.2.

Voting Rights; Distributions; etc.

12

SECTION 5.3.

Defaults, etc

13

SECTION 5.4.

Certain Agreements of Pledgors As Holders of Equity Interests

13

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

 

 

 

SECTION 6.1.

Grant of Intellectual Property License

13

SECTION 6.2.

Protection of Administrative Agent’s Security

14

SECTION 6.3.

After-Acquired Property

14

SECTION 6.4.

Litigation

14

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

 

 

 

SECTION 7.1.

Maintenance of Records

15

SECTION 7.2.

Legend

15

SECTION 7.3.

Modification of Terms, etc

15

SECTION 7.4.

Collection

15

 

ARTICLE VIII

 

TRANSFERS

 

 

 

SECTION 8.1.

Transfers of Collateral

15

 

ARTICLE IX

 

REMEDIES

 

 

 

SECTION 9.1.

Remedies

16

SECTION 9.2.

Notice of Sale

17

SECTION 9.3.

Waiver of Notice and Claims

17

SECTION 9.4.

Certain Sales of Collateral

17

SECTION 9.5.

No Waiver; Cumulative Remedies

18

SECTION 9.6.

Certain Additional Actions Regarding Intellectual Property

18

 

ARTICLE X

 

APPLICATION OF PROCEEDS

 

 

 

SECTION 10.1.

Application of Proceeds

19

 

-ii-

--------------------------------------------------------------------------------

Page

ARTICLE XI

 

MISCELLANEOUS

 

 

 

SECTION 11.1.

Concerning Administrative Agent

19

SECTION 11.2.

Administrative Agent May Perform; Administrative Agent Appointed

 

 

    Attorney-in-Fact

20

SECTION 11.3.

Continuing Security Interest; Assignment

20

SECTION 11.4.

Termination; Release

20

SECTION 11.5.

Modification in Writing

21

SECTION 11.6.

Notices

21

SECTION 11.7.

Governing Law, Consent to Jurisdiction and Service of Process;

 

 

    Waiver of Jury Trial

21

SECTION 11.8.

Severability of Provisions

21

SECTION 11.9.

Execution in Counterparts

21

SECTION 11.10.

Business Days

21

SECTION 11.11.

No Credit for Payment of Taxes or Imposition

21

SECTION 11.12.

No Claims Against Administrative Agent

21

SECTION 11.13.

No Release

22

SECTION 11.14.

Obligations Absolute

22

SECTION 11.15.

FCC Matters.

22

 

 

 

SIGNATURES

 

S-1

 

 

 

EXHIBIT 1

Form of Issuer’s Acknowledgment

 

EXHIBIT 2

Form of Securities Pledge Amendment

 

EXHIBIT 3

Form of Joinder Agreement

 

EXHIBIT 4

Form of Copyright Security Agreement

 

EXHIBIT 5

Form of Patent Security Agreement

 

EXHIBIT 6

Form of Trademark Security Agreement

 

 

 

-iii-

--------------------------------------------------------------------------------



SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of November 30, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by Entravision
Communications Corporation, a Delaware corporation (the “Borrower”), and the
Guarantors from time to time party hereto (the “Guarantors”), as pledgors,
assignors and debtors (the Borrower, together with the other Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity and together with any successors in such
capacity, the “Administrative Agent”).

R E C I T A L S :

A.   The Borrower, the Administrative Agent and the lending institutions listed
therein have, in connection with the execution and delivery of this Agreement,
entered into that certain credit agreement, dated as of November 30, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; which term shall also include and refer to
any increase in the amount of indebtedness under the Credit Agreement and any
refinancing or replacement of the Credit Agreement).

B.   Each Guarantor has, pursuant to the Guaranty, unconditionally guaranteed
the Obligations.

C.   The Pledgors will receive substantial benefits from the execution, delivery
and performance of the obligations under the Credit Agreement and the other Loan
Documents and each is, therefore, willing to enter into this Agreement.

D.   This Agreement is given by each Pledgor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.

E.   It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement and (ii) the performance of the obligations of the
Secured Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements that constitute Obligations that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1.   Definitions.  

(a)   Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Software”;
“Supporting Obligations”; and “Tangible Chattel Paper.”

(b)   Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit
Agreement.  Section 1.02 of the Credit Agreement shall apply herein mutatis
mutandis.

(c)   The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9‑104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8‑106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9‑106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

-2-

--------------------------------------------------------------------------------

 

“Copyrights” shall mean, collectively, all copyrights (whether statutory or
common law, whether established or registered in the United States or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (ii) renewals, supplements and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and all accounts and
sub-accounts relating to any of the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
person and the benefits of any and all collateral or other security given by any
other person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Collateral or any of the Mortgaged
Property, (v) all lists, books, records, correspondence, ledgers, printouts,
files (whether in printed form or stored electronically), tapes and other papers
or materials containing information relating to any of the Collateral or any of
the Mortgaged Property, including all customer or tenant lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Collateral or any of the Mortgaged Property
and all media in which or on which any of the information or knowledge or data
or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data,
(vi) all licenses, consents, permits, variances, certifications, authorizations
and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

-3-

--------------------------------------------------------------------------------

 

“Intellectual Property” shall mean, collectively, Patents, Trademarks,
Copyrights and Technology.

“Intellectual Property Collateral” shall mean, collectively, all Patents,
Trademarks, Copyrights, Technology, and Intellectual Property Licenses of each
Pledgor, whether now or hereafter owned, licensed or acquired.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Intellectual Property or Intellectual
Property Collateral, whether such Pledgor is a licensor or licensee, distributor
or distributee under any such license or distribution agreement, together with
any and all (i) renewals, extensions, supplements, amendments and continuations
thereof, (ii) income, fees, royalties, damages, claims and payments now and
hereafter due and/or payable thereunder and with respect thereto including
damages and payments for past, present or future infringements, breaches or
violations thereof, (iii) rights to sue for past, present and future
infringements, breaches or violations thereof and (iv) other rights to use,
exploit or practice any or all of the IP Rights or Intellectual Property
Collateral.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, applied for, or allowed in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to the
foregoing, (ii) inventions, discoveries, designs and improvements described or
claimed therein, (iii) reissues, divisions, continuations, reexaminations,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Permitted Liens” shall mean the Liens permitted to be incurred under Section
7.01 of the Credit Agreement.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on
Schedules 9(a) and 9(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organization Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organization Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired

-4-

--------------------------------------------------------------------------------

 

by such Pledgor in any manner, and (iii) all Equity Interests issued in respect
of the Equity Interests referred to in clause (i) or (ii) upon any consolidation
or merger of any issuer of such Equity Interests.  For the avoidance of doubt,
“Pledged Securities” shall not include any Excluded Collateral.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Technology” shall mean, collectively, all trade secrets and other proprietary
or confidential information, including know how, inventions (whether patented or
not), rights in Software (including source code and object code), rights in data
and databases, rights in Internet web sites, customer and supplier lists,
proprietary information, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any person, pricing and cost information, business and marketing plans and
proposals, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (i) income, fees, royalties,
damages and payments now and hereafter due and/or payable thereunder and with
respect thereto, including damages, claims and payments for past, present or
future misappropriations or violations thereof, (iv) rights corresponding
thereto throughout the world and (v) rights to sue for past, present and future
misappropriations or violations thereof.

“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names, and trade names and other
identifiers of source or goodwill, whether registered or unregistered, and all
registrations and applications for the foregoing (whether statutory or common
law and whether established or registered or applied for in the United States or
any other country or any political subdivision thereof), together with any and
all (i) rights and privileges arising under applicable law with respect to any
of the foregoing, (ii)  extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

SECTION 1.2.   Interpretation.  The rules of interpretation specified in the
Credit Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.

-5-

--------------------------------------------------------------------------------

 

SECTION 1.3.   Resolution of Drafting Ambiguities.  Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.  

SECTION 1.4.   Perfection Certificate.  The Administrative Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS

SECTION 2.1.   Grant of Security Interest.  As collateral security for the
payment and performance in full of all the Obligations, each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

(i)   all Accounts;

(ii)     all Equipment, Goods, Inventory and Fixtures;

(iii)    all Documents, Instruments and Chattel Paper;

(iv)     all Letters of Credit and Letter-of-Credit Rights;

(v)   all Securities Collateral;

(vi)  all Investment Property;

(vii)    all Intellectual Property Collateral;

(viii)   the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

(ix)  all General Intangibles;

(x)   all Money and all Deposit Accounts;

(xi)  all Supporting Obligations;

(xii)    all rights of such Pledgor under or relating to FCC Licenses and
Station Licenses and the proceeds of the sale of any FCC Licenses and Station
Licenses, provided that such security interest does not include at any time any
FCC Licenses or Station Licenses to the extent (but only to the extent) that at
such time the Administrative Agent may not validly possess a security interest
directly in the FCC Licenses and Station Licenses pursuant to Communications
Laws, but such security interest does include, to the maximum extent permitted
by law, the economic value of the FCC Licenses and Station Licenses, all rights
incident or appurtenant to the FCC Licenses and Station Licenses and the right
to receive all monies, consideration and proceeds derived from or in connection
with the sale, assignment or transfer of the FCC Licenses and Station Licenses
to third parties;

(xiii)   all books and records relating to the Collateral; and

-6-

--------------------------------------------------------------------------------

 

(xiv)  to the extent not covered by clauses (i) through (xiii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiv)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Collateral.

SECTION 2.2.   Filings.  

(a)   Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings and transmitting utility filings) and
amendments thereto that contain the information required by Article 9 of the
Uniform Commercial Code of each applicable jurisdiction for the filing of any
financing statement or amendment relating to the Collateral.  The Administrative
Agent is hereby authorized to file any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Collateral as “all
assets now owned or hereafter acquired by the Pledgor or in which Pledgor
otherwise has rights”.  Promptly upon request by the Administrative Agent,
Pledgor agrees to provide information as to (i) whether such Pledgor is a
transmitting utility and whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, and (ii) in connection with a financing statement filed as a fixture
filing or covering Collateral constituting minerals or the like to be extracted
or timber to be cut, a sufficient description of the real property to which such
Collateral relates.  Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Administrative Agent promptly upon
request by the Administrative Agent.

(b)   Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL

SECTION 3.1.   Delivery of Certificated Securities Collateral.  Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Administrative Agent has a perfected first
priority security interest therein.  Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor after the date hereof shall promptly (but in
any event within thirty days after receipt thereof by such Pledgor) be delivered
to and held by or on behalf of the Administrative Agent pursuant hereto.  All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the
Administrative Agent.  The Administrative Agent shall have the right, at any
time upon the occurrence and during the continuance of any Event of Default, to
endorse, assign or otherwise transfer to or to register in the name of the
Administrative Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

-7-

--------------------------------------------------------------------------------

 

SECTION 3.2.   Perfection of Uncertificated Securities Collateral.  

(a)   Each Pledgor represents and warrants that the Administrative Agent has a
perfected first priority (subject to Permitted Liens) security interest in all
uncertificated Pledged Securities pledged by it hereunder that are in existence
on the date hereof.  Each Pledgor hereby agrees that if any of the Pledged
Securities are at any time not evidenced by certificates of ownership, then,
upon request by the Administrative Agent, each applicable Pledgor shall, to the
extent permitted by applicable law, (i) cause the issuer of Pledged Securities
that is not a party to this Agreement to execute and deliver to the
Administrative Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Administrative Agent, (ii) if necessary or
desirable to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or appropriate
to complete the pledge and give the Administrative Agent the right to transfer
such Pledged Securities under the terms hereof (provided that no Pledgor shall
be required to take any Excluded Perfection Action), and (iii) after the
occurrence and during the continuance of any Event of Default, upon request by
the Administrative Agent, (A) cause the Organization Documents of each such
issuer that is a Subsidiary of the Borrower to be amended to provide that such
Pledged Securities shall be treated as “securities” for purposes of the UCC and
(B) cause such Pledged Securities to become certificated and delivered to the
Administrative Agent in accordance with the provisions of Section 3.1.

(b)   In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees (i) to be bound by the terms of this Agreement relating to
the Securities Collateral issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) upon request by the Administrative
Agent, promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under this Agreement, and (iii) that it will
comply with instructions of the Administrative Agent with respect to the
applicable Securities Collateral (including all Equity Interests of such issuer)
without further consent by the applicable Pledgor.

SECTION 3.3.   Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.  Each Pledgor represents and warrants as of the date hereof
that all financing statements, agreements, instruments and other documents
necessary to perfect the security interest granted by it to the Administrative
Agent in respect of the Collateral have been delivered to the Administrative
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental office specified in Schedule 6 to the
Perfection Certificate.  Each Pledgor agrees that at the sole cost and expense
of the Pledgors, such Pledgor will maintain the security interest created by
this Agreement in the Collateral as a perfected first priority security interest
subject only to Permitted Liens and such Pledgor authorizes the Administrative
Agent to file all UCC-3 continuation statements necessary to continue the
perfection of the security interest created by this Agreement.

SECTION 3.4.   Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Pledgor represents and warrants (as to itself) as follows and agrees, in each
case at such Pledgor’s own expense, to take the following actions with respect
to the following Collateral:

(a)   Instruments and Tangible Chattel Paper.  As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 10 to the Perfection Certificate.  Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 10 to the
Perfection Certificate that exceeds $500,000 individually or $1,000,000 in the
aggregate has been properly endorsed, assigned and delivered to the
Administrative Agent, accompanied by instruments of transfer or assignment duly
executed in blank.  If any amount then payable under or in connection with any
of the Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, and such amount, together with all amounts payable evidenced by any
Instrument or Tangible Chattel Paper not previously delivered to the
Administrative Agent exceeds $500,000 individually or $1,000,000 in the
aggregate for all Pledgors, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within five days after receipt
thereof) endorse, assign and deliver the same to the Administrative Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Administrative Agent may from time to time specify.

-8-

--------------------------------------------------------------------------------

 

(b)   Deposit Accounts.  As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 13 to the Perfection
Certificate.  Upon execution and delivery of Deposit Account Control Agreements
pursuant to Schedule 6.20 of the Credit Agreement, the Administrative Agent
shall have a first priority security interest in each such Deposit Account,
which security interest will be perfected by Control.  No Pledgor shall
hereafter establish and maintain any Deposit Account (other than an Excluded
Deposit Account or any Deposit Account which is established and maintained
solely for the purpose of holding assets constituting Excluded Collateral set
forth in clause (x) or (xi) of the definition thereof) unless a Deposit Account
Control Agreement with respect to such Deposit Account shall have been executed
and delivered to the Administrative Agent.  The Administrative Agent agrees with
each Pledgor that the Administrative Agent shall not give any instructions
directing the disposition of funds from time to time credited to any Deposit
Account or withhold any withdrawal rights from such Pledgor with respect to
funds from time to time credited to any Deposit Account unless an Event of
Default has occurred and is continuing.  Each Pledgor agrees that once the
Administrative Agent sends an instruction or notice to a Bank exercising its
Control over any Deposit Account such Pledgor shall not give any instructions or
orders with respect to such Deposit Account including, without limitation,
instructions for distribution or transfer of any funds in such Deposit
Account.  No Pledgor shall grant Control of any Deposit Account to any person
other than the Administrative Agent.  Notwithstanding the foregoing, no Deposit
Account Control Agreement shall be required with respect to (i) Deposit Accounts
for which the amount on deposit in such Deposit Accounts does not exceed $2
million in the aggregate for all such Deposit Accounts, (ii) Deposit Accounts
which are established solely for the purpose of funding payroll and other
compensation and benefits to employees or (iii) zero-balance accounts
(collectively, “Excluded Deposit Accounts”).

(c)   Securities Accounts and Commodity Accounts.  

(1)   As of the date hereof, no Pledgor has any Securities Accounts or Commodity
Accounts other than those listed in Schedule 13 to the Perfection
Certificate.  Upon execution and delivery of the Securities Account Control
Agreements and Commodity Account Control Agreements pursuant to Schedule 6.20 of
the Credit Agreement, the Administrative Agent shall have a security interest in
each such Securities Account and Commodity Account, which security interest is
perfected by Control.  No Pledgor shall hereafter establish and maintain any
Securities Account or Commodity Account with any Securities Intermediary or
Commodity Intermediary (other than an Excluded Securities Account) unless a
Control Agreement with respect to such Securities Account or Commodity Account,
as the case may be shall have been executed and delivered to the Administrative
Agent.  Notwithstanding the foregoing, no Control Agreement shall be required
with respect to Securities Accounts or Commodity Accounts for which the amount
in such accounts does not exceed $2 million in the aggregate for all such
Securities Accounts and Commodity Accounts (collectively, “Excluded Securities
Accounts” and, together with any Excluded Deposit Accounts, “Excluded
Accounts”).  The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur.  Each Pledgor agrees that once the
Administrative Agent sends an instruction or notice to a Securities Intermediary
or Commodity Intermediary exercising its Control over any Securities Account and
Commodity Account such Pledgor shall not give any instructions or orders with
respect to such Securities Account and Commodity Account including, without
limitation, instructions for investment, distribution or transfer of any
Investment Property or financial asset maintained in such Securities Account or
Commodity Account.  No Pledgor shall grant Control over any Investment Property
constituting Collateral to any person other than the Administrative Agent.

(2)  As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any

-9-

--------------------------------------------------------------------------------

 

Pledgor or any other person; provided, however, that nothing contained in this
Section 3.4(c)(2) shall release or relieve any Securities Intermediary or
Commodity Intermediary of its duties and obligations to any Pledgor or any other
person under any Control Agreement or under applicable law.

(d)  Commercial Tort Claims.  As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate.  If any Pledgor shall at
any time hold or acquire a Commercial Tort Claim which it has elected to
prosecute or otherwise assert a claim, such Pledgor shall immediately notify the
Administrative Agent in writing signed by such Pledgor of the brief details
thereof and grant to the Administrative Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.  

SECTION 3.5.  Joinder of Additional Guarantors.  The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the provisions of the Credit Agreement, to
execute and deliver to the Administrative Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto and (ii) a Perfection Certificate,
and upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein.  The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder.  The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6.  Supplements; Further Assurances.  Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may reasonably
request in order to create, perfect, preserve and protect the security interest
in the Collateral as provided herein and the rights and interests granted to the
Administrative Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Administrative Agent’s security interest in the Collateral or permit the
Administrative Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Collateral, including the filing of financing
statements, continuation statements and other documents (including this
Agreement) under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Administrative Agent and in such offices (including the
United States Patent and Trademark Office and the United States Copyright
Office) wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Collateral as
provided herein and to preserve the other rights and interests granted to the
Administrative Agent hereunder, as against third parties, with respect to the
Collateral; provided, however, that in no event shall any Pledgor be required to
take any Excluded Perfection Action.  Without limiting the generality of the
foregoing, each Pledgor shall make, execute, endorse, acknowledge, file or
refile and/or deliver to the Administrative Agent from time to time upon
reasonable request by the Administrative Agent such lists, schedules,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Administrative Agent shall reasonably request; provided,
however, that in no event shall any Pledgor be required to take any Excluded
Perfection Action.  If an Event of Default has occurred and is continuing, the
Administrative Agent may institute and maintain, in its own name or in the name
of any Pledgor, such suits and proceedings as the Administrative Agent may be
advised by counsel shall be necessary or expedient to prevent any impairment of
the security interest in or the perfection thereof in the Collateral.  The
Pledgors shall pay all reasonable costs and expenses in connection with the
foregoing.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

-10-

--------------------------------------------------------------------------------

 

SECTION 4.1.  Title.  Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens (and except for Permitted Liens permitted to exist
on the Collateral under the Loan Documents), such Pledgor owns and has rights
and, as to Collateral acquired by it from time to time after the date hereof,
will own and have rights in each item of Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others.  Such Pledgor (a) is
the record and beneficial owner of the Collateral pledged by it hereunder and
(b) has rights in or the power to transfer each other item of Collateral in
which a Lien is granted hereunder, free and clear of any Lien.  As of the date
hereof, Schedule 11 of the Perfection Certificate sets for a true, correct and
complete list of all registered and applied for Patents, Trademarks and
Copyrights owned by each such Pledgor and all material Intellectual Property
Licenses to which such Pledgor is a party.

SECTION 4.2.  Validity of Security Interest.  The security interest in and Lien
on the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations, and
(b) subject to the filings and other actions described in Schedule 6 to the
Perfection Certificate (to the extent required to be listed on the schedules to
the Perfection Certificate as of the date this representation is made or deemed
made), and  intellectual property filings with the appropriate Governmental
Authority (including the United States Patent and Trademark Office and the
United States Copyright Office), a perfected security interest in all the
Collateral to the extent such security interest may be perfected by such filings
and other actions.  The security interest and Lien granted to the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement in and
on the Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Collateral except for
Permitted Liens.

SECTION 4.3.  Defense of Claims; Transferability of Collateral.  Subject to
Section 6.04 of the Credit Agreement, each Pledgor shall, at its own cost and
expense and subject to the exercise of its reasonable business judgment, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Administrative Agent and the priority
thereof against all claims and demands of all persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Administrative
Agent or any other Secured Party other than Permitted Liens.  

SECTION 4.4.  Other Financing Statements.  Such Pledgor has not filed, nor
authorized any third party to file (nor will it so file or authorize), any valid
or effective financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) covering or
purporting to cover any interest of any kind in the Collateral, except such as
have been filed in favor of the Administrative Agent pursuant to this Agreement
or in favor of any holder of a Permitted Lien with respect to such Permitted
Lien or financing statements or public notices relating to the termination
statements listed on Schedule 8 to the Perfection Certificate.

SECTION 4.5.  Changes in Locations, Name, Etc.  Except upon 10 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all documents reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedules
2(b) and (c) of the Perfection Certificate showing any additional locations at
which Inventory or Equipment shall be kept, such Pledgor shall not do any of the
following:

(i)  permit any Inventory or Equipment with a value in excess of $100,000 to be
kept at a location other than those listed on Schedule 2(b) of the Perfection
Certificate, except for Inventory or Equipment in transit or out for repair;

(ii)  change its jurisdiction of organization or the location of its chief
executive office; or

(iii)  change it legal name or organizational identification number, if any, or
corporation, limited liability company, partnership or other organizational
structure.

SECTION 4.6.  Due Authorization and Issuance.  All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable.  

-11-

--------------------------------------------------------------------------------

 

SECTION 4.7.  Consents, etc.  In the event that the Administrative Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its commercially reasonable efforts to assist and aid the Administrative
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers; provided, however, that in
no event shall any Pledgor be required to take any Excluded Perfection Action.

SECTION 4.8.  Collateral.  All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Collateral, is accurate and complete in all material
respects as of the date hereof.  The Collateral described on the schedules to
the Perfection Certificate constitutes all of the property of such type of
Collateral owned or held by the Pledgors as of the date hereof.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1.  Pledge of Additional Securities Collateral.  Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Administrative Agent and
promptly (but in any event within thirty days after receipt thereof) deliver to
the Administrative Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes.  Each Pledgor hereby authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Securities or Intercompany Notes listed on any Pledge
Amendment delivered to the Administrative Agent shall for all purposes hereunder
be considered Collateral.

SECTION 5.2.  Voting Rights; Distributions; etc.

(a)  So long as no Event of Default shall have occurred and be continuing:

(i)  Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Obligations; provided, however,
that no Pledgor shall in any event exercise such rights in any manner which
could reasonably be expected to have a Material Adverse Effect.

(ii)  Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Administrative
Agent to hold as Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Administrative Agent, be segregated from the
other property or funds of such Pledgor and be promptly (but in any event within
five days after receipt thereof) delivered to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

(b)  So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

-12-

--------------------------------------------------------------------------------

 

(c)  Upon the occurrence and during the continuance of any Event of Default:

(i)  All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii)  All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions.

(d)  Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may request in order to permit the Administrative Agent to
exercise the voting and other rights which it may be entitled to exercise
pursuant to Section 5.2(c)(i) hereof and to receive all Distributions which it
may be entitled to receive under Section 5.2(c)(ii) hereof.

(e)  All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall immediately be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3.  Defaults, etc.  Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) as of the date hereof, no Securities Collateral pledged by such
Pledgor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Pledgor by any person with
respect thereto, and (iii) as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates representing such Pledged Securities that have been delivered
to the Administrative Agent) which evidence any Pledged Securities of such
Pledgor.

SECTION 5.4.  Certain Agreements of Pledgors As Holders of Equity Interests. In
the case of each Pledgor which is a partner, shareholder or member, as the case
may be, in a partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organization
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Securities to the Administrative Agent
or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

SECTION 6.1.  Grant of Intellectual Property License.  For the purpose of
enabling the Administrative Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent, an irrevocable, non-exclusive, worldwide, royalty-free
(and free of any obligation of payment) license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned, licensed or
hereafter acquired by such Pledgor, wherever the same may be located.  Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

-13-

--------------------------------------------------------------------------------

 

SECTION 6.2.  Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
material Intellectual Property Collateral, such Pledgor’s right to register such
material Intellectual Property Collateral or its right to keep and maintain such
registration and prosecute applications in full force and effect, (ii) except as
would not reasonably be expected to have a Material Adverse Effect, maintain,
protect and enforce all material Intellectual Property Collateral as presently
used and operated, (iii) upon such Pledgor obtaining actual knowledge thereof,
promptly notify the Administrative Agent in writing of any event which may be
reasonably expected to materially and adversely affect the value or utility of
any material Intellectual Property Collateral or the rights and remedies of the
Administrative Agent in relation thereto including a levy or threat of levy or
any legal process against any material Intellectual Property Collateral,
(iv) keep adequate records respecting all Intellectual Property Collateral and
(v) furnish to the Administrative Agent from time to time upon the
Administrative Agent’s reasonable request therefor reasonably detailed
statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Administrative Agent
may from time to time request.

SECTION 6.3.  After-Acquired Property.  If any Pledgor shall at any time after
the date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (iii) of
the definition of Excluded Collateral, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or (ii)
shall automatically constitute Intellectual Property Collateral as if such would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party.  Each Pledgor shall provide to
the Administrative Agent written notice of any of the foregoing concurrently
with the delivery of financial statements pursuant to Section 6.01 of the Credit
Agreement and confirm the attachment of the Lien and security interest created
by this Agreement to any rights described in clauses (i) and (ii) above by
execution of an instrument in form reasonably acceptable to the Administrative
Agent and shall promptly file and record with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) or any other applicable registry, as
applicable, such instruments as shall be reasonably necessary to create,
preserve, protect or perfect the Administrative Agent’s security interest in
such Intellectual Property Collateral.  Further, each Pledgor authorizes the
Administrative Agent to modify this Agreement by amending Schedules 11(a) and
11(b) to the Perfection Certificate to include any Intellectual Property
Collateral of such Pledgor acquired or arising after the date hereof.

SECTION 6.4.  Litigation.  Each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall have the right but shall in no
way be obligated to file applications for protection of the Intellectual
Property Collateral and/or bring suit in the name of any Pledgor, the
Administrative Agent or the Secured Parties to enforce the Intellectual Property
Collateral and any license thereunder.  In the event of such suit, each Pledgor
shall, at the reasonable request of the Administrative Agent, do any and all
lawful acts and execute any and all documents requested by the Administrative
Agent in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Administrative Agent for all costs and expenses incurred by the
Administrative Agent in the exercise of its rights under this Section 6.4 in
accordance with (and subject to the limitations of) Section 10.04 of the Credit
Agreement.  In the event that the Administrative Agent shall elect not to bring
suit to enforce the Intellectual Property Collateral, each Pledgor agrees, at
the reasonable request of the Administrative Agent, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value of or other damage to any of the Intellectual Property
Collateral by any person.

-14-

--------------------------------------------------------------------------------

 

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1.  Maintenance of Records.  Each Pledgor shall keep and maintain at
its own cost and expense complete records of each Receivable, in a manner
consistent with prudent business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto.  Each Pledgor shall, at such Pledgor’s sole cost
and expense, upon the Administrative Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor).  Upon the occurrence and during the continuance of any Event
of Default, the Administrative Agent may transfer a full and complete copy of
any Pledgor’s books, records, credit information, reports, memoranda and all
other writings relating to the Receivables to and for the use by any person that
has acquired or is contemplating acquisition of an interest in the Receivables
or the Administrative Agent’s security interest therein without the consent of
any Pledgor.

SECTION 7.2.  Legend.  Upon the occurrence and during the continuance of any
Event of Default, each Pledgor shall legend, at the request of the
Administrative Agent and in form and manner satisfactory to the Administrative
Agent, the Receivables and the other books, records and documents of such
Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.

SECTION 7.3.  Modification of Terms, etc.  No Pledgor shall rescind or cancel
any obligations evidenced by any Receivable or modify any term thereof or make
any adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Administrative Agent.  Each Pledgor
shall timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables.

SECTION 7.4.  Collection.  Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time.  The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Administrative Agent or any
Secured Party, shall be paid by the Pledgors in accordance with (and subject to
the limitations of) Section 10.04 of the Credit Agreement.

ARTICLE VIII

TRANSFERS

SECTION 8.1.  Transfers of Collateral.  No Pledgor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Collateral
pledged by it hereunder except as permitted by the Credit Agreement.

-15-

--------------------------------------------------------------------------------

 

ARTICLE IX

REMEDIES

SECTION 9.1.  Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies:

(i)  Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;

(ii)  Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Pledgor, prior to receipt by any such obligor of such instruction, such
Pledgor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than one (1) Business Day after receipt thereof) pay such amounts to the
Administrative Agent;

(iii)  Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv)  Take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Administrative Agent at any place
or places so designated by the Administrative Agent, in which event such Pledgor
shall at its own expense:  (A) forthwith cause the same to be moved to the place
or places designated by the Administrative Agent and therewith delivered to the
Administrative Agent, (B) store and keep any Collateral so delivered to the
Administrative Agent at such place or places pending further action by the
Administrative Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition.  Each Pledgor’s
obligation to deliver the Collateral as contemplated in this Section 9.1(iv) is
of the essence hereof.  Upon application to a court of equity having
jurisdiction, the Administrative Agent shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;

(v)  Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Obligations as provided in Article X hereof;

(vi)  Retain and apply the Distributions to the Obligations as provided in
Article X hereof;

(vii)  Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

(viii)  Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at pub

-16-

--------------------------------------------------------------------------------

 

lic or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Administrative Agent may deem commercially reasonable.  The Administrative Agent
or any other Secured Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
at any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Obligations owed to such person as a credit on account of the purchase price of
the Collateral or any part thereof payable by such person at such sale.  Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and/or appraisal which it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  The Administrative Agent shall not be obligated
to make any sale of the Collateral or any part thereof regardless of notice of
sale having been given.  The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Administrative Agent arising by
reason of the fact that the price at which the Collateral or any part thereof
may have been sold, assigned or licensed at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

SECTION 9.2.  Notice of Sale.  Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters.  No notification need be given to any Pledgor if
it has signed, after the occurrence of an Event of Default, a statement
renouncing or modifying any right to notification of sale or other intended
disposition.

SECTION 9.3.  Waiver of Notice and Claims.  Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law:  (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law.  The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence, bad faith
or willful misconduct on the part of the Administrative Agent as determined by a
court of competent jurisdiction by final nonappealable judgement.  Any sale of,
or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Pledgor.

SECTION 9.4.  Certain Sales of Collateral.

(a)  Each Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority.  Each Pledgor acknowledges that any such sales
may be at prices and on terms less favorable to the Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Administrative Agent shall have no
obligation to engage in public sales.

-17-

--------------------------------------------------------------------------------

 

(b)  Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof.  Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c)  If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Pledgor shall from time to time furnish to the Administrative
Agent all such information as the Administrative Agent may request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Administrative Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(d)  Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby
waives, to the fullest extent permitted by law, and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred and is continuing.

SECTION 9.5.  No Waiver; Cumulative Remedies.

(a)  No failure on the part of the Administrative Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Administrative Agent
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties.  All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b)  In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

SECTION 9.6.  Certain Additional Actions Regarding Intellectual Property.  If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Administrative Agent, each Pledgor shall execute and deliver to
the Administrative Agent an assignment or assignments of the registered and
applied for Intellectual Property Collateral and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.  Within
five (5) Business Days of written notice thereafter from the Administrative
Agent, each Pledgor shall make available to the Administrative Agent, to the
extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Administrative Agent
may reasonably designate to permit such Pledgor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by
such Pledgor under the Intellectual Property Collateral, and such persons shall
be available to perform their prior functions on the Administrative Agent’s
behalf.

-18-

--------------------------------------------------------------------------------

 

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1.  Application of Proceeds.  The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with Section 8.03 of the Credit Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1.  Concerning Administrative Agent.

(a)  The Administrative Agent has been appointed as collateral agent pursuant to
the Credit Agreement.  The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement.  The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement.  The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the manner provided in the Credit
Agreement.  Upon the acceptance of any appointment as the Administrative Agent
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Agreement, and the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

(b)  The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.

(c)  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and, with respect to all matters pertaining to this Agreement and its
duties hereunder, upon advice of counsel selected and shall not incur any
liability for relying thereon.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

(d)  If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

-19-

--------------------------------------------------------------------------------

 

(e)  The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 4.5 hereof. If any Pledgor fails to
provide information to the Administrative Agent about such changes on a timely
basis, the Administrative Agent shall not be liable nor responsible to any party
for any failure to maintain a perfected security interest in such Pledgor’s
property constituting Collateral, for which the Administrative Agent needed to
have information relating to such changes.  The Administrative Agent shall have
no duty to inquire about such changes if any Pledgor does not inform the
Administrative Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Administrative Agent to
search for information on such changes if such information is not provided by
any Pledgor.

SECTION 11.2.  Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact.  If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or
perform any obligations of such Pledgor under any Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, the Administrative Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Administrative Agent shall in no event
be bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement.  Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 10.04 of the Credit Agreement.  Neither the provisions of this Section
11.2 nor any action taken by the Administrative Agent pursuant to the provisions
of this Section 11.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of representation or warranty from
constituting an Event of Default.  Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Collateral Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action).  The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof.  Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

SECTION 11.3.  Continuing Security Interest; Assignment.  This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns.  No other persons
(including any other creditor of any Pledgor) shall have any interest herein or
any right or benefit with respect hereto.  Without limiting the generality of
the foregoing clause (ii), any Secured Party may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Credit Agreement and, in the case of a Secured Party that
is a party to a Secured Swap Contract or a Secured Cash Management Agreement,
such Secured Swap Contract or Secured Cash Management Agreement, as
applicable.  Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.

SECTION 11.4.  Termination; Release.  Upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made), this
Agreement shall terminate.  Upon such termination of this Agreement the
Collateral shall be automatically released from the Lien of this Agreement.  

-20-

--------------------------------------------------------------------------------

 

Upon such release or any release of Collateral or any part thereof in accordance
with the provisions of the Credit Agreement, the Administrative Agent shall,
upon the request and at the sole cost and expense of the Pledgors, assign,
transfer and deliver to Pledgor, against receipt and without recourse to, or
representation or warranty by the Administrative Agent, such of the Collateral
or any part thereof to be released (in the case of a release) as may be in
possession of the Administrative Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments (including UCC‑3 termination
financing statements or releases) acknowledging the termination hereof or the
release of such Collateral, as the case may be.

SECTION 11.5.  Modification in Writing.  No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent.  Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given.  Except where notice is specifically
required by this Agreement or any other document evidencing the Obligations, no
notice to or demand on any Pledgor in any case shall entitle any Pledgor to any
other or further notice or demand in similar or other circumstances.

SECTION 11.6.  Notices.  Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7.  Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.  Sections 10.14 and 10.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8.  Severability of Provisions.  If any provision of this Agreement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  

SECTION 11.9.  Execution in Counterparts.  This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same
agreement.  Delivery of any executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 11.10.  Business Days.  In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

SECTION 11.11.  No Credit for Payment of Taxes or Imposition.  Such Pledgor
shall not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.

SECTION 11.12.  No Claims Against Administrative Agent.  Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof,

-21-

--------------------------------------------------------------------------------

 

nor as giving any Pledgor any right, power or authority to contract for or
permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Administrative Agent in respect thereof or any claim that any
Lien based on the performance of such labor or services or the furnishing of any
such materials or other property is prior to the Lien hereof.

SECTION 11.13.  No Release.  Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform or
observe any such term, covenant, condition or agreement on such Pledgor’s part
to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith.  Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Pledgor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.  The obligations of each Pledgor contained in this
Section 11.13 shall survive the termination hereof and the discharge of such
Pledgor’s other obligations under this Agreement, the Credit Agreement and the
other Loan Documents.

SECTION 11.14.  Obligations Absolute.  All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i)  any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii)  any lack of validity or enforceability of the Credit Agreement, any
Secured Hedge Contract, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from the Credit Agreement, any Secured Hedge
Contract, Secured Cash Management Agreement or any other Loan Document or any
other agreement or instrument relating thereto;

(iv)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(v)  any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Contract, Secured Cash Management Agreement or any other Loan Document except as
specifically set forth in a waiver granted pursuant to the provisions of
Section 11.5 hereof; or

(vi)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 11.15.  FCC Matters.

(a)  Notwithstanding anything herein to the contrary, the Administrative Agent,
acting on behalf of the Secured Parties, agrees that to the extent prior FCC
approval or consent is required pursuant to the Communications Laws for (i) the
operation and effectiveness of any grant, right or remedy hereunder or under any
other Collateral Document or (ii) any action that may be taken by the
Administrative Agent hereunder or under the other Collateral Documents, such
grant, right, remedy or actions will be subject to such prior FCC approval or
consent having been

-22-

--------------------------------------------------------------------------------

 

obtained by or in favor of the Administrative Agent, on behalf of the Secured
Parties.  Notwithstanding anything herein to the contrary, the Administrative
Agent, on behalf of the Secured Parties, acknowledges that, to the extent
required by the FCC, the voting rights in the Pledged Securities, as well as de
jure, de facto and negative control over all FCC authorizations, shall remain
with the Pledgors even in the event of a Default until the FCC shall have given
its prior consent to the exercise of securityholder rights by a purchaser at a
public or private sale of the Pledged Securities or until the FCC shall have
given its prior consent to the exercise of such rights by a receiver, trustee,
conservator or other agent duly appointed in accordance with applicable
law.  The Pledgors shall, upon the occurrence and during the continuance of an
Event of Default, at the Administrative Agent’s request, file or cause to be
filed such applications for approval or consent and shall take such other
actions reasonably required by the Administrative Agent, as requested by and on
behalf of the Secured Parties, to obtain such FCC approvals or consents as are
necessary to transfer ownership and control to the Administrative Agent, on
behalf of the Secured Parties, or their successors, assigns or designees of the
FCC Licenses and Station Licenses held by the Pledgors.  To enforce the
provisions of this Subsection 11.15, the Administrative Agent is empowered to
request the appointment of a receiver from any court of competent
jurisdiction.  Such receiver shall be instructed to seek from the FCC an
involuntary assignment of any such FCC License or Station License for the
purpose of seeking a bona fide purchaser to whom control will ultimately be
assigned, subject to prior FCC consent.  Upon the occurrence and during the
continuance of an Event of Default, at the Administrative Agent’s reasonable
request, the Pledgors shall further use their commercially reasonable efforts to
assist in obtaining approval or consent of the FCC, if required, for any actions
or transactions contemplated hereby, including, without limitation, the
preparation, execution and filing with the FCC of the assignor’s or transferor’s
portion of any application for consent to the assignment of any FCC License or
Station Licenses or transfer of control of such FCC license holder, necessary or
appropriate under the FCC’s rules and regulations for consent to the transfer or
assignment of any portion of the Collateral, together with any FCC License or
Station License or other authorization. Furthermore, the parties acknowledge
their intent that, upon the occurrence of an Event of Default, the
Administrative Agent and Secured Parties may seek, to the fullest extent
permitted by applicable law and governmental policy (including, the
Communications Laws), all rights necessary or desirable to obtain, use or sell
the FCC Licenses, Station Licenses and the Collateral securing the Obligations,
and to exercise all remedies available to them under this Agreement, the Loan
Documents, the Uniform Commercial Code or other applicable law.  Therefore, the
parties agree that, in the event of changes in Law or governmental policy
occurring after the date hereof that affect in any manner the Administrative
Agent’s or any of the Secured Parties’ rights of access to, or use or sale of,
the FCC Licenses, Station Licenses or such Collateral, or the procedures
necessary to enable the Administrative Agent or any of the Secured Parties to
obtain such rights of access, use or sale, the Administrative Agent and Pledgors
shall amend this Agreement and the Loan Documents in such manner as the
Administrative Agent shall reasonably request, in order to provide the
Administrative Agent and the Secured Parties such rights to the greatest extent
possible consistent with then applicable Law and governmental policy.

(b)  The Pledgors acknowledge that the assignment or transfer of control of such
FCC Licenses and Station Licenses is integral to the Secured Parties’
realization of the value of the Collateral, that there is no adequate remedy at
law for failure by the Pledgors to comply with the provisions of this Section
11.15 and that such failure would not be adequately compensable in damages, and
therefore agree that this Section 11.15 may be specifically enforced.

(c)  Notwithstanding anything herein or in any other Collateral Document or the
Secured Agreements to the contrary, neither the Administrative Agent nor any
other Secured Party shall, without first obtaining the approval or consent of
the FCC, take any action hereunder or under any other Collateral Document that
would constitute or result in any assignment of an FCC License or Station
License or any transfer of control of any Pledgor if such assignment or change
of control would require the prior approval or consent of the FCC under
applicable law (including FCC rules and regulations).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

 

S-23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

ENTRAVISION COMMUNICATIONS CORPORATION

as Pledgor

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[GUARANTORS]16,

as Pledgor

 

 

 

 

By:

 

 

Name:

 

Title:

 




 

1 Company to confirm



S-1

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

S-2

--------------------------------------------------------------------------------

 

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of November 30, 2017, made by Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”),
(ii) agrees promptly to note on its books the security interests granted to the
Administrative Agent and confirmed under the Security Agreement, (iii) agrees
that it will comply with instructions of the Administrative Agent with respect
to the applicable Securities Collateral (including all Equity Interests of the
undersigned) without further consent by the applicable Pledgor, (iv) agrees to
notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any person in the applicable Securities Collateral that is adverse to
the interest of the Administrative Agent therein and (v) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Securities Collateral thereunder in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.

[                                                          ]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended,
restated amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of November 30, 2017, made by Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
thereto and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity and
together with any successors in such capacity, the “Administrative Agent”).  The
undersigned hereby agrees that this Securities Pledge Amendment may be attached
to the Security Agreement and that the Pledged Securities and/or Intercompany
Notes listed on this Securities Pledge Amendment shall be deemed to be and shall
become part of the Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES




ISSUER

CLASS
OF STOCK
OR INTERESTS



PAR
VALUE



CERTIFICATE
NO(S).

NUMBER OF SHARES
OR
INTERESTS

PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

INTERCOMPANY NOTES


ISSUER

PRINCIPAL
AMOUNT

DATE OF
ISSUANCE

INTEREST
RATE

MATURITY
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[                                                                        ],

as Pledgor

 

 

 

 

By:

 

 

Name:

 

Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

-2-

--------------------------------------------------------------------------------

 

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]






Ladies and Gentlemen:

Reference is made to the Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
November 30, 2017 made by Entravision Communications Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party thereto and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity and together with any successors
in such capacity, the “Administrative Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement.  The New Pledgor hereby agrees to be
bound as a Guarantor and as a Pledgor party to the Security Agreement by all of
the terms, covenants and conditions set forth in the Security Agreement to the
same extent that it would have been bound if it had been a signatory to the
Security Agreement on the date of the Security Agreement.  Without limiting the
generality of the foregoing, the New Pledgor hereby grants and pledges to the
Administrative Agent, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Collateral and expressly assumes
all obligations and liabilities of a Guarantor and Pledgor thereunder.  The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement and Article V of the Credit Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement with respect to the New Pledgor.  Such supplements shall be deemed to
be part of the Security Agreement or the Credit Agreement, as applicable.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

[NEW PLEDGOR]

 

 

 

 

By:

 

 

Name:

 

Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Schedules to be attached]

 

-2-

--------------------------------------------------------------------------------

 

EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [                    ], by [________]
and [________] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).

W i t n e s s e t h:

Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Copyright Security Agreement;

Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1.   Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.   Grant of Security Interest in Copyright Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such Pledgor
(the “Copyright Collateral”):

(a)   Copyrights and exclusive Copyright licenses of such Pledgor, including
those listed on Schedule I attached hereto; and

(b)   all Proceeds of any and all of the foregoing (other than Excluded
Collateral).

SECTION 3.   Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4.   Termination.  Upon termination of the Commitments, payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5.   Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

 

--------------------------------------------------------------------------------

 

SECTION 6.   Governing Law.  This Copyright Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Copyright Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

[signature page follows]




-2-

--------------------------------------------------------------------------------

 

In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[PLEDGORS]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 




-3-

--------------------------------------------------------------------------------

 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

owner

registration
number


title

 

 

 

 

Copyright Applications:

owner


title

 

 

 

Exclusive Copyright Licenses:

 

-4-

--------------------------------------------------------------------------------

 

EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [                    ], by [________] and
[_________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent pursuant
to the Credit Agreement (in such capacity, the “Administrative Agent”).

W i t n e s s e t h:

Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Patent Security Agreement;

Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1.   Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.   Grant of Security Interest in Patent Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such Pledgor
(the “Patent Collateral”):

(a)   Patents of such Pledgor, including those listed on Schedule I attached
hereto; and

(b)   all Proceeds of any and all of the foregoing (other than Excluded
Collateral).

SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Administrative Agent shall otherwise
determine.

SECTION 4.  Termination.  Upon termination of the Commitments, payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Patents under this Patent Security Agreement.

SECTION 5.  Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6.  Governing Law.  This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and

 

--------------------------------------------------------------------------------

 

governed by the laws (including statutes of limitation) of the State of New
York, without regard to conflicts of law principles that would require the
application of the laws of another jurisdiction.

[signature page follows]




-2-

--------------------------------------------------------------------------------

 

In Witness Whereof, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

[PLEDGORS]

 

 

 

 

By:

 

 

Name:

 

Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 




-3-

--------------------------------------------------------------------------------

 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

owner

registration
number


name

 

 

 

 

Patent Applications:

owner

application
number


name

 

 

 

 

 

-4-

--------------------------------------------------------------------------------

 

EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [                    ], by [________]
and [________] (individually, a “Pledgor”, and, collectively, the “Pledgors”),
in favor of BANK OF AMERICA, N.A., in its capacity as Administrative Agent
pursuant to the Credit Agreement (in such capacity, the “Administrative Agent”).

W i t n e s s e t h:

Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Administrative
Agent pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;

Now, Therefore, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.  Grant of Security Interest in Trademark Collateral.  Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such Pledgor
(the “Trademark Collateral”):

(a)  Trademarks of such Pledgor, including those listed on Schedule I attached
hereto;

(b)  all goodwill associated with such Trademarks; and

(c)  all Proceeds of any and all of the foregoing (other than Excluded
Collateral).

SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4.  Termination.  Upon termination of the Commitments, payment in full
of all Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and termination of the
Security Agreement, the Administrative Agent shall execute, acknowledge, and
deliver to the Pledgors an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.

SECTION 5.  Counterparts.  This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

F‑1

Security Agreement

--------------------------------------------------------------------------------

 

SECTION 6.  Governing Law.  This Trademark Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Trademark Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

[signature page follows]




-2-

--------------------------------------------------------------------------------

 

In Witness Whereof, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[PLEDGORS]

 

 

 

 

By:

 

 

Name:

 

Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 




-3-

--------------------------------------------------------------------------------

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

owner

registration
number


trademark

 

 

 

 

Trademark Applications:

owner

application
number


trademark

 

 

 

 

 

-4-

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

 

[Reserved]

G-1

--------------------------------------------------------------------------------

 

EXHIBIT H

 

 

FORM OF AUCTION PROCEDURE

This Exhibit H is intended to summarize certain basic terms of the modified
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.17 of the Credit Agreement (as defined below), of which
this Exhibit H is a part.  It is not intended to be a definitive statement of
all of the terms and conditions of a modified Dutch auction, the definitive
terms and conditions for which shall be set forth in the Auction Notice (as
defined below).  None of the Administrative Agent, the Auction Manager, or any
of its Affiliates makes any recommendation pursuant to any Auction Notice as to
whether or not any Lender should participate in a Discounted Voluntary
Prepayment Offer, nor shall the decision by the Administrative Agent or the
Auction Manager (or any of their Affiliates) in its capacity as a Lender to
participate in a Discounted Voluntary Prepayment Offer be deemed to constitute
such a recommendation.  Each Lender should make its own decision as to whether
to participate in a Discounted Voluntary Prepayment Offer and as to the price to
be sought for such Term B Loans.  In addition, each Lender should consult its
own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning each Discounted Voluntary Prepayment Offer and the
Auction Notice.  Capitalized terms not otherwise defined in this Exhibit H have
the meanings assigned to them in the Agreement to which this Exhibit is
attached.

(a)  Notice Procedures.  In connection with each Discounted Voluntary Prepayment
Offer, the Borrower will provide notification to the Auction Manager for
distribution to the Term B Lenders of the Term B Loans (each, an “Auction
Notice”).  Each Auction Notice shall contain (i) the aggregate amount of the
Term B Loans that the Borrower offers to prepay in such Discounted Voluntary
Prepayment Offer (the “Auction Amount”), which may be expressed at the election
of the Borrower as either (A) the total par principal amount of the Type of Term
B Loans offered to be prepaid or (B) the total cash amount offered to be paid
pursuant to the auction described herein (the “Auction”); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000, at which the Borrower would be willing to prepay Term B Loans in such
Discounted Voluntary Prepayment Offer; provided that the par principal amount of
the Term B Loans offered to be prepaid in each Auction shall be in a minimum
aggregate amount of $2,000,000 and with minimum increments of $1,000,000 (it
being understood that the par principal amount of Term B Loans actually prepaid
may be less than the minimum amount in the event that the aggregate par
principal amount of Term B Loans actually offered to be available for prepayment
by Term B Lenders in such Auction is less than the minimum amount); (iii) the
date on which such Discounted Voluntary Prepayment Offer will conclude, on which
date Return Bids (as defined below) will be due by 1:00 p.m., which date shall
be at least five Business Days following the date of the Discounted Prepayment
Option Notice (as such date and time may be extended by the Auction Manager, the
“Expiration Time”); and (iv) any other conditions specified by the Borrower that
must be satisfied for the Borrower to be obligated to consummate such Discounted
Voluntary Prepayment Offer.  Such Expiration Time may be extended upon notice by
the Borrower to the Auction Manager received not less than 24 hours before the
original Expiration Time.  The terms of the Auction Notice may be amended upon
notice by the Borrower to the Auction Manager received not less than 24 hours
before the original Expiration Time.  A Discounted Voluntary Prepayment Offer
shall be regarded as a “failed discounted voluntary prepayment offer” in the
event that either (x) the Borrower withdraws such Discounted Voluntary
Prepayment Offer in accordance with the terms hereof or as set forth in Section
2.17 of the Credit Agreement or (y) the Expiration Time occurs with no
Qualifying Bids (as defined below) having been received.  In the event of a
failed Discounted Voluntary Prepayment Offer, the Borrower shall not be
permitted to deliver a new Auction Notice prior to the date occurring three
Business Days after such withdrawal or Expiration Time, as the case may
be.  Notwithstanding anything to the contrary contained herein, the Borrower
shall not initiate any Discounted Voluntary Prepayment Offer by delivering an
Auction Notice to the Auction Manager until after the conclusion (whether
successful or failed) of the previous Discounted Voluntary Prepayment Offer (if
any), whether such conclusion occurs by withdrawal of such previous Discounted
Voluntary Prepayment Offer or the occurrence of the Expiration Time of such
previous Discounted Voluntary Prepayment Offer.

(b)  Reply Procedures.  In connection with any Discounted Voluntary Prepayment
Offer, each Term B Lender wishing to participate in such Discounted Voluntary
Prepayment Offer shall, prior to the Expiration Time, provide the Auction
Manager with a notice of participation, in the form included in the

H-1

Auction Procedure

--------------------------------------------------------------------------------

 

Auction Notice (each, a “Return Bid”) which shall specify (i) a discount to par
that must be expressed as a price per $1,000 in principal amount of Term B Loans
(the “Reply Price”) of each Type within the applicable Discount Range and (ii)
the par principal amount of Term B Loans of each Type that such Term B Lender
accepts for prepayment at its Reply Price, which must be in increments of
$100,000 (the “Reply Amount”).  The minimum incremental amount requirements
described above shall not apply if Term B Lender submits a Reply Amount equal to
such Term B Lender’s entire remaining amount of its applicable Type of Term B
Loans.  Term B Lenders may only submit one Return Bid per Type per Discounted
Voluntary Prepayment Offer, but each Return Bid may contain up to three
component bids (or such larger number of component bids as may be specified in
the Auction Notice), each of which may result in a separate Qualifying Bid and
each of which will not be contingent on any other component bid submitted by
such Term B Lender resulting in a Qualifying Bid.  In addition to the Return
Bid, the participating Term B Lender must execute and deliver, to be held in
escrow by the Auction Manager, an assignment and acceptance in the form included
in the Auction Notice (each, an “Auction Assignment and Assumption”).  The
Borrower will not prepay any Term B Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).  Any Term B Lender with outstanding Term B Loans whose
Return Bid is not received by the Auction Manager by the Expiration Time shall
be deemed to have declined to accept any Discounted Voluntary Prepayment of any
of its Term B Loans at any discount to their par value within the Discount
Range.

(c)  Acceptance Procedures.  Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Discounted Voluntary Prepayment Offer within the Discount Range
for such Discounted Voluntary Prepayment Offer that will allow the Borrower to
complete the Discounted Voluntary Prepayment Offer by prepaying the full Auction
Amount (or such lesser amount of Term B Loans for which the Borrower has
received Qualifying Bids).  The Borrower shall prepay Term B Loans of each Term
B Lender whose Return Bid is within the Discount Range and contains a Reply
Price that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”).  All Term B Loans included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be prepaid at the
Applicable Threshold Price, subject to proration as set forth in paragraph (d)
below.  Each participating Term B Lender will receive notice of a Qualifying Bid
as soon as reasonably practicable but in no case later than five Business Days
from the date of the Expiration Time.

(d)  Proration Procedures.  If the aggregate principal amount of all Term B
Loans for which Qualifying Bids have been submitted in any given Discounted
Voluntary Prepayment Offer at or below the Applicable Threshold Price would
exceed the remaining portion of the Auction Amount, the Borrower shall prepay
such Term B Loans ratably based on the relative principal amounts offered by
each Term B Lender in an aggregate amount equal to the amount necessary to
complete the prepayment of the Auction Amount.  No Return Bids or any component
thereof will be accepted above the Applicable Threshold Price.

(e)  Notification Procedures.  The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m., on the Business Day after which the
Expiration Time occurs; provided that the failure to post such Applicable
Threshold Price and proration factor by such time shall not affect the validity
of such Discounted Voluntary Prepayment Offer.  The Auction Manager will insert
the principal amount of Term B Loans of the applicable Type to be prepaid and
the applicable settlement date.

(f)  Prepayment Notice.  Each Auction Notice shall contain the following
representations and warranties by the Borrower:

“No Default or Event of Default has occurred and is continuing on the date of
the delivery of this Auction Notice and at the time of prepayment of any Term B
Loans

H-2

--------------------------------------------------------------------------------

 

pursuant hereto or would result from this Discounted Voluntary Prepayment Offer
or from the application of the proceeds thereof.

Borrower is not in possession of any material non-public information with
respect to Borrower or any of its Subsidiaries or any other Loan Party that (x)
has not been disclosed to the Lenders (other than Lenders that do not wish to
receive material non-public information with respect to Borrower, any of its
Subsidiaries or any other Loan Party) prior to such date and (y) if not
disclosed to the Lenders, could reasonably be expected to have a material effect
(whether negative or positive) upon, or otherwise be material to, (1) a Term B
Lender’s decision to participate in any Auction or (2) the market price of the
Term B Loans subject to such Auction or Equity Interests of Borrower.”

(g)  Additional Procedures.  Once initiated by an Auction Notice, the Borrower
must, in accordance with Section 2.17(b) of the Credit Agreement, terminate any
Discounted Voluntary Prepayment Offer if it reasonably believes that it will
fail to satisfy one or more of the conditions set forth in Section 2.17(a) of
the Credit Agreement which are required to be met at the time which otherwise
would have been the time of prepayment of Term B Loans pursuant to such
Discounted Voluntary Prepayment Offer.  Any Return Bid (including any component
bid thereof) delivered to the Auction Manager may not be withdrawn, modified,
revoked, terminated or cancelled by a Term B Lender.  However, a Discounted
Voluntary Prepayment Offer may become void if the conditions to the prepayment
set forth in Section 2.17 of the Credit Agreement are not met.  The Borrower
shall pay the aggregate purchase price in respect of all Qualifying Bids for
which prepayment by the Borrower are required in accordance with the foregoing
provisions to the Administrative Agent for the account of the applicable Term B
Lenders not later than 2:00 p.m. on a settlement date as determined jointly by
the Borrower and the Auction Manager (which shall be not later than ten Business
Days after the date Return Bids are due).  All questions as to the form of
documents and eligibility of Term B Loans that are the subject of a Discounted
Voluntary Prepayment Offer will be determined by the Auction Manager, in
consultation with the Borrower, and their determination will be final and
binding so long as such determination is not inconsistent with the terms of
Section 2.17 of the Credit Agreement or this Exhibit H.  The Auction Manager’s
interpretation of the terms and conditions of the Auction Notice, in
consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.17 of the Credit
Agreement or this Exhibit H.  None of the Administrative Agent, the Auction
Manager or any of their Affiliates assumes any responsibility for the accuracy
or completeness of the information concerning the Borrower, the Loan Parties, or
any of their Affiliates (whether contained in an Auction Notice or otherwise) or
for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.  This Exhibit H shall not require
the Borrower to initiate any Discounted Voluntary Prepayment Offer.

 

H-3

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement dated as of November
30, 2017 (as amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) no interest payments under
any Loan Documents are effectively connected with its conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W‑8BEN (or W‑8BEN-E, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and (2)
the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Date:  __________, 20[__]

 

 

I-1‑1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT I-2

 

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement dated as of November
30, 2017 (as amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no interest payments under any Loan Documents are effectively
connected with its conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W‑8BEN (or W‑8BEN-E, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Date:  __________, 20[__]

 

 

I-2-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT I-3

 

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement dated as of November
30, 2017 (as amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
interest payments under any Loan Documents are effectively connected with its or
its Applicable Partners’/Members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W‑8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W‑8BEN (or
W‑8BEN-E, as applicable) or (ii) an IRS Form W‑8IMY accompanied by an IRS Form
W‑8BEN (or W‑8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Date:  __________, 20[__]

 

 

I-3-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT I-4

 

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement dated as of November
30, 2017 (as amended, restated, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among Entravision Communications
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Administrative Agent, and each lender from time to time party thereto.

Pursuant to the provisions of Section 3.01(e)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
interest payments under any Loan Documents are effectively connected with its or
its Applicable Partners’/Members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W‑8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W‑8BEN (or W‑8BEN-E, as applicable) or (ii) an IRS Form W‑8IMY accompanied
by an IRS Form W‑8BEN (or W‑8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing, and (2)
the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Date:  __________, 20[__]

 

 

I-4-1

U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------

 

EXHIBIT J

 

 

FORM OF
NOTICE OF LOAN PREPAYMENT

TO:

Bank of America, N.A., as Administrative Agent

RE:

Credit Agreement, dated as of November 30, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among Entravision Communications Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent

 

DATE:

[Date]

The Borrower hereby notifies the Administrative Agent that on __________17
pursuant to the terms of Section 2.05 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

☐

Optional prepayment of [Term B Loans][Incremental Term Loans][Incremental
Revolving Loans] in the following amount(s):

 

☐

Eurodollar Rate Loans:  $__________18
Applicable Interest Period:  ____________

 

☐

Base Rate Loans:  $__________19

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g., “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

1

Specify date of such prepayment.

2

Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).

3

Any prepayment of Base Rate Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).

J-1

Notice of Loan Prepayment

--------------------------------------------------------------------------------

 

EXHIBIT K

 

 

PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
____________, 2017 (the “Security Agreement”), between Entravision
Communications Corporation, a Delaware corporation (“Borrower”), the Guarantors
party thereto (collectively, the “Guarantors”) and the Administrative Agent (as
hereinafter defined) and (ii) that certain Credit Agreement dated as of
____________, 2017 (the “Credit Agreement”) among the Borrower, certain other
parties thereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement or the Security
Agreement.

As used herein, the term “Companies” means the Borrower and the Guarantors.

The undersigned hereby certify to the Administrative Agent as follows:

1.  Names.

(a)  The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a).  Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a).  Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b)  Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company (or any other business or organization to
which each Company became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction of organization or otherwise) has had in
the past five years, together with the date of the relevant change.

(c)  Set forth in Schedule 1(c) is a list of all other names used by each
Company on any filings with the Internal Revenue Service at any time within the
five years preceding the date hereof.  Except as set forth in Schedule 1(c), no
Company has changed its jurisdiction of organization at any time during the past
four months.

2.  Current Locations.  

(a)  The chief executive office of each Company is located at the address set
forth in Schedule 2(a) hereto.

(b)  Set forth on Schedule 2(b) are all the United States locations where each
Company currently maintains any of its tangible personal property with a value
in excess of $100,000 (including Inventory and Equipment) of such Company.  No
Collateral is held by a warehouseman, bailee or a third party.

(c)  Except as set forth in Schedule 2(c), no Company is a: (i) transmitting
utility (as defined in Section 9-102(a)(81) of the UCC), (ii) primarily engaged
in farming operations (as defined in Section 9-102(a)(35) of the UCC), (iii) a
trust, (iv) a foreign air carrier within the meaning of the federal aviation act
of 1958, as amended or (v) a branch or agency of a bank which bank is not
organized under the law of the United States or any state thereof.

3.  Extraordinary Transactions.  Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto, all of the
Collateral within the past five (5) years has been originated by each Company in
the ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.

K-1

Perfection Certificate

--------------------------------------------------------------------------------

 

4.  File Search Reports.  Attached hereto as Schedule 4 is a true and accurate
summary of file search reports from (A) the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral and (B) each real estate recording office identified in
Schedule 7 with respect to real estate on which Collateral consisting of
fixtures is or is to be located.  A true copy of each financing statement,
including judgment and tax liens, bankruptcy and pending lawsuits or other
filing identified in such file search reports has been delivered to the
Administrative Agent.

5.  UCC Filings.  The financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 5 relating to the Security Agreement or the applicable
Mortgage, are in the appropriate forms for filing in the filing offices in the
jurisdictions identified in Schedule 6 hereof.

6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(d), (iii) the appropriate filing offices for the Mortgages and
fixture filings relating to the Mortgaged Property set forth in Schedule 7(a)
and (iv) any other actions required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Administrative Agent
pursuant to the Collateral Documents.  No other filings or actions are required
to create, preserve, protect and perfect the security interests in the
Collateral granted to the Administrative Agent pursuant to the Collateral
Documents.

7.  Real Property.  (a)  Attached hereto as Schedule 7(a) is a list of all (i)
real property owned, leased or otherwise held by each Company located in the
United States as of the Closing Date, (ii) Mortgaged Property, (iii) common
names, addresses and uses of each Mortgaged Property (stating improvements
located thereon) and (iv) other information relating thereto required by such
Schedule.  (b) Except as described in Schedule 7(b) attached hereto: (i) no
Company has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described in
Schedule 7(a) and (ii) no Company has any leases which require the consent of
the landlord, tenant or other party thereto to the transactions contemplated in
the Credit Agreement.  

8.  Termination Statements.  Attached hereto as Schedule 8(a) are the duly
authorized termination statements in the appropriate form for filing in each
applicable jurisdiction identified in Schedule 8(b) hereto with respect to each
Lien described therein.

9.  Stock Ownership and Other Equity Interests.  Attached hereto as Schedule
9(a) is a true and correct list of each of all of the authorized, and the issued
and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company (excluding equity
of the Borrower) and its direct Subsidiaries and the record and beneficial
owners of such stock, partnership interests, membership interests or other
equity interests setting forth the percentage of such equity interests pledged
under the Security Agreement.  Also set forth in Schedule 9(b) is each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made setting forth the percentage of such
equity interests pledged under the Security Agreement.

10.  Instruments and Tangible Chattel Paper.  Attached hereto as Schedule 10 is
a true and correct list of all promissory notes, instruments (other than checks
to be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes to which a Company is
party stating if such instruments, chattel paper or other evidence of
indebtedness is pledged under the Security Agreement.

11.  Intellectual Property.

(a)  Attached hereto as Schedule 11(a) is a schedule setting forth all of each
Company’s Patents and Trademarks (each as defined in the Security Agreement)
applied for or registered with the United States Patent and

K-2

--------------------------------------------------------------------------------

 

Trademark Office, including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
Patent or Trademark owned by each Company.  

(b)  Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
including the name of the registered owner and the registration number of each
Copyright owned by each Company.

(c)  Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.  

(d)  Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

12.  Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company, including a brief description thereof and
stating if such commercial tort claims are required to be pledged under the
Security Agreement.

13.  Deposit Accounts, Securities Accounts and Commodity Accounts.  Attached
hereto as Schedule 13 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account, the name of each
entity that holds each account and stating if such account is required to be
subject to a control agreement pursuant to the Security Agreement and the reason
for such account to be excluded from the control agreement requirement.

14.  Insurance.  Attached hereto as Schedule 14 is a true and correct list of
all insurance policies of the Companies.

15.  Other Collateral.  Attached hereto as Schedule 15 is a true and correct
list of all of the following types of assets, if any, owned or held by each
Company: (a) to the extent constituting Collateral, all agreements and contracts
with any Governmental Authority and (b) all FCC Licenses.

[The Remainder of this Page has been intentionally left blank]




K-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of ________________, 2017.

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Each of the Guarantors]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

K-4

--------------------------------------------------------------------------------

 

Schedule 1(a)

Legal Names, Etc.

Legal Name

Type of Entity

Registered Organization
(Yes/No)

Organizational Number

Federal Taxpayer
Identification Number

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1(b)

Prior Organizational Names

Company/Subsidiary

Prior Name

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1(c)

Other Names on IRS Filings; Changes in Jurisdiction

Company/Subsidiary

List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years

Prior Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2(a)

Chief Executive Offices

Company/Subsidiary

Address

Country

State

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2(b)

Location of Tangible Personal Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

 

--------------------------------------------------------------------------------

 

Schedule 2(c)

Special Companies

Company

Type of Special Company

Jurisdiction where Transmitting Utility Equipment is Held

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 3

Extraordinary Transactions

Company/Subsidiary

Description of Transaction Including Parties Thereto

Seller’s/Predecessor’s State of Formation

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4

File Search Reports

 

 

--------------------------------------------------------------------------------

 

Schedule 5

Copy of Financing Statements To Be Filed

 

 

--------------------------------------------------------------------------------

 

Schedule 6

Filings/Filing Offices

Type of Filing

Entity

Applicable Collateral Document

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7(a)

 

Real Property

I.  Owned Real Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

II.  Leased or Other Interests in Real Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

III.  Mortgaged Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

 

--------------------------------------------------------------------------------

 

Schedule 7(b)

 

Required Consents; Company Held Landlord’s/ Grantor’s Interests

 

(i). Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

[LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].

(ii). Landlord’s / Grantor’s Consent Required

[LIST EACH LEASE OR OTHER INSTRUMENT WHERE COMPANY HOLDS LANDLORD’S / GRANTOR’S
INTEREST]

 

 

--------------------------------------------------------------------------------

 

Schedule 8(a)

Attached hereto is a true copy of each termination statement in the appropriate
form for filing.

 

 

--------------------------------------------------------------------------------

 

Schedule 8(b)

Termination Statement Filings

Debtor

Jurisdiction

Secured Party

Type of Collateral

UCC-1 File Date

UCC-1 File Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 9

(a) Equity Interests of Companies and Subsidiaries

Current Legal Entities Owned

Record Owner

Certificate No.

No. Shares/Interest

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

Current Legal Entities Owned

Record Owner

Certificate No.

No. Shares/Interest

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 10

Instruments and Tangible Chattel Paper

1.Promissory Notes:

Payee

Payor

Principal Amount

Date of Issuance

Interest Rate

Maturity Date

Pledged

[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.Chattel Paper:

Description

Pledged

[Yes/No]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

REGISTRATION NUMBER

DESCRIPTION

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

DESCRIPTION

 

 

OTHER PATENTS:

Registrations:

 

OWNER

REGISTRATION NUMBER

COUNTRY/STATE

DESCRIPTION

 

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

COUNTRY/STATE

DESCRIPTION

UNITED STATES TRADEMARKS:

Registrations:

OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

TRADEMARK

 

 

 

 

--------------------------------------------------------------------------------

 

 

OTHER TRADEMARKS:

Registrations:

OWNER

REGISTRATION NUMBER

COUNTRY/STATE

TRADEMARK

 

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

COUNTRY/STATE

TRADEMARK

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

TITLE

REGISTRATION NUMBER

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

COUNTRY/STATE

TITLE

REGISTRATION NUMBER

 

 

 

 

 

Applications:

OWNER

COUNTRY/STATE

APPLICATION NUMBER

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11(c)

Intellectual Property Licenses

Patent Licenses:

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/ APPLICATION NUMBER

DESCRIPTION

 

 

 

 

 

Trademark Licenses

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/ APPLICATION NUMBER

TRADEMARK

Copyright Licenses:

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/ APPLICATION NUMBER

DESCRIPTION

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11(d)

Intellectual Property Filings

[Attached]


 

--------------------------------------------------------------------------------

 

Schedule 12

Commercial Tort Claims

Description

Pledged

[Yes/No]

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 13

Deposit Accounts

Owner

Type Of Account

Bank

Account Numbers

Subject to control agreement?

[Yes/No]

Reason for Exclusion from Control Requirement20

 

Securities Accounts

Owner

Type Of Account

Bank

Account Numbers

Subject to control agreement?

[Yes/No]

Reason for Exclusion from Control Requirement

 

Commodity Accounts

Owner

Type Of Account

Bank

Account Numbers

Subject to control agreement?

[Yes/No]

Reason for Exclusion from Control Requirement

 

 

 

a 

Roman numerals correspond to the definition of “Excluded Deposit Account” set
forth in the Security Agreement.

 

--------------------------------------------------------------------------------

 

Schedule 14

Insurance

Policy / Description of Coverages

Policy Period

Insurance Company

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 15

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

Description

 

 

 

 

(b) FCC Licenses

Licensee:

Call Sign

Facility Id Service

City and State

License Expiration

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT L

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of  [                   ], 20[
] is delivered pursuant to (i) Section 6.02(a) of that certain Credit Agreement
dated as of November 30, 2017 (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”) among
Entravision Communications Corporation, a Delaware corporation (“the Borrower”),
certain other parties thereto and Bank of America, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”) and (ii) that certain Security
Agreement dated as of November 30, 2017 (as amended, restated, amended and
restated, supplemented or modified from time to time, the “Security Agreement”)
among the Borrower, the Guarantors party thereto and the Administrative
Agent.  Capitalized terms used but not defined herein have the meanings assigned
in the Credit Agreement or the Security Agreement.  As used herein, the term
“Companies” means Borrower and the Guarantors and the term “Prior Perfection
Certificate” means the Perfection Certificate delivered on the Closing Date, as
supplemented by any Perfection Certificate Supplements and any additional
Perfection Certificates delivered prior to the date hereof.

The undersigned hereby certify to the Administrative Agent as of the date
hereof:

Names.  To the extent not previously disclosed in the Prior Perfection
Certificate, (x) Schedule 1(a) sets forth the exact legal name of each Company,
as such name appears in its respective certificate of incorporation or any other
organizational document; (y) each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) and (z) set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

Current Locations.  To the extent not previously disclosed in the Prior
Perfection Certificate, the chief executive office of each Company is located at
the address set forth in Schedule 2(a). To the extent not previously disclosed
in the Prior Perfection Certificate, all the locations where each Company
currently maintains any of its tangible personal property with a value in excess
of $100,000 (including Inventory and Equipment) of such Company are set forth on
Schedule 2(b) and no Collateral is held by a warehouseman, bailee or a third
party. To the extent not previously disclosed in the Prior Perfection
Certificate, Schedule 2(c) lists each Company that is a: (i) transmitting
utility (as defined in Section 9-102(a)(81) of the UCC), (ii) primarily engaged
in farming operations (as defined in Section 9-102(a)(35) of the UCC), (iii) a
trust, (iv) a foreign air carrier within the meaning of the federal aviation act
of 1958, as amended or (v) a branch or agency of a bank which bank is not
organized under the law of the United States or any state thereof.

Extraordinary Transactions.  To the extent not previously disclosed in the Prior
Perfection Certificate, except for those purchases, acquisitions and other
transactions described in Schedule 3 attached hereto, all of the Collateral
within the past five (5) years has been originated by each Company in the
ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.

[Intentionally omitted].

[Intentionally omitted].

[Intentionally omitted].

Real Property.  (a) To the extent not previously disclosed in the Prior
Perfection Certificate, Schedule 7(a) attached hereto and made a part hereof
sets forth any (i) real property owned, leased or otherwise held by each Company
located in the United States, (ii) Mortgaged Property, (iii) common names,
addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iv) other information relating thereto required by

L-1
Perfection Certificate Supplement

--------------------------------------------------------------------------------

 

such Schedule.  To the extent not previously disclosed in the Prior Perfection
Certificate, (i) no Company has entered into any leases, subleases, tenancies,
franchise agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described in Schedule 7(a) or Schedule 7(a) of the Prior Perfection
Certificate, except as listed in Schedule 7(b) attached hereto, and (ii) no
Company has any leases which require the consent of the landlord, tenant or
other party thereto to the transactions contemplated in the Credit Agreement
other than those listed in Schedule 7(b).

[Intentionally omitted].

Stock Ownership and Other Equity Interests.  To the extent not previously
disclosed in the Prior Perfection Certificate, Schedule 9(a) attached hereto and
made a part hereof sets forth each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company (excluding equity of the
Borrower) and its Subsidiaries and the record and beneficial owners of such
stock, partnership interests, membership interests or other equity interests
setting forth the percentage of such equity interests pledged under the Security
Agreement.  To the extent not previously disclosed in the Prior Perfection
Certificate, Schedule 9(b) attached hereto and made a part hereof sets forth
each equity investment of each Company that represents 50% or less of the equity
of the entity in which such investment was made setting forth the percentage of
such equity interests pledged under the Security Agreement.

Instruments and Tangible Chattel Paper.  To the extent not previously disclosed
in the Prior Perfection Certificate, Schedule 10 attached hereto and made a part
hereof sets forth all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes to which a Company is
party, stating if such instruments, chattel paper or other evidence of
indebtedness is pledged under the Security Agreement.

Intellectual Property.  a)  To the extent not previously disclosed in the Prior
Perfection Certificate, Schedule 11(a) attached hereto and made a part hereof
sets forth all of each Company’s Patents and Trademarks (each as defined in the
Security Agreement) applied for or registered with the United States Patent and
Trademark Office, including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
Patent or Trademark owned by each Company.  

To the extent not previously disclosed in the Prior Perfection Certificate,
Schedule 11(b) sets forth all of each Company’s United States Copyrights (each
as defined in the Security Agreement), including the name of the registered
owner and the registration number of each Copyright owned by each Company.

To the extent not previously disclosed in the Prior Perfection Certificate, in
Schedule 11(c) attached hereto and made a part hereof sets forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.  

To the extent not previously disclosed in the Prior Perfection Certificate,
attached as Schedule 11(d) in proper form for filing with the United States
Patent and Trademark Office and United States Copyright Office are the filings
necessary to preserve, protect and perfect the security interests in the United
States Trademarks, Trademark Licenses, Patents, Patent Licenses, Copyrights and
Copyright Licenses set forth in Schedule 11(a), Schedule 11(b) and Schedule
11(c) hereto and thereto, including duly signed copies of each of the Patent
Security Agreement, Trademark Security Agreement and the Copyright Security
Agreement, as applicable.

12.  Commercial Tort Claims.  To the extent not previously disclosed in the
Prior Perfection Certificate, Schedule 12 sets forth all Commercial Tort Claims
(as defined in the Security Agreement) held by each Company, including a brief
description thereof and stating if such commercial tort claims are required to
be pledged under the Security Agreement.

L-2

--------------------------------------------------------------------------------

 

13.  Deposit Accounts, Securities Accounts and Commodity Accounts.  To the
extent not previously disclosed in the Prior Perfection Certificate, Schedule 13
attached hereto and made a part hereof sets forth all Deposit Accounts,
Securities Accounts and Commodity Accounts (each as defined in the Security
Agreement) maintained by each Company, including the name of each institution
where each such account is held, the name of each such account and the name of
each entity that holds each account and stating if such account is required to
be subject to a control agreement pursuant to the Security Agreement and the
reason for such account to be excluded from the control agreement requirement.

14.  Insurance.  To the extent not previously disclosed in the Prior Perfection
Certificate, attached as Schedule 14 is a true and correct list of all insurance
policies of the Companies.

15.  Other Collateral.  To the extent not previously disclosed in the Prior
Perfection Certificate, attached as Schedule 15 is a true and correct list of
all of the following types of assets, if any, owned or held by each Company: (a)
to the extent constituting Collateral, all agreements and contracts with any
Governmental Authority and (b) all FCC Licenses.

[The Remainder of this Page has been intentionally left blank]




L-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of this ____ day of ________________, 20[ ].

 

ENTRAVISION COMMUNICATIONS CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Each of the Guarantors]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

L-4

--------------------------------------------------------------------------------

 

Schedule 1(a)

Legal Names, Etc.

Legal Name

Type of Entity

Registered Organization
(Yes/No)

Organizational Number

Federal Taxpayer
Identification Number

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2(a)


Chief Executive Offices

Company/Subsidiary

Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2(b)

Location of Tangible Personal Property

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 2(c)

Special Companies

Company

Type of Special Company

Jurisdiction where Transmitting Utility Equipment is Held

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 3

Extraordinary Transactions

Company/Subsidiary

Description of Transaction Including Parties Thereto

Seller’s/Predecessor’s State of Formation

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 7(a)

Real Property

I.  Owned Real Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

 

 

 

 

 

 

 

II.  Leased or Other Interests in Real Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

 

 

 

 

 

 

 

III. Mortgaged Property

 

CITY/STATE/COUNTRY

ADDRESS

DESCRIPTION

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 7(b)

 

Required Consents; Company Held Landlord’s/ Grantor’s Interests

 

 

(i). Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].

(ii). Landlord’s/Grantor’s Consent Required

1.  [LIST EACH LEASE OR OTHER INSTRUMENT WHERE COMPANY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 




 

--------------------------------------------------------------------------------

 

Schedule 9

(a) Equity Interests of Companies and Subsidiaries

Current Legal Entities Owned

Record Owner

Certificate No.

No. Shares/Interest

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

Current Legal Entities Owned

Record Owner

Certificate No.

No. Shares/Interest

Percent Pledged

 




 

--------------------------------------------------------------------------------

 

Schedule 10

Instruments and Tangible Chattel Paper

1.  Promissory Notes:

Payee

Payor

Principal Amount

Date of Issuance

Interest Rate

Maturity Date

Pledged

[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.  Chattel Paper:

Description

Pledged

[Yes/No]

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 11(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

REGISTRATION NUMBER

DESCRIPTION

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

DESCRIPTION

 

 

 

 

 

OTHER PATENTS:

Registrations:

 

OWNER

REGISTRATION NUMBER

COUNTRY/STATE

DESCRIPTION

 

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

COUNTRY/STATE

DESCRIPTION

 

 

 

 

 

 

 

UNITED STATES TRADEMARKS:

Registrations:

OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

 

--------------------------------------------------------------------------------

 

Applications:

OWNER

APPLICATION NUMBER

TRADEMARK

 

 

 

 

OTHER TRADEMARKS:

Registrations:

OWNER

REGISTRATION NUMBER

COUNTRY/STATE

TRADEMARK

 

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

COUNTRY/STATE

TRADEMARK

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 11(b)

Copyrights

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

TITLE

REGISTRATION NUMBER

 

 

 

 

Applications:

OWNER

APPLICATION NUMBER

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

COUNTRY/STATE

TITLE

REGISTRATION NUMBER

 

 

 

 

 

Applications:

OWNER

COUNTRY/STATE

APPLICATION NUMBER

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 11(c)

Intellectual Property Licenses

Patent Licenses:

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/ APPLICATION NUMBER

DESCRIPTION

 

 

 

 

 

Trademark Licenses

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/ APPLICATION NUMBER

TRADEMARK

Copyright Licenses:

LICENSEE

LICENSOR

COUNTRY/STATE

REGISTRATION/ APPLICATION NUMBER

DESCRIPTION

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11(d)

Intellectual Property Filings




 

--------------------------------------------------------------------------------

 

Schedule 12

Commercial Tort Claims

Description

Pledged

[Yes/No]

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 13

Deposit Accounts

Owner

Type Of Account

Bank

Account Numbers

Subject to control agreement?

[Yes/No]

Reason for Exclusion from Control Requirement

 

 

 

 

 

 

Securities Accounts

 

Owner

Type Of Account

Intermediary

Account Numbers

Subject to control agreement?

[Yes/No]

Reason for Exclusion from Control Requirement

 

 

 

 

 

 

 

Commodity Accounts

 

Owner

Type Of Account

Intermediary

Account Numbers

Subject to control agreement?

[Yes/No]

Reason for Exclusion from Control Requirement

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 14

Insurance

Policy/Description of Collateral

Policy Period

Insurance Company

 

 

 




 

--------------------------------------------------------------------------------

 

Schedule 15

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

Description

Pledged

[Yes/No]

 

 

 

 

 

 

 

(b) FCC Licenses

Call Sign

Facility Id Service

City and State

License Expiration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 